



















PURCHASE AND SALE AGREEMENT
among
JM COX RESOURCES, L.P., ALPINE OIL COMPANY, and KELLY COX
as Sellers
and
QEP ENERGY COMPANY
as Buyer
July 26, 2017








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


ARTICLE I DEFINITIONS AND INTERPRETATION
1


1.1
Defined Terms
1


1.2
References and Rules of Construction
21


 
 
 
ARTICLE II PURCHASE AND SALE
21


2.1
Purchase and Sale
21


2.2
Excluded Assets
21


2.3
Revenues and Expenses
21


2.4
Allocation, Payment and Distribution of Adjusted Purchase Price
22


 
 
 
ARTICLE III PURCHASE PRICE
23


3.1
Purchase Price
23


3.2
Deposit
23


3.3
Adjustments to Purchase Price
23


3.4
Preliminary Settlement Statement
25


3.5
Final Settlement Statement
26


3.6
Disputes
27


3.7
Allocation of Purchase Price/Allocated Values
28


3.8
Allocation of Consideration for Tax Purposes
28


 
 
 
ARTICLE IV BUYER'S CONDITIONS TO CLOSING
29


4.1
Individual Seller Conditions
29


4.2
Aggregate Seller Conditions
29


 
 
 
ARTICLE V SELLER'S CONDITIONS TO CLOSING
30


5.1
Representations
30


5.2
Performance
30


5.3
No Legal Proceedings
30


5.4
Title Defects, Hard Consents, Preferential Rights to Purchase, Environmental
Defects, and Casualty Losses
30


5.5
Replacement Bonds
30


5.6
Officer's Certificates
30


5.7
Closing Deliverables
31


 
 
 
ARTICLE VI CLOSING
31


6.1
Date of Closing
31


6.2
Place of Closing
31


6.3
Closing Obligations
31


6.4
Records
32


 
 
 
ARTICLE VII TERMINATION; DEFAULT AND REMEDIES
32


7.1
Right of Termination
32


7.2
Effect of Termination
33


7.3
Return of Documentation and Confidentiality
34





i

--------------------------------------------------------------------------------





ARTICLE VIII ASSUMPTION; INDEMNIFICATION; SURVIVAL
34


8.1
Assumption by Buyer and Retention by Sellers
34


8.2
Indemnities of each Seller
35


8.3
Indemnities of Buyer
36


8.4
Limitation on Liability
37


8.5
Express Negligence
37


8.6
Exclusive Remedy
37


8.7
Indemnification Procedures
38


8.8
Survival
39


8.9
Waiver of Right to Rescission
40


8.10
Insurance
40


8.11
Waiver of Consequential Damages
40


8.12
Indemnity Escrow
41


 
 
 
ARTICLE IX REPRESENTATIONS AND WARRANTIES OF SELLER
42


9.1
Organization, Existence and Qualification
42


9.2
Authority, Approval and Enforceability
42


9.3
No Conflicts
42


9.4
Consents
42


9.5
Bankruptcy
43


9.6
Foreign Person
43


9.7
Litigation
43


9.8
Material Contracts
43


9.9
No Material Violation of Laws
44


9.10
Preferential Purchase Rights
44


9.11
Burdens
45


9.12
Imbalances/Payout Status
45


9.13
Current Commitments
45


9.14
Environmental
45


9.15
Taxes
45


9.16
Brokers' Fees
46


9.17
Suspense Funds
46


9.18
Advance Payments
46


9.19
Properties
46


9.20
Non-Consent Operations
47


9.21
Permits
47


9.22
Guarantees
47


9.23
Wells and Equipment
47


9.24
Operator
48


9.25
Condemnation
48


 
 
 
ARTICLE X REPRESENTATIONS AND WARRANTIES OF BUYER
48


10.1
Organization, Existence and Qualification
48


10.2
Authority, Approval and Enforceability
48


10.3
No Conflicts
48


10.4
Consents
49





ii

--------------------------------------------------------------------------------





10.5
Bankruptcy
49


10.6
Litigation
49


10.7
Financing
49


10.8
Regulatory
49


10.9
Independent Evaluation
49


10.10
Brokers' Fees
50


10.11
Accredited Investor
50


 
 
 
ARTICLE XI CERTAIN AGREEMENTS
50


11.1
Conduct of Business
50


11.2
Operation of Assets After the Closing
53


11.3
Employee Matters
53


11.4
Governmental Bonds
54


11.5
Exclusivity
54


11.6
Revenues
54


11.7
Financial Information
55


11.8
Non-Competition
56


11.9
Pending Transaction
56


 
 
 
ARTICLE XII ACCESS; DISCLAIMERS
58


12.1
Access
58


12.2
Confidentiality
60


12.3
Disclaimers
60


 
 
 
ARTICLE XIII TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS
62


13.1
Sellers' Title
62


13.2
Notice of Title Defects; Defect Adjustments
62


13.3
Casualty Loss
69


13.4
Consents to Assign and Preferential Purchase Rights
69


 
 
 
ARTICLE XIV ENVIRONMENTAL MATTERS
71


14.1
Notice of Environmental Defects
71


14.2
NORM, Wastes and Other Substances
74


 
 
 
ARTICLE XV MISCELLANEOUS
75


15.1
Exhibits and Schedules
75


15.2
Expenses and Taxes
76


15.3
Assignment
77


15.4
Interpretation
77


15.5
Publicity
77


15.6
Notices
78


15.7
Seller's Representative
80


15.8
Further Cooperation
82


15.9
Filings, Notices and Certain Governmental Approvals
83


15.10
Entire Agreement; Conflicts
83


15.11
Parties in Interest
83





iii

--------------------------------------------------------------------------------





15.12
Amendment
84


15.13
Waiver; Rights Cumulative
84


15.14
Conflict of Law Jurisdiction, Venue; Jury Waiver
84


15.15
Severability
85


15.16
Like-Kind Exchange
85


15.17
Counterparts
86


15.18
Waiver of Preferential Purchase Rights and Consents
86







iv

--------------------------------------------------------------------------------





LIST OF EXHIBITS AND SCHEDULES
EXHIBITS:
 
 
 
 
 
Exhibit A
¯
Leases
Exhibit A-1
¯
Wells (WI/NRI) and Allocated Values
Exhibit A-2
¯
Tracts (WI/NRI/Net Acres) and Allocated Values
Exhibit A-3
¯
Rights-of-Way
Exhibit A-4
¯
Pending Transaction Assets
Exhibit A-5
¯
Traded-Out Assets
Exhibit B
¯
Contract Area
Exhibit C
¯
Form of Assignment
Exhibit D
¯
Form of Closing Certificate
Exhibit E
¯
Target Formations
Exhibit F
¯
Form of Transition Services Agreement
 
 
 
SCHEDULES:
 
 
 
 
 
Schedule 1.1
¯
Seller Knowledge Persons
Schedule 9.4
¯
Consents
Schedule 9.7
¯
Litigation
Schedule 9.8(a)
¯
Material Contracts
Schedule 9.8(b)
¯
Material Contract Matters
Schedule 9.9
¯
Violation of Laws
Schedule 9.10
¯
Preferential Purchase Rights
Schedule 9.11
¯
Burdens
Schedule 9.12(a)
¯
Imbalances
Schedule 9.12(b)
¯
Payout Status
Schedule 9.13
¯
Current Commitments
Schedule 9.14
¯
Environmental
Schedule 9.15
¯
Asset Taxes
Schedule 9.18
¯
Advance Payments
Schedule 9.19
¯
Properties
Schedule 9.20
¯
Non-Consent Operations
Schedule 9.21
¯
Permits
Schedule 9.22
¯
Guarantees
Schedule 9.23
¯
Wells & Equipment
Schedule 11.1
¯
Conduct of Business





v

--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT


This PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed as of July 26,
2017 (the “Execution Date”), by and among JM Cox Resources, L.P., a Texas
limited partnership (“JM Cox”), Alpine Oil Company, a Texas corporation
(“Alpine”), and Kelly Cox (“Cox”, and collectively with JM Cox and Alpine, each
individually, a “Seller” and collectively, the “Sellers” as the context
requires), and QEP Energy Company, a Texas corporation (“Buyer”). Sellers and
Buyer are referred to herein, individually as a “Party”, and collectively, as
the “Parties”.
RECITALS
Each Seller desires to sell and assign to Buyer, and Buyer desires to purchase
and acquire from each Seller, the entirety of such Seller’s right, title and
interest in and to the Assets (as hereinafter defined) on the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, the benefits to be derived by each Party hereunder, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sellers and Buyer agree as follows:
ARTICLE I
DEFINITIONS; INTERPRETATION
1.1    Defined Terms. Capitalized terms used herein shall have the meanings set
forth in this Section 1.1, unless the context otherwise requires.
“Accounting Arbitrator” shall have the meaning set forth in Section 3.6.
“Adjusted Purchase Price” shall have the meaning set forth in Section 3.3.
“Advisor” shall have the meaning given in the definition of “Excluded Assets”.
“AFE” shall have the meaning set forth in Section 9.13.
“Affiliate” shall mean any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with,
another Person. The term “control” and its derivatives with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
“Agreement” shall have the meaning set forth in the introductory
paragraph herein and includes the Exhibits and Schedules attached hereto.
“Allocable Amount” shall have the meaning set forth in Section 3.8.
“Allocated Value” shall have the meaning set forth in Section 3.7.
“Allocation Schedule” shall have the meaning set forth in Section 3.8.


1

--------------------------------------------------------------------------------





“Alpine” shall have the meaning set forth in the introductory paragraph of this
Agreement.
“Applicable Contracts” shall mean, as the context requires, as to (a) each
Seller, or (b) all Sellers, collectively, all Contracts (i) to which any such
Seller is a party (or is a successor or assign of a party), (ii) that pertain to
any of the Assets and (iii) that will be binding on Buyer or any of the Assets
after the Closing, but exclusive, in each case, of any master service agreements
or similar Contracts or Debt Contracts.
“Assets” shall mean, with respect to each Seller, the entirety of such Seller’s
right, title and interest in and to the following, in each case, less and except
the Excluded Assets applicable to each such Seller:
(a)all of the oil, gas and/or mineral leases covering lands within the Contract
Area, whether producing or non-producing, together with all leasehold interests,
carried interests, reversionary interests, and other interests of a similar
nature that are created thereby or attributable thereto, and the operating
rights, Working Interests, Net Revenue Interests, and other rights to
Hydrocarbons resulting therefrom, including all of the oil, gas and/or mineral
leases described in Exhibit A (the “Leases”), together with any and all other
rights, titles and interests of such Seller in and to the lands covered or
burdened thereby (the “Lands”), and all other interests of such Seller of any
kind or character in and to the Leases;
(b)all wells (including all oil and gas wells, water wells, disposal wells and
injection wells) located on any of the Leases or on any other lease or lands
with which any Lease has been unitized, whether such wells are producing,
shut-in or abandoned (including the wells set forth in Exhibit A-1, the
“Wells”);
(c)all rights and interests in, under or derived from all unitization or pooling
agreements in effect with respect to any of the Leases, Lands or Wells and the
units created thereby (the “Units”);
(d)all Applicable Contracts applicable to such Seller, insofar as covering or
relating to such Seller’s Assets;
(e)all Rights-of-Way applicable to such Seller, insofar as covering or relating
to such Seller’s Assets, including the Rights-of-Way owned by any such Seller
and set forth in Exhibit A-3;
(f)all equipment, machinery, fixtures and other personal and mixed property,
operational and nonoperational, known or unknown, located on any of the Leases,
Wells, Units or other Assets, that are used or held for use in connection with
the ownership, operation, production or development of such Leases, Wells, Units
or other Assets, including pipelines, gathering systems, well equipment, casing,
tubing, pumps, gauges, valves, motors, fixtures, machinery, compression
equipment, flow lines, water lines, heaters, processing, treating and separation
facilities, automation systems including meters and related telemetry on such
Wells, power lines, telephone and communication lines, structures, materials and
other items used in the ownership, operation or development of such Leases,
Wells, Units or other Assets (“Personal Property”);


2

--------------------------------------------------------------------------------





(g)all Hydrocarbons attributable to any such Seller’s Leases, Wells and/or Units
to the extent such Hydrocarbons were produced from and after the Effective Time;
(h)all Imbalances relating to any such Seller’s Assets;
(i)to the extent assignable or transferable by any such Seller, all Permits held
by such Seller that are used or held in connection with the ownership or
operation of such Seller’s other Assets;
(j)(i) a copy of all proprietary geophysical, seismic and related technical data
of any such Seller or its respective Affiliates that primarily relate to the
Leases, Wells, Units or other Assets, and (ii) all non-proprietary geophysical,
seismic and related technical data (in each case) that (A) are held by any such
Seller or its respective Affiliates, (B) are transferable without payment of a
fee or other penalty to any Third Party under any Contract (unless Buyer has
separately agreed in writing to pay such fee or other penalty), and
(C) primarily relate to the Leases, Wells, Units or other Assets;
(k)complete and legible copies of all files, records and data (including
electronic copies where available) that (i) primarily relate to the ownership,
operation or development of any such Seller’s Assets described above, and
(ii) that are in such Seller’s or its respective Affiliates’ possession,
including: (A) land and title records (including abstracts of title, title
opinions and title curative documents); (B) Applicable Contract files;
(C) correspondence with a Third Party; (D) operations, environmental, health and
safety, pipeline safety, production, accounting and Tax records (other than
those relating to Income Taxes or that relate to such Seller’s businesses
generally); and (E) facility and well records; provided, however, that those
items referenced above in this sub-section (k) that are: (1) subject to a valid
legal privilege or disclosure restrictions in favor of Third Parties (other than
title opinions relating directly to the Assets); (2) not transferable without
payment of additional consideration (and Buyer has not agreed in writing to pay
such additional consideration); (3) internal correspondence or correspondence
with such Seller’s Affiliates, including, without limitation, all emails on such
Seller’s servers and networks; or (4) employee files, shall in each case, be
excluded (the foregoing items, taking into account the exclusions listed above,
collectively, the “Records”); and
(l)without limitation of the foregoing, all other rights, titles and interests
of such Seller in and to the lands described on Exhibit B (the “Contract Area”),
save and except the Excluded Assets of such Seller.
“Asset Taxes” shall mean ad valorem, property, sales, use, excise, severance,
production or similar Taxes (including any interest, fine, penalty or additions
to Tax imposed by a Governmental Authority in connection with such Taxes) based
upon the operation or ownership of the Assets or the production of Hydrocarbons
or receipt of proceeds therefrom but excluding, for the avoidance of doubt,
(a) Income Taxes and (b) Transfer Taxes.
“Assigned Rights” shall have the meaning set forth in Section 15.16.
“Assignment” shall mean an Assignment and Bill of Sale from Sellers to Buyer
pertaining to the Assets and substantially in the form of Exhibit C.


3

--------------------------------------------------------------------------------





“Assumed Environmental Liabilities” shall mean all Liabilities and obligations
(a) brought or assessed by any Persons relating to Environmental Conditions with
respect to the Assets and (b) to properly plug and abandon any Wells and to
restore the surface estate of applicable lands burdened by the Leases or pooled
therewith, whether arising before, on or after the Effective Time, but excluding
with respect to both (a) and (b), the Retained Obligations.
“Assumed Obligations” shall have the meaning set forth in Section 8.1.
“Burdens” shall mean royalties, non-participating royalty interests, overriding
royalties, production payments, carried interests, net profits interests,
reversionary interests, back-in interests and all other burdens upon, measured
by or payable out of production.
“Business Day” shall mean a day (other than a Saturday or Sunday) on which
commercial banks in Texas are generally open for business.
“Buyer” shall have the meaning set forth in the introductory paragraph of this
Agreement.
“Buyer Indemnified Parties” shall have the meaning set forth in Section 8.2.
“Buyer’s Auditor” shall have the meaning set forth in Section 11.7.
“Buyer’s Representatives” shall have the meaning set forth in Section 12.1(a).
“Casualty Loss” shall have the meaning set forth in Section 13.3.
“Claim” shall have the meaning set forth in Section 8.7(b).
“Claim Notice” shall have the meaning set forth in Section 8.7(b).
“Closing” shall have the meaning set forth in Section 6.1.
“Closing Date” shall have the meaning set forth in Section 6.1.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Confidentiality Agreement” shall mean that certain Confidentiality Agreement,
dated as of January 19, 2017, between JM Cox and Buyer.
“Contract” shall mean any written: contract; agreement; agreement regarding
indebtedness; indenture; debenture; note, bond or loan; collective bargaining
agreement; mortgage; license agreement; farmin and/or farmout agreement;
participation, exploration or development agreement; crude oil, condensate or
natural gas purchase and sale, gathering, processing, transportation or
marketing agreement; operating agreement; balancing agreement; unitization
agreement; facilities or equipment lease; production handling agreement; or
other similar contract, but in each case specifically excluding, however, any
Lease, Right-of-Way, Permit or other instrument creating or evidencing an
interest in any Asset or any real property related to or used or held for use in
connection with the operation of any Asset.
“Contract Area” shall have the meaning set forth in the definition of “Assets”.


4

--------------------------------------------------------------------------------





“Controlled Group Liabilities” shall mean any and all liabilities of any Seller
or any of its ERISA Affiliates (a) under Title IV of ERISA, (b) under Sections
206(g), 302 or 303 of ERISA, (c) under Sections 412, 430, 431, 436 or 4971 of
the Code, (d) as a result of the failure to comply with the continuation of
coverage requirements of Section 601 et seq. of ERISA and Section 4980B of the
Code, and (e) under corresponding or similar provisions of any foreign Laws.
“Cooperating Seller” shall have the meaning set forth in Section 11.7.
“Cox” shall have the meaning set forth in the introductory paragraph of this
Agreement.
“Cure Period” shall have the meaning set forth in Section 13.2(c).
“Customary Post-Closing Consents” shall mean the consents and approvals from
Governmental Authorities for the assignment of the Assets to Buyer that are
customarily obtained after such assignment of properties similar to the Assets.
“Debt Contract” shall mean any indenture, debenture, deed of trust, mortgage,
bond, loan, credit or sale-leaseback or similar agreement entered into by any
Seller or its Affiliates creating indebtedness on the part of such Seller or its
Affiliates for borrowed money or the deferred purchase price of property
acquired by any Seller or its Affiliates.
“Defensible Title” shall mean, with respect to each Seller, such title of such
Seller to the Leases, the Lands and the Wells in which it owns an interest that,
as of the Effective Time and as of the Closing Date, exclusive of the Excluded
Assets, but subject to the Permitted Encumbrances:
(a)entitles such Seller to receive, during the entirety of the productive life
of each Tract in which it owns an interest (as set forth in Exhibit A-2), not
less than the Net Revenue Interest for (i) each Target Formation in each Tract
as set forth in Exhibit A-2, and (ii) each Well (limited to any presently
producing formations) as set forth in Exhibit A-1, except (A) for decreases in
connection with those operations in which such Seller or its successors or
assigns may, from and after Closing, be a non-consenting co-owner, (B) for
decreases resulting from the establishment or amendment, from and after the
Execution Date, of actual pools or units to the extent such establishment or
amendment is permitted under Section 11.1, (C) for decreases required to allow
other Working Interest owners to make up past underproduction or pipelines to
make up past under deliveries, in each case, only to the extent listed on
Schedule 9.12(a), (D) for decreases occurring after the Execution Date as a
result of the operation of continuous development and partial termination
provisions in such Seller’s Leases, but only to the extent such decreases do not
result from any breach by any Seller of the terms of this Agreement or of the
applicable Lease, and (E) as otherwise expressly set forth in Exhibits A‑1 or
A-2, as applicable;
(b)obligates such Seller to bear, during the entirety of the productive life of
each Tract in which it owns an interest (as set forth in Exhibit A-2), not more
than the Working Interest for (i) each Target Formation in each Tract as set
forth in Exhibit A-2, and (ii) each Well (limited to any presently producing
formations) as set forth in Exhibit A‑1, except (A) for increases resulting from
contribution requirements with respect to defaulting co-owners under applicable
operating agreements, (B) for increases to the extent that they are accompanied
by a proportionate increase


5

--------------------------------------------------------------------------------





in such Seller’s Net Revenue Interest in the relevant Target Formation for any
such Tract or in any such Well, (C) for increases resulting from the
establishment or amendment, from and after the Execution Date, of actual pools
or units to the extent such establishment or amendment is permitted under
Section 11.1, and (D) as otherwise expressly set forth in Exhibits A-1 or A-2,
as applicable;
(c)entitles such Seller to a number of Net Acres in each Target Formation for
each Tract in which such Seller owns an interest (as set forth in Exhibit A-2)
that is not less than the “Seller Net Acres” set forth in Exhibit A-2 with
respect to each Target Formation for each such Tract, in each case, throughout
the duration of the productive life of each such Tract in which such Seller owns
an interest (as set forth in Exhibit A-2, as applicable) to the extent included
in the applicable Target Formation;
(d)entitles such Seller’s ownership of any applicable Net Acres in each
applicable Target Formation set forth on Exhibit A-2 for any Tract identified on
Exhibit A-2 to cover not less than the percentage of vertical interval in such
applicable Target Formation as listed on Exhibit A-2; and
(e)is free and clear of Encumbrances.
“Deposit” shall have the meaning set forth in Section 3.2.
“Dispute Notice” shall have the meaning set forth in Section 3.5(a).
“Effective Time” shall mean 7:00 a.m. (Prevailing Central Time) on the first day
of the month preceding the month in which Closing occurs; provided that, with
respect to any Pending Transaction Asset acquired by Buyer pursuant to Section
11.9, the “Effective Time” shall mean 7:00 a.m. (Prevailing Central Time) on the
later of (a) the first day of the calendar month preceding the month in which
the closing of such acquisition by Buyer pursuant to Section 11.9 occurs and (b)
the effective time of the transaction pursuant to which Sellers acquired such
Pending Transaction Asset from the Pending Transaction Counterparty.
“Employee” shall have the meaning set forth in Section 11.3(a).
“Employee Benefit Plan” shall mean (a) each “employee benefit plan,” as such
term is defined in Section 3(3) of ERISA and (b) each personnel policy, equity
option plan, equity appreciation rights plan, restricted equity plan, phantom
equity plan, equity based compensation arrangement, bonus plan or arrangement,
incentive award plan or arrangement, vacation policy, severance pay plan, policy
or agreement, deferred compensation agreement or arrangement, executive
compensation or supplemental income arrangement, consulting agreement,
employment agreement, retention agreement, change of control agreement and each
other employee benefit plan, agreement, arrangement, program, practice or
understanding that is not described in clause (a) above.
“Encumbrance” shall mean any lien, mortgage, security interest, pledge, charge,
or similar encumbrance.
“Environmental Arbitrator” shall have the meaning set forth in Section 14.1(f).
“Environmental Claim Date” shall have the meaning set forth in Section 14.1(a).


6

--------------------------------------------------------------------------------





“Environmental Condition” shall mean (a) a condition with respect to the air,
soil, subsurface, surface waters, ground waters and/or sediments that causes
Sellers or any Affiliate of Sellers not to be in material compliance with any
Environmental Law or could reasonably be expected to result in any material
Liability thereunder or (b) the existence, with respect to the Assets or the
operation thereof, of any condition, environmental pollution, contamination or
degradation where Remediation is presently required (or if known or confirmed,
would be presently required) under Environmental Laws.
“Environmental Defect” shall mean any Environmental Condition with respect to an
Asset that is not set forth on Schedule 9.14.
“Environmental Defect Deductible” shall mean 1.5% of the unadjusted Purchase
Price.
“Environmental Defect Notice” shall have the meaning set forth in
Section 14.1(a).
“Environmental Defect Property” shall have the meaning set forth in
Section 14.1(a).
“Environmental Laws” shall mean all applicable Laws in effect as of the
Effective Time relating to the environment (including natural resources), health
and safety, Hazardous Materials, industrial hygiene, the environmental
conditions on, under, or about any of the Assets, including soil, groundwater,
and indoor and ambient air conditions or the reporting or remediation of
environmental contamination and includes, without limitation, any Law the
purpose of which is to conserve or protect the environment, health and safety,
wildlife or natural resources. The term “Environmental Laws” does not include
good or desirable operating practices or standards that may be voluntarily
employed or adopted by other oil and gas well operators or recommended, but not
required, by a Governmental Authority.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” shall mean, with respect to any Person, any entity, trade or
business that is a member of a group described in Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b)(l) of ERISA that includes such Person, or
that is a member of the same “controlled group” as such Person pursuant to
Section 4001(a)(14) of ERISA.
“Escrow Agent” shall mean Wells Fargo Bank, N.A.
“Escrow Agreement” shall mean the escrow agreement by and among Escrow Agent,
Buyer, and Seller’s Representative, entered into as of the Execution Date.
“Escrow Termination Date” shall have the meaning set forth in Section 8.12.
“Exchanging Party” shall have the meaning set forth in Section 15.16.
“Excluded Assets” shall mean, with respect to each Seller, the following listed
items, and notwithstanding anything to the contrary herein, the Assets
attributable to such Seller shall not


7

--------------------------------------------------------------------------------





include, and there is excepted, reserved and excluded from the sale contemplated
by this Agreement, the following listed items:
(a)all royalty interests of any type, including without limitation, all
non-participating royalty interests and overriding royalty interests of such
Seller in, to, or under the Leases, the Wells, the Lands and/or the lands
included within the Contract Area (such Seller’s “Retained Burdens”);
(b)all trade credits and all accounts, accounts receivable, checks, funds,
promissory notes, instruments and general intangibles (as those terms are
defined in the Texas Uniform Commercial Code) attributable to the Assets with
respect to any period of time prior to the Effective Time, in each case, except
to the extent relating to any Assumed Obligation;
(c)all claims of such Seller for, and rights of such Seller to, refunds of or
loss carryovers with respect to (i) any Asset Taxes paid by such Seller that are
attributable to any taxable period, or portion thereof, ending on or before the
Effective Time, (ii) any of such Seller’s Taxes with respect to the Excluded
Assets, or (iii) amounts (other than Taxes) paid by such Seller in connection
with such Seller’s Assets to the extent attributable to the period prior to the
Effective Time, including refunds of amounts paid under any Hydrocarbon
gathering or transportation agreement;
(d)all proceeds, income, royalties or revenues attributable to (i) such Seller’s
Assets for any period prior to the Effective Time or (ii) any of such Seller’s
other Excluded Assets;
(e)all Hydrocarbons produced from or attributable to such Seller’s Assets with
respect to all periods prior to the Effective Time, together with all proceeds
from the sale of those Hydrocarbons, in each case, except to the extent the
Purchase Price is adjusted therefor pursuant to Section 3.3(a)(i);
(f)all of such Seller’s proprietary or licensed computer software, technology,
patents, trade secrets, copyrights, names, trademarks, logos and other
intellectual property;
(g)all documents and instruments of such Seller (other than title opinions)
(i) that are subject to a valid attorney-client, work product or other
privilege; (ii) prepared by or for counsel of such Seller; or (iii) received
from any financial, commercial or legal advisor of such Seller (with respect to
any Seller, each, an “Advisor”);
(h)all (i) agreements and correspondence between such Seller or any of such
Seller’s Affiliates and any Advisor relating to the transactions contemplated in
this Agreement; (ii) lists of prospective purchasers for those transactions
compiled by such Seller or any of such Seller’s Affiliates or any Advisor;
(iii) bids submitted by other prospective purchasers of such Seller’s Assets;
(iv) analyses by such Seller or any of such Seller’s Affiliates or any Advisor
of any bids submitted by any prospective purchaser; (v) correspondence between
such Seller or any of such Seller’s Affiliates or any Advisor, or any of their
respective representatives, and any prospective purchaser other than Buyer; and
(vi) correspondence between such Seller or any of such Seller’s Affiliates or
any Advisor or any of their respective representatives with respect to any of
the bids, the prospective purchasers, the engagement or activities of any
Advisor, or the transactions contemplated in this Agreement;


8

--------------------------------------------------------------------------------





(i)all data and other information that may not be disclosed or assigned to Buyer
by such Seller as a result of confidentiality or similar arrangements in favor
of Third Parties under Contracts with Third Parties, even if such data or other
information is inadvertently disclosed or provided to Buyer (in which case Buyer
shall use its commercially reasonable efforts to promptly return such data or
information to Seller’s Representative);
(j)all audit rights arising under any of such Seller’s Applicable Contracts or
otherwise with respect to any period prior to the Effective Time or to any of
such Seller’s Excluded Assets, except to the extent that such audit rights
relate to any Assumed Obligation;
(k)all corporate, partnership and limited liability company financial and Income
Tax books, accounts, records and documents of such Seller or any of such
Seller’s Affiliates that relate primarily to such Person’s business generally;
(l)all claims and causes of action of such Seller (i) arising from acts,
omissions or events related to, or damage to or destruction of, the Assets,
occurring prior to the Effective Time; (ii) arising under or with respect to any
of the Applicable Contracts that are attributable to periods of time prior to
the Effective Time (including claims for adjustments or refunds); or (iii) with
respect to any of the Excluded Assets, in each case, except to the extent
relating to any Assumed Obligation;
(m)all rights and interests of such Seller (i) under any policy or agreement of
insurance or indemnity; (ii) under any bond; or (iii) to any insurance or
condemnation proceeds or awards arising, in each case, from acts, omissions or
events related to, or damage to or destruction of, the Assets occurring prior to
the Effective Time;
(n)all amounts due or payable to such Seller as adjustments to insurance
premiums related to such Seller’s Assets with respect to any period prior to the
Effective Time;
(o)all Hedge Contracts held by such Seller and relating to such Seller’s Assets
and all amounts resulting from derivative contracts or similar agreements used
to manage oil, natural gas, products or other commodity prices whether deemed a
hedge, non-hedge or ineffective hedge transaction;
(p)all security or other deposits made or attributable to such Seller’s
(i) Assets for any period prior to the Effective Time; or (ii) Excluded Assets,
in each case, except to the extent relating to any Assumed Obligation;
(q)all funds held in suspense accounts by any Third Party related to such
Seller’s Assets for any period prior to the Effective Time;
(r)(i) all of such Seller’s vehicles, vessels, trailers, software, employees,
computers and associated peripherals and (ii) except for well equipment and
other equipment located on or used in connection with the Wells, all radio,
telephone and other communication equipment;
(s)all rights of such Seller under this Agreement or under any instruments
executed and delivered by such Seller (or on such Seller’s behalf by the
Seller’s Representative) in connection with Closing;


9

--------------------------------------------------------------------------------





(t)any records properly retained by such Seller pursuant to the exclusions set
forth in sub-section (k) in the definition of “Assets”, including all of such
Seller’s internal correspondence and correspondence with such Seller’s
Affiliates, including, without limitation, all emails on such Seller’s servers
and networks;
(u)such Seller’s area-wide bonds, operator’s well bonds, permits and licenses or
other permits, licenses or authorizations used in the conduct of such Seller’s
business generally;
(v)all items that would have constituted “Assets” as defined in Section 1.1 but
for, and to the extent of, their being (i) used or held by such Seller solely in
connection with such Seller’s Excluded Assets, or (ii) permanently excluded from
the transactions contemplated by this Agreement pursuant to the provisions of
Section 12.1(c), Section 13.2(d)(ii), Section 13.4 or Section 14.1(c)(iii);
(w)any Pending Transaction Assets that are permanently excluded from the
transactions contemplated by this Agreement pursuant to Section 11.9(e)(x); and
(x)any Traded-Out Assets, unless Buyer purchases such Traded-Out Assets pursuant
to Section 11.9(e)(y).
“Execution Date” shall have the meaning set forth in the introductory
paragraph of this Agreement.
“Filings” shall have the meaning set forth in Section 11.7.
“Final Adjustment Amount” shall have the meaning set forth in Section 3.5(b).
“Final Payment Date” shall have the meaning set forth in Section 3.5(b)(i).
“Final Price” shall have the meaning set forth in Section 3.5(a).
“Final Settlement Statement” shall have the meaning set forth in Section 3.5(a).
“Fundamental Representations” shall mean the representations and warranties of
Sellers set forth in Section 9.1, Section 9.2, Section 9.3, Section 9.5,
Section 9.15 and Section 9.16.
“GAAP” shall mean generally accepted accounting principles in the United States,
consistently applied.
“Governmental Authority” shall mean any federal, state, local, municipal, tribal
or other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power, and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.
“Guarantees” shall have the meaning set forth in Section 9.22.
“Hard Consent” shall mean a consent by a Third Party that if not obtained prior
to the assignment of an Asset, would (a) automatically void or nullify the
assignment with respect to such Asset, (b) automatically terminate an applicable
Seller’s interest in the Asset subject to such


10

--------------------------------------------------------------------------------





consent, (c) give the Third Party holding such consent the right to terminate
the Lease, Applicable Contract, Right-of-Way, Permit or other Asset subject to
consent under the express terms thereof, or (d) require the payment of any
liquidated amounts as a result of such failure.
“Hazardous Substances” shall mean any pollutants, contaminants, toxics or
hazardous or extremely hazardous substances, materials, wastes, constituents,
compounds or chemicals that are regulated by, or may form the basis of any
Liability under, any Environmental Laws, including NORM and other substances
referenced in Section 14.2.
“Hedge Contract” shall mean any swap, forward, future or derivatives transaction
or option or other similar hedge contract.
“Hire Date” shall have the meaning set forth in Section 11.3(b).
“Hydrocarbons” shall mean oil and gas and other hydrocarbons produced or
processed in association therewith.
“Imbalances” shall mean, as the context requires, a Well Imbalance and/or a
Pipeline Imbalance.
“Income Taxes” shall mean any income, capital gains, franchise, and similar
Taxes.
“Indemnified Party” shall have the meaning set forth in Section 8.7(a).
“Indemnifying Party” shall have the meaning set forth in Section 8.7(a).
“Indemnity Deductible” shall mean, with respect to each Seller, an amount equal
to 1.5% of the aggregate Allocated Value of all Assets conveyed by such Seller
to Buyer hereunder.
“Indemnity Escrow” shall have the meaning set forth in Section 3.2.
“Individual Environmental Defect Threshold” shall have the meaning set forth in
Section 14.1(e).
“Individual Title Threshold” shall have the meaning set forth in
Section 13.2(i).
“Invasive Activities” shall have the meaning set forth in Section 12.1(c).
“JM Cox” shall have the meaning set forth in the introductory paragraph of this
Agreement.
“Knowledge” shall mean (a) with respect to a Seller that is an individual, the
actual, present knowledge of such Seller, and (b) with respect to a Seller that
is an entity, the actual, present knowledge of the Persons set forth on
Schedule 1.1 that such Persons have or would have obtained after making
reasonable inquiry of the employees of such Seller (and, if applicable, its
Affiliates) having management responsibility for the fact or matter in question.
“Lands” shall, as the context requires, have the meaning set forth in the
definition of “Assets” as it applies to (a) each Seller, or (b) the collective
right, title and interest of all Sellers.


11

--------------------------------------------------------------------------------





“Law” shall mean any applicable statute, law (including common law), rule,
regulation, ordinance, order, code, ruling, writ, injunction, decree or other
official act of or by any Governmental Authority.
“Leases” shall, as the context requires, have the meaning set forth in the
definition of “Assets” as it applies to (a) each Seller, or (b) the collective
right, title and interest of all Sellers.
“Liabilities” shall mean any and all claims, causes of action, payments,
charges, judgments, assessments, liabilities, losses, damages, penalties, fines
and costs and expenses, including any attorneys’ fees, legal or other expenses
incurred in connection therewith and including liabilities, costs, losses and
damages for personal injury or death or property damage or environmental damage
or remediation.
“Like-Kind Exchange” shall mean a simultaneous or deferred (forward or reverse)
exchange allowed pursuant to Section 1031 of the Code and the Treasury
Regulations promulgated thereunder or any applicable state or local tax Laws.
“Lower Spraberry Shale Formation” shall mean the stratigraphic equivalent of the
geologic formation identified as “Lower Spraberry Shale Formation” by the
measurements listed in Exhibit E, recognizing that the actual depth will vary
across the Contract Area.
“Material Contract” shall have the meaning set forth in Section 9.8(a).
“Middle Spraberry Shale Formation” shall mean the stratigraphic equivalent of
the geologic formation identifed as “Middle Spraberry Shale Formation” by the
measurements listed in Exhibit E, recognizing that the actual depth will vary
across the Contract Area.
“Net Acre” shall mean, as computed separately with respect to each Seller’s
interest in each Target Formation for each Tract, (a) the number of gross acres
in the lands covered by such Tract insofar as they relate to such Target
Formation, multiplied by (b) the interest in the Hydrocarbons covered by the
Leases comprising such Tract insofar as they relate to such Target Formation,
multiplied by (c) such Seller’s undivided Working Interest in such Tract insofar
as it relates to such Target Formation.
“Net Revenue Interest” shall mean, with respect to each applicable Target
Formation for each Tract or with respect to each Well (limited to any presently
producing formations), the decimal interest in and to all Hydrocarbons produced,
saved and sold from or allocated to such applicable Target Formation for such
Tract or such Well (limited to any presently producing formations), after giving
effect to all applicable Burdens.
“NORM” shall mean naturally occurring radioactive material.
“Operated Assets” shall mean all Assets operated by any Seller or any Affiliate
of any Seller.
“Operating Expenses” shall mean the following types of direct expenses to the
extent attributable to the Assets and incurred in the ordinary course of
business consistent with past practices: operating expenses (including Asset
Taxes, as allocated pursuant to Section 15.2(b) and all insurance premiums or
any other costs of insurance attributable to Sellers’ and/or their Affiliates’


12

--------------------------------------------------------------------------------





insurance and to coverage periods from and after the Effective Time but
excluding in all cases, all costs and expenses of bonds, letters of credit or
other surety instruments) and capital expenditures incurred in the ownership and
operation of the Assets in the ordinary course of business and, where
applicable, in accordance with the relevant operating or unit agreement, if any,
and overhead costs charged to the Assets under the relevant operating agreement
or unit agreement, if any, but excluding Liabilities attributable to
(a) obligations to plug wells and dismantle or decommission facilities, (b) the
Remediation of any Environmental Condition under applicable Environmental Laws,
(c) obligations to pay Working Interest, Burden or other interest owners
revenues or proceeds attributable to sales of Hydrocarbons relating to the
Assets, including those held in suspense, (d) personal injury or death, property
damage or violation of any Law, and (e) obligations with respect to Imbalances.
“Outside Date” shall mean noon (Prevailing Central Time) on November 23, 2017.
“Party” and “Parties” shall have the meaning set forth in the introductory
paragraph of this Agreement.
“Pending Transaction” shall mean the potential acreage swap between Sellers and
the Pending Transaction Counterparty which includes a sale by the Pending
Transaction Counterparty of the assets set forth in Exhibit A-4 in Martin
County, Texas in exchange for a sale by Sellers of the assets set forth in
Exhibit A-5 in Martin County, Texas.
“Pending Transaction Access Date” shall have the meaning set forth in
Section 11.9(a).
“Pending Transaction Assets” shall have the meaning set forth in
Section 11.9(a).
“Pending Transaction Closing” shall have the meaning set forth in
Section 11.9(a).
“Pending Transaction Counterparty” shall mean Sellers’ counterparty in the
Pending Transaction.
“Pending Transaction Documentation” shall have the meaning set forth in
Section 11.9(a).
“Permit” shall mean any permits, licenses, authorizations, registrations,
consents or approvals granted or issued by any Governmental Authority.
“Permitted Encumbrances” shall mean:
(a)the terms and conditions of all Leases and all Burdens; provided that the net
cumulative effect of such Leases and Burdens does not operate to (i) reduce the
aggregate Net Revenue Interest of any Seller in any Target Formation for any
Tract or in any Well to an amount less than the Net Revenue Interest set forth
in Exhibit A-2 or Exhibit A-1, as applicable, with respect to such Target
Formation for such Tract or such Well, (ii) obligate any Seller to bear a
Working Interest with respect to the Target Formation in any Tract or with
respect to any Well in any amount greater than the Working Interest set forth in
Exhibit A-2 or Exhibit A-1, as applicable, with respect to such Target Formation
for such Tract or such Well (unless as a result of such same terms and
conditions the Net Revenue Interest with respect to such Target Formation for
such Tract or such


13

--------------------------------------------------------------------------------





Well is greater than the Net Revenue Interest with respect to such Target
Formation for such Tract or such Well as set forth in Exhibit A-2 or
Exhibit A-1, as applicable, in the same proportion as any increase in such
Working Interest), (iii) reduce the aggregate number of Net Acres of any Seller
in any Tract to an amount less than the “Seller Net Acres” set forth in
Exhibit A-2, as applicable, with respect to such Target Formation and such
Tract, (iv) reduce any Seller’s leasehold interest as to any applicable Target
Formation for any Tract, except to the extent of any depth restriction or depth
severance specifically described on Exhibit A-2, as applicable, or
(v) materially impair the ownership, operation, development, production or use
of any of the Assets as currently or reasonably anticipated to be owned,
operated, developed, produced, or used;
(b)the terms and conditions of the Rights-of-Way included in the Assets, to the
extent, individually or in the aggregate, such rights would not reasonably be
expected to materially impair the ownership, operation, development, production
or use of any of the Assets as currently owned, operated, developed, produced,
or used;
(c)consents to assignment (but excluding Hard Consents);
(d)liens for Taxes not yet due or delinquent;
(e)Customary Post-Closing Consents and any required notices to, or filings with,
Governmental Authorities in connection with the consummation of the transactions
contemplated by this Agreement;
(f)to the extent not yet triggered, conventional rights of reassignment upon
final intention to abandon or release any of the Assets;
(g)easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way, surface leases and other rights in the Assets for the purpose of
operations, facilities, pipelines, transmission lines, transportation lines,
distribution lines and other like purposes, or for the joint or common use of
rights-of-way, facilities and equipment, to the extent, individually or in the
aggregate, such rights would not reasonably be expected to materially impair the
ownership, operation, development, production or use of any of the Assets as
currently or reasonably anticipated to be owned, operated, developed, produced,
or used;
(h)vendor’s, carrier’s, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like liens arising by operation of Law in
the ordinary course of business or incident to the construction or improvement
of any property in respect of obligations which are not yet due or delinquent;
(i)liens created under Applicable Contracts that are operating agreements or by
operation of Law in respect of obligations that are not yet due or delinquent,
to the extent, individually or in the aggregate, such rights would not
reasonably be expected to materially impair the ownership, operation,
development, production or use of any of the Assets as currently owned,
operated, developed, produced, or used;
(j)any Encumbrance affecting the Assets that is discharged to Buyer’s reasonable
satisfaction at or prior to Closing;


14

--------------------------------------------------------------------------------





(k)the terms and conditions of any Material Contracts listed on Schedule 9.8(a);
provided that such Material Contracts do not (i) materially impair the use,
ownership, development, production or operation of the Assets as currently or as
reasonably anticipated to be used, owned, developed, produced or operated,
(ii) reduce the aggregate Net Revenue Interest of any Seller in any Target
Formation for any Tract or in any Well to an amount less than the Net Revenue
Interest set forth in Exhibit A-2 or Exhibit A-1, as applicable, with respect to
such Target Formation for such Tract or such Well, (iii) obligate any Seller to
bear a Working Interest with respect to the Target Formation in any Tract or
with respect to any Well in any amount greater than the Working Interest set
forth in Exhibit A-2 or Exhibit A-1, as applicable, with respect to such Target
Formation for such Tract or such Well (unless the Net Revenue Interest with
respect to such Target Formation for such Tract or such Well is greater than the
Net Revenue Interest with respect to such Target Formation for such Tract or
such Well as set forth in Exhibit A-2 or Exhibit A-1, as applicable, in the same
proportion as any increase in such Working Interest), (iv) reduce the aggregate
number of Net Acres of any Seller in any Tract to an amount less than the
“Seller Net Acres” set forth in Exhibit A-2, with respect to such Target
Formation and such Tract, or (v) reduce any Seller’s leasehold interest as to
any applicable Target Formation for any Tract, except to the extent of any depth
restriction or depth severance specifically described on Exhibit A-2, as
applicable;
(l)all other Encumbrances, defects and irregularities of title affecting any of
the Assets that do not (i) materially impair the use, ownership, development,
production or operation of the Assets as currently or as reasonably anticipated
to be used, owned, developed, produced or operated, (ii) reduce the aggregate
Net Revenue Interest of any Seller in any Target Formation for any Tract or in
any Well to an amount less than the Net Revenue Interest set forth in
Exhibit A-2 or Exhibit A-1, as applicable, with respect to such Target Formation
for such Tract or such Well, (iii) obligate any Seller to bear a Working
Interest with respect to the Target Formation in any Tract or with respect to
any Well in any amount greater than the Working Interest set forth in
Exhibit A-2 or Exhibit A-1, as applicable, with respect to such Target Formation
for such Tract or such Well (unless the Net Revenue Interest with respect to
such Target Formation for such Tract or such Well is greater than the Net
Revenue Interest with respect to such Target Formation for such Tract or such
Well as set forth in Exhibit A-2 or Exhibit A-1, as applicable, in the same
proportion as any increase in such Working Interest), (iv) reduce the aggregate
number of Net Acres of any Seller in any Tract to an amount less than the
“Seller Net Acres” set forth in Exhibit A-2 with respect to such Target
Formation and such Tract, or (v) reduce any Seller’s leasehold interest as to
any applicable Target Formation for any Tract, except to the extent of any depth
restriction or depth severance specifically described on Exhibit A-2, as
applicable; and
(m)all other Encumbrances where a claim, or cause of action, for same would be
barred or resolved by the applicable statute of limitations.
“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, Governmental Authority or any other entity.


15

--------------------------------------------------------------------------------





“Personal Property” shall, as the context requires, have the meaning set forth
in the definition of “Assets” as it applies to (a) each Seller, or (b) the
collective right, title and interest of all Sellers.
“Pipeline Imbalance” shall mean any marketing imbalance between the quantity of
Hydrocarbons attributable to (a) any Seller’s Assets that are required to be
delivered by such Seller under any Applicable Contract or applicable Law, in
each case, relating to the purchase and sale, gathering, transportation,
storage, processing or marketing of Hydrocarbons, and (b) such Seller’s Assets
that are actually delivered by such Seller pursuant to the relevant Applicable
Contract or applicable Law, together with any appurtenant rights and obligations
concerning production balancing at the delivery point into the relevant sale,
gathering, transportation, storage or processing facility.
“Post-Closing Tax Return” shall have the meaning set forth in Section 15.2(c).
“Pre-Closing Tax Return” shall have the meaning set forth in Section 15.2(c).
“Preferential Purchase Right” shall mean each preferential purchase right, right
of first refusal or similar right pertaining to any Seller’s interest in any
Asset that is triggered by the transactions contemplated hereby.
“Preliminary Settlement Statement” shall have the meaning set forth in
Section 3.4.
“Prevailing Central Time” shall mean central standard time or central daylight
time in effect where the Assets are located.
“Proceeding” shall have the meaning set forth in Section 9.7.
“Purchase Price” shall have the meaning set forth in Section 3.1(a).
“Records” shall, as the context requires, have the meaning set forth in the
definition of “Assets” as it applies to (a) each Seller, or (b) the collective
right, title and interest of all Sellers.
“Records Period” shall have the meaning set forth in Section 11.7.
“Remediation” shall mean, with respect to an Environmental Condition, the
minimum commercially reasonable response required or allowed under Environmental
Laws that addresses and resolves (for current and future use in the same manner
as being currently used) the identified Environmental Condition in a safe and
prudent manner.
“Remediation Amount” shall mean, with respect to an Environmental Condition, the
cost net to Sellers’ interest of the Remediation of such Environmental
Condition; provided, however, that “Remediation Amount” shall not include
(a) expenses for matters that are ordinary costs of doing business regardless of
the presence of an Environmental Condition (e.g., those costs that would
ordinarily be incurred in the day-to-day operations of the Assets), or
(b) overhead costs of Buyer and/or its Affiliates, or (c) costs and expenses
that would not have been required under Environmental Laws as they exist on the
Execution Date to remediate or otherwise cure such Environmental Defect in the
most cost effective manner reasonably available and consistent with common
industry practices.


16

--------------------------------------------------------------------------------





“Retained Burdens” shall, as the context requires, have the meaning set forth in
the definition of “Excluded Assets” as it applies to (a) each Seller, or (b) the
collective right, title and interest of all Sellers.
“Retained Employee-Related Liabilities” shall mean all Liabilities that are
attributable to, associated with or related to, or that arise out of or in
connection with (a) any Employee Benefit Plan or any other employee benefit or
compensation plan, program or arrangement sponsored, maintained or contributed
to by any Seller or any of its ERISA Affiliates or to which any Seller or any of
its ERISA Affiliates was obligated to contribute at any time on or prior to the
Closing, including all Controlled Group Liabilities; (b) the employment or
engagement of any individual who does not become a Transferred Employee,
including all Liabilities arising at any time with respect to any act or
omission or other practice arising from or relating to an employment or
independent contractor relationship or the termination thereof and (c) the
employment or engagement of a Transferred Employee to the extent existing or
arising on or prior to such Transferred Employee’s Hire Date.
“Retained Obligations” shall have the meaning set forth in Section 8.2.
“Rights-of-Way” shall mean, as the context requires, (a) a single Seller’s, or
(b) all of Sellers’, collectively, permits, licenses, servitudes, easements,
surface use agreements, fee surface, surface leases and rights-of-way used or
held for use in connection with the ownership or operation of the Assets, other
than Permits.
“Scheduled Closing Date” shall have the meaning set forth in Section 6.1.
“Securities Act” shall have the meaning set forth in Section 11.7.
“Seller” and “Sellers” shall have the meaning set forth in the introductory
paragraph of this Agreement.
“Seller Indemnified Parties” shall have the meaning set forth in Section 8.3.
“Seller Taxes” shall mean (a) all Income Taxes imposed by any applicable laws on
any Seller, any of its direct or indirect owners or Affiliates, or any combined,
unitary, or consolidated group of which any of the foregoing is or was a member,
(b) Asset Taxes allocable to the Sellers pursuant to Section 15.2(b) (taking
into account, and without duplication of, (i) such Asset Taxes effectively borne
by the Sellers as a result of the adjustments to the Purchase Price made
pursuant to Section 3.3, Section 3.4 or Section 3.5, as applicable, and (ii) any
payments made from one Party to the other in respect of Asset Taxes pursuant to
Section 15.2(b)), (c) any Taxes imposed on or with respect to the ownership or
operation of the Excluded Assets or that are attributable to any asset or
business of Sellers that is not part of the Assets and (d) any and all Taxes
(other than the Taxes described in clauses (a), (b) or (c) of this definition)
imposed on or with respect to the ownership or operation of the Assets for any
Tax period (or portion thereof) ending on or before the Effective Time.
“Seller’s Representative” shall have the meaning set forth in Section 15.7(b).
“Straddle Period” shall mean any Tax period beginning before and ending after
the Effective Time.


17

--------------------------------------------------------------------------------





“Subject Marketing Agreements” shall have the meaning set forth in Section
11.9(a).
“Suspense Funds” shall mean, as the context requires, as to (a) each Seller, or
(b) all Sellers, collectively, all amounts held in suspense by any such Seller
that are attributable to such Seller’s Assets.
“Target Formations” shall mean, collectively, the Middle Spraberry Shale
Formation, the Lower Spraberry Shale Formation, the Wolfcamp A Formation, and
the Wolfcamp B Formation, and each, individually, a “Target Formation”.
“Tax” or “Taxes” shall mean (a) all taxes, assessments, duties, levies, imposts
or other similar charges imposed by a Governmental Authority, including all
income, franchise, profits, capital gains, capital stock, transfer, gross
receipts, sales, use, transfer, service, occupation, ad valorem, property,
excise, severance, production, windfall profit, premium, stamp, license,
payroll, employment, social security, unemployment, disability, environmental
(including taxes under Code Section 59A), alternative minimum, add-on,
value-added, withholding (including backup withholding) or other similar charges
of any kind whatsoever (whether payable directly or by withholding and whether
or not requiring the filing of a Tax Return), and all estimated taxes,
deficiency assessments, additions to tax, additional amounts imposed by any
Governmental Authority, penalties and interest, and (b) any liability in respect
of any item described in clause (a) above that arises by reason of a contract,
assumption, transferee or successor liability, operation of Law (including by
reason of being a member of a consolidated, combined or unitary group) or
otherwise.
“Tax Returns” shall mean any report, return, election, document, estimated Tax
filing, declaration or other filing provided to any Taxing Authority, including
any schedules and amendments thereto.
“Taxing Authority” shall mean, with respect to any Tax, the Governmental
Authority that imposes such Tax, and the Governmental Authority (if any) charged
with the collection of such Tax, including any Governmental Authority that
imposes, or is charged with collecting, social security or similar charges or
premiums.
“Third Party” shall mean any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.
“Title Arbitrator” shall have the meaning set forth in Section 13.2(k).
“Title Benefit” shall mean any right, circumstance or condition existing as of
the Effective Time or immediately prior to Closing that operates to increase the
aggregate Net Revenue Interest of any Seller in any Target Formation in any
Tract or in any Well above that shown for such Target Formation for such Tract
or for such Well in Exhibit A-2 or Exhibit A-1, as applicable, to the extent the
same does not cause a greater than proportionate increase in such Seller’s
Working Interest in such Target Formation in such Tract or in such Well above
that shown in Exhibit A-2 or Exhibit A-1, as applicable.
“Title Benefit Amount” shall have the meaning set forth in Section 13.2(e).


18

--------------------------------------------------------------------------------





“Title Benefit Notice” shall have the meaning set forth in Section 13.2(b).
“Title Benefit Property” shall have the meaning set forth in Section 13.2(b).
“Title Claim Date” shall have the meaning set forth in Section 13.2(a).
“Title Deductible” shall mean, with respect to each Seller, an amount equal to
1.5% of the aggregate Allocated Value of all Assets to be conveyed by such
Seller to Buyer hereunder.
“Title Defect” shall mean any Encumbrance or other matter, or series of related
Encumbrances or other matters, in each case, that causes any Seller not to have
Defensible Title with respect to such Seller’s Assets; provided that the
following shall not be considered Title Defects:
(a)any absence or lack of, or any limitations or restrictions upon, the legal
right, authority or ability, if any, of such Seller to drill a well across the
boundary, or closer than permitted by applicable spacing regulations to the
boundary, of any Tract;
(b)defects based solely on lack of information in such Seller’s files unless
such information is not available to Buyer from a source other than Seller;
(c)an Encumbrance created under a deed of trust, mortgage or similar instruments
by the grantor under a Right-of-Way that would customarily be accepted by a
reasonably prudent oil and gas operator or reasonably prudent pipeline owner in
taking or purchasing such Rights-of-Way;
(d)defects or irregularities arising out of a lack of evidence of, or other
defects with respect to, authorization, execution, delivery or acknowledgment of
documents, or a variation in name, unless such matter should reasonably be
expected to result in (or Buyer presents evidence of) another Person’s superior
claim of title to the relevant Asset;
(e)defects or irregularities that have been cured or remedied by the applicable
statutes of limitation and statutes for prescription;
(f)defects or irregularities in the chain of title consisting of the failure to
recite marital status in documents or omissions of heirship proceedings, unless
such matter should reasonably be expected to result in (or Buyer presents
evidence of) another Person’s superior claim of title to the relevant Asset;
(g)lack of a survey, unless a survey is required by Law; or
(h)failure of the records of any Governmental Authority to reflect such Seller
as the owner of an interest in a Lease; provided that (i) the instruments
evidencing an assignment of such interest in such Lease to such Seller is
recorded in the real property records of the applicable county, and (ii) such
failure would not be a violation of any applicable Law.
“Title Defect Amount” shall have the meaning set forth in Section 13.2(g).
“Title Defect Notice” shall have the meaning set forth in Section 13.2(a).
“Title Defect Property” shall have the meaning set forth in Section 13.2(a).


19

--------------------------------------------------------------------------------





“Tract” shall mean each area of land designated as such on Exhibit A-2.
“Traded-Out Asset Access Date” shall have the meaning set forth in
Section 11.9(e)(i).
“Traded-Out Assets” shall have the meaning set forth in Section 11.9(a).
“Transaction Documents” shall mean this Agreement and all documents executed and
delivered pursuant to or in connection with this Agreement.
“Transfer Taxes” shall have the meaning set forth in Section 15.2(b).
“Transferred Employee” shall have the meaning set forth in Section 11.3(b).
“Transition Services Agreement” shall mean a Transition Services Agreement, by
and between Buyer and JM Cox, substantially in the form of Exhibit F.
“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Code. All references herein to sections of the Treasury Regulations shall
include any corresponding provision or provisions of succeeding, similar,
substitute, proposed or final Treasury Regulations.
“Units” shall, as the context requires, have the meaning set forth in the
definition of “Assets” as it applies to (a) each Seller, or (b) the collective
right, title and interest of all Sellers.
“Wells” shall, as the context requires, have the meaning set forth in the
definition of “Assets” as it applies to (a) each Seller, or (b) the collective
right, title and interest of all Sellers.
“Well Imbalance” shall mean any imbalance at the wellhead between the (a) amount
of Hydrocarbons produced from a Well and allocable to the interest of a Seller
therein and (b) the shares of production from the relevant Well to which such
Seller is entitled, together with any appurtenant rights and obligations
concerning future in kind and/or cash balancing at the wellhead.
“Willful Breach” means, with respect to any Party, such Party knowingly and
intentionally breaches in any material respect (by refusing to perform or taking
an action prohibited) any material covenant applicable to such Party.
“Wolfcamp A Formation” shall mean the stratigraphic equivalent of the geologic
formation identified as “Wolfcamp A Formation” by the measurements listed in
Exhibit E, recognizing that the actual depth will vary across the Contract Area.
“Wolfcamp B Formation” shall mean the stratigraphic equivalent of the geologic
formation identified as “Wolfcamp B Formation” by the measurements listed in
Exhibit E, recognizing that the actual depth will vary across the Contract Area.
“Working Interest” shall mean, with respect to any applicable Target Formation
for any Tract or with respect to any Well (limited to any presently producing
formations), the decimal interest in and to such applicable Target Formation for
such Tract or such Well (limited to any presently producing formations) that is
burdened with the obligation to bear and pay costs and expenses of maintenance,
development and operations on or in connection with such applicable


20

--------------------------------------------------------------------------------





Target Formation for such Tract or such Well (limited to any presently producing
formations), but without regard to the effect of any Burdens.
1.2References and Rules of Construction. The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. All
references in this Agreement to Exhibits, Schedules, Articles, Sections,
subsections and other subdivisions refer to the corresponding Exhibits,
Schedules, Articles, Sections, subsections and other subdivisions of or to this
Agreement unless expressly provided otherwise. Titles appearing at the beginning
of any Articles, Sections, subsections and other subdivisions of this Agreement
are for convenience only, do not constitute any part of this Agreement, and
shall be disregarded in construing the language hereof. The words “this
Agreement,” “herein,” “hereby,” “hereunder” and “hereof,” and words of similar
import, refer to this Agreement as a whole and not to any particular Article,
Section, subsection or other subdivision unless expressly so limited. The words
“this Article,” “this Section” and “this subsection,” and words of similar
import, refer only to the Article, Section or subsection hereof in which such
words occur. Wherever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limiting the foregoing in any respect.” Unless expressly provided to the
contrary, the word “or” is not exclusive. All references to “$” or “dollars”
shall be deemed references to United States dollars. Each accounting term not
defined herein will have the meaning given to it under GAAP as interpreted as of
the Execution Date. Pronouns in masculine, feminine or neuter genders shall be
construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires. The
words “shall” and “will” are used interchangeably throughout this Agreement and
shall accordingly be given the same meaning, regardless of which word is used.


ARTICLE II
PURCHASE AND SALE
2.1Purchase and Sale. Subject to the terms and conditions of this Agreement,
each Seller agrees to sell and assign to Buyer, and Buyer agrees to purchase and
acquire from each Seller, the entirety of such Seller’s right, title and
interest in and to the Assets (save and except, for the avoidance of doubt, all
of such Seller’s right, title and interest in and to the Excluded Assets).
2.2    Excluded Assets. Notwithstanding Section 2.1, each Seller reserves and
retains all of such Seller’s right, title and interest in and to the Excluded
Assets.
2.3Revenues and Expenses. Each Seller shall be entitled to all of the rights of
ownership attributable to such Seller’s interest in the Assets (including the
right to all production, proceeds of production and other proceeds) and shall
remain responsible for such Seller’s Operating Expenses, in each case,
attributable to the period of time prior to the Effective Time. Subject to the
occurrence of the Closing, Buyer shall be entitled to all of the rights of
ownership attributable to the Assets (including the right to all production,
proceeds of production and other proceeds), and shall be responsible for all
Operating Expenses, in each case, from and after the Effective Time. Subject to


21

--------------------------------------------------------------------------------





Section 15.2(b), all Operating Expenses that are: (a) incurred with respect to
operations conducted or production prior to the Effective Time shall be paid by
or allocated to Sellers, and (b) incurred with respect to operations conducted
or production from and after the Effective Time shall be paid by or allocated to
Buyer. After Closing, Buyer and the Seller’s Representative, on behalf of the
applicable Sellers, shall be entitled to participate in all joint interest
audits and other audits of Operating Expenses for which any applicable Party is
entirely or in part responsible under the terms of this Section 2.3.
2.4Allocation, Payment and Distribution of Adjusted Purchase Price.
a.Each Seller shall be entitled to receive its pro rata portion of the Adjusted
Purchase Price based on (x) the Allocated Value of such Seller’s interest in the
Assets as set forth in Exhibits A-1 or A-2, as applicable, (y) such Seller’s
relative interests in the Assets and (z) the extent to which Title Defects,
Title Benefits, Environmental Defects or other matters (in respect of which
adjustments are required to be made to the Purchase Price) affect such Seller’s
interests in the Assets. All such determinations shall be made in good faith by
Seller’s Representative in its sole but reasonable discretion in accordance with
the terms of this Agreement, including Section 15.7.
b.Notwithstanding anything to the contrary herein, all payments payable
hereunder to any Seller shall be paid to the Seller’s Representative.
c.The Seller’s Representative shall represent all Sellers for all purposes of
this Agreement and shall act as payment agent for all Sellers for purposes of
this Agreement. The Seller’s Representative shall be solely responsible for
allocating and distributing to each Seller such Seller’s pro rata portion of the
Adjusted Purchase Price net of all costs to be borne by such Seller pursuant to
this Agreement (as provided in this Agreement). Any payments made by or on
behalf of Buyer to the Seller’s Representative shall, for all purposes herein,
satisfy Buyer’s obligations to pay such portion of the Adjusted Purchase Price
to Sellers or remit such amounts to Sellers, as applicable.
Subject to the provisions of Section 15.7 (including Section 15.7(h)), promptly
after its receipt of payment of the Adjusted Purchase Price hereunder (including
the amount thereof (as determined pursuant to this Agreement) payable at Closing
and any subsequent adjustments thereto), Seller’s Representative shall remit to
each Seller such Seller’s pro rata portion thereof (pursuant to wire transfer
instructions designated in advance by such Seller to Seller’s Representative in
writing). Buyer shall have no (i) duty to determine or confirm the correctness
of any such allocation or to confirm that Seller’s Representative properly
remits any amounts payable hereunder to the applicable Sellers pursuant to this
Agreement, or (ii) Liability whatsoever with respect to the same; it being
understood that Seller’s Representative shall be solely responsible for such
determinations and allocations among, and distributions to, such Sellers in
accordance with this Agreement and that all such determinations, allocations and
distributions shall be made in good faith by Seller’s Representative in its sole
but reasonable discretion in accordance with the terms of this Agreement.


22

--------------------------------------------------------------------------------





ARTICLE III
PURCHASE PRICE
3.1Purchase Price.


(a)The Parties agree that the aggregate purchase price for the entirety of the
Assets shall be Seven Hundred Thirty-Two Million, One Hundred and Twelve
Thousand, Six Hundred and Sixty Dollars ($732,112,660) (the “Purchase Price”).
(b)The Purchase Price shall be further adjusted in accordance with this
Agreement and the Adjusted Purchase Price resulting therefrom shall be payable
by Buyer to Seller’s Representative on behalf of Sellers at Closing by wire
transfer in same day funds to the bank accounts designated by Seller’s
Representative in the Preliminary Settlement Statement.


3.2Deposit. Buyer shall deposit an amount equal to five percent (5%) of the
Purchase Price by wire transfer in same day funds with Escrow Agent on the
Execution Date (such amount deposited with the Escrow Agent, together with any
interest and earnings thereon, the “Deposit”). In the event the Closing occurs,
the Deposit shall be credited against the Adjusted Purchase Price to be paid by
Buyer at Closing, and the Deposit shall be retained in the escrow account
established with Escrow Agent to satisfy amounts that may be owed by Sellers to
Buyer after Closing with respect to the indemnities of Sellers under this
Agreement as provided in Section 8.12. Such amount retained in the escrow
account following the Closing, together with any interest and earnings thereon,
shall be referred to as the “Indemnity Escrow”.


3.3    Adjustments to Purchase Price. The Purchase Price shall be adjusted as
follows, and the resulting amount shall be herein called the “Adjusted Purchase
Price”:
(a)The Purchase Price shall be collectively adjusted upward by the aggregate of
the following amounts as they relate to each Seller (without duplication):
(i)an amount equal to the value of all (A) Hydrocarbons attributable to such
Seller’s interest in the Assets that are in pipelines or in tanks above the
pipeline sales connection, in each case, as of the Effective Time, plus (B) the
unsold inventory of salable gas products attributable to such Seller’s interest
in the Assets as of the Effective Time, in each case such value to be based upon
the contract price in effect for such Seller as of the Effective Time (or if no
such contract is in effect, the market value in the area as of the Effective
Time), less amounts payable by such Seller as royalties, overriding royalties
and other burdens upon, measured by or payable out of such production;
(ii)an amount equal to all Operating Expenses (other than overhead costs which
are covered in Section 3.3(a)(v) below and Asset Taxes) paid by such Seller or
its respective Affiliates that are attributable to such Seller’s ownership or
operation of the Assets from and after


23

--------------------------------------------------------------------------------





the Effective Time up to Closing, including to the extent actually paid by such
Seller prior to the Closing (A) royalties or other burdens upon, measured by or
payable out of proceeds of production, (B) rentals and other lease maintenance
payments, and (C) costs of Lease renewals and/or extensions of the Leases;
(iii)the amount of all Asset Taxes prorated to Buyer in accordance with
Section 15.2(b) but paid or otherwise economically borne by such Seller
(excluding, for the avoidance of doubt, any Asset Taxes that were withheld or
deducted from the gross amount paid or payable to such Seller in connection with
a transaction to which Section 3.3(b)(i) applies, and therefore were taken into
account in determining the “proceeds received” by such Seller for purposes of
applying Section 3.3(b)(i) with respect to such transaction);
(iv)to the extent that such Seller’s interest in any of the Wells is
underproduced with respect to any Hydrocarbons as of the Effective Time, in each
case, as set forth on Schedule 9.12(a), the sum of: (A) with respect to gaseous
Hydrocarbons, an amount equal to the product of (1) the underproduced volumes
set forth on Schedule 9.12(a), multiplied by (2) $3.00/MMBtu; and (B) with
respect to liquid Hydrocarbons, an amount equal to the product of (1) the
underproduced volumes set forth on Schedule 9.12(a), multiplied by (2)
$50.00/Bbl;
(v)an amount equal to all amounts attributable to overhead, and charged to such
Seller’s interest pursuant to an applicable joint operating agreement or other
operating arrangement covering such Seller’s interest in the Wells, in each
case, only to the extent relating to the period of time between and including
the Effective Time and the Closing Date, with such amount prorated to the extent
of any partial months;
(vi)an amount equal to all payout balances existing as of the Effective Time for
“non-consent” interests for which such Seller is entitled to receive revenue
from the production of a Well allocable to such non-consent interest until all
recoverable costs are recouped from such Well, a schedule of such balances as of
March 1, 2017 is set forth on Schedule 9.12(b); and
(vii)any other amount provided for elsewhere in this Agreement or otherwise
agreed upon by Seller’s Representative and Buyer with respect to such Seller.
(b)The Purchase Price shall be collectively adjusted downward by the aggregate
of the following amounts as they relate to each Seller (without duplication):
(i)an amount equal to all gross proceeds received by such Seller or its
respective Affiliates that are attributable to such Seller’s ownership or
operation of the Assets from and after the Effective Time up to Closing,
including the sale of Hydrocarbons produced from such Seller’s interest in the
Assets or allocable thereto, net of any sales, excise or similar Taxes in
connection therewith not reimbursed to such Seller or its respective Affiliates,
as applicable, by a Third Party;
(ii)subject to Section 14.1(e), if Buyer makes the election under
(A) Section 14.1(c)(i) with respect to any uncured Environmental Defect, the
Remediation Amount with respect to such Environmental Defect, or
(B) Section 14.1(c)(iii) with respect to any uncured


24

--------------------------------------------------------------------------------





Environmental Defect, the Allocated Value attributable to the assets excluded
from the transactions contemplated hereby with respect to such Environmental
Defect;
(iii)subject to Section 13.2(i), if Buyer makes the election under
(A) Section 13.2(d)(i) with respect to any uncured Title Defect, the
Title Defect Amount with respect to such Title Defect, or
(B) Section 13.2(d)(ii) with respect to any uncured Title Defect, the Allocated
Value attributable to the assets excluded from the transactions contemplated
hereby with respect to such Title Defect;
(iv)the Allocated Value of any Assets excluded from the Closing or the
transactions contemplated hereby pursuant to Section 12.1(c), Section 13.2(c),
Section 13.2(k), Section 13.4, Section 14.1(b) or Section 14.1(f);
(v)the amount of any adjustments pursuant to Section 13.3;
(vi)the amount of all Asset Taxes prorated to such Seller in accordance with
Section 15.2(b) but paid or economically borne by Buyer;
(vii)to the extent that such Seller’s interest in any of the Wells is
overproduced with respect to any Hydrocarbons as of the Effective Time, in each
case, as set forth on Schedule 9.12(a), the sum of: (A) with respect to gaseous
Hydrocarbons, an amount equal to the product of (1) the overproduced volumes set
forth on Schedule 9.12(a), multiplied by (2) $3.00/MMBtu; and (B) with respect
to liquid Hydrocarbons, an amount equal to the product of (1) the overproduced
volumes set forth on such Seller’s Schedule 9.12(a), multiplied by
(2) $50.00/Bbl;
(viii)the amount of any adjustments pursuant to Section 11.9; and
(ix)any other amount provided for elsewhere in this Agreement or otherwise
agreed upon by Seller’s Representative and Buyer.
For purposes of allocation and distribution of the Adjusted Purchase Price among
Sellers, adjustments to the Purchase Price shall be applied against or credited
to, as the case may be, the affected individual Seller’s interests as determined
by Seller’s Representative in its sole but reasonable good faith discretion in
accordance with this Agreement. Except as specifically provided in Section 3.7,
Buyer shall have no obligation to allocate the Purchase Price (including any
adjustments thereto) among the Sellers.
3.4    Preliminary Settlement Statement. Not less than five Business Days prior
to the Closing, Seller’s Representative shall prepare and submit to Buyer for
review a draft settlement statement (the “Preliminary Settlement Statement”)
that shall set forth the Adjusted Purchase Price, reflecting each adjustment
made in accordance with this Agreement as of the date of preparation of such
Preliminary Settlement Statement and the itemized calculation and reasonable
supporting documentation of the adjustments used to determine such amount,
together with the designation of Seller’s Representative’s accounts for the wire
transfers of funds and other applicable information set forth in Section 2.4.
The Preliminary Settlement Statement shall also set forth the Seller’s
Representative’s good faith allocation of the portion of the Adjusted Purchase
Price payable at the Closing among Sellers, and shall provide wiring
instructions for the Seller’s Representative. Within three Business Days of
receipt of the Preliminary Settlement Statement, Buyer will deliver to Seller’s


25

--------------------------------------------------------------------------------





Representative a written report containing all changes (including the
explanations therefor) that Buyer proposes to be made to the Preliminary
Settlement Statement, which report, for the avoidance of doubt, shall not
challenge or address any allocation of the Adjusted Purchase Price among the
Sellers that was proposed by the Seller’s Representative. The Preliminary
Settlement Statement, as agreed upon by the Parties, will be used to set the
Adjusted Purchase Price at Closing; provided that if Buyer and Seller’s
Representative do not agree upon an adjustment set forth in the Preliminary
Settlement Statement, then the amount of such adjustment used to adjust the
Adjusted Purchase Price at Closing shall be the amount proposed by Seller’s
Representative in the Preliminary Settlement Statement originally delivered by
the Seller’s Representative to Buyer pursuant to this Section 3.4.
3.5    Final Settlement Statement.
(a)On or before 120 days after the Closing, a final settlement statement (the
“Final Settlement Statement”) will be prepared by Seller’s Representative based
on actual income and expenses during the period from and after the Effective
Time until Closing and which takes into account all final adjustments made to
the Purchase Price and shows the resulting final Adjusted Purchase Price. Buyer
shall cooperate with Seller’s Representative and use its commercially reasonable
efforts to promptly furnish to Seller’s Representative all information in
Buyer’s possession relevant to preparation of the Final Settlement Statement
upon written request. The Final Settlement Statement shall set forth the actual
proration of amounts as may be required by this Agreement. The Final Settlement
Statement shall also set forth the Seller’s Representative’s allocation of the
Final Adjusted Amount among Sellers, and, if needed, shall provide wiring
instructions for the Seller’s Representative. As soon as practicable, and in any
event within 45 days after receipt of the Final Settlement Statement, Buyer
shall return to Seller’s Representative a written report containing any proposed
changes to the Final Settlement Statement and an explanation of any such changes
and the reasons therefor (the “Dispute Notice”), which Dispute Notice, for the
avoidance of doubt, shall not challenge or address any allocation of the
Adjusted Purchase Price among the Sellers that was proposed by the Seller’s
Representative. Buyer’s failure to deliver to Seller’s Representative a Dispute
Notice detailing proposed changes to the Final Settlement Statement by such date
shall be deemed to be an acceptance by Buyer of the Final Settlement Statement
delivered by Seller’s Representative and any changes to the Final Settlement
Statement as initially prepared by Seller’s Representative that are proposed or
requested by Buyer and not included in the Dispute Notice shall be deemed
waived, and Seller’s Representative’s determinations with respect to all such
adjustments in the Final Settlement Statement that are not addressed in the
Dispute Notice shall prevail. Upon delivery of a Dispute Notice, Buyer and the
Seller’s Representative will promptly meet to discuss the contents thereof and
attempt to come to agreement upon the disputed items contained therein (other
than any allocation of the Adjusted Purchase Price among the Sellers, which
allocation shall be the sole purview of the Seller’s Representative). If the
final Adjusted Purchase Price set forth in the Final Settlement Statement is
mutually agreed upon by Seller’s Representative and Buyer or deemed agreed
pursuant to the foregoing (or determined by the Accounting Arbitrator pursuant
to Section 3.6), the Final Settlement Statement (except, for the avoidance of
doubt, as it relates to any adjustments for Asset Taxes), such final Adjusted
Purchase Price as agreed by the Seller’s Representative and the Buyer (or as
determined by the Accounting Arbitrator) and such allocation among Sellers (as
agreed by the Seller’s Representative) (collectively, the “Final Price”), shall
be final and binding on the Parties.


26

--------------------------------------------------------------------------------





(b)Any difference in the Adjusted Purchase Price as paid at Closing pursuant to
the Preliminary Settlement Statement and the Final Price (such amount, the
“Final Adjustment Amount”) shall be paid as follows:
(i)If the Final Adjustment Amount is owed by Buyer to Sellers, then, on or
before the date that is 10 days following agreement or deemed agreement (or
determination by the Accounting Arbitrator, as applicable) (such date, the
“Final Payment Date”), the Buyer shall pay the applicable amount to the Seller’s
Representative, in accordance with the applicable allocation agreed to (or
determined) as part of the Final Price. For the avoidance of doubt, all amounts
owing to Sellers from Buyer pursuant to this Section 3.5 shall be payable to the
Seller’s Representative as payment agent for the Sellers, to the accounts
provided in writing by such Seller’s Representative in the Final Settlement
Statement, which shall in turn be distributed by the Seller’s Representative to
the Sellers as provided in Section 2.4.
(ii)If the Final Adjustment Amount is owed by Sellers to Buyer, then, on or
before the Final Payment Date, the Seller’s Representative (for any such Seller
that is required to pay Buyer pursuant to this Section 3.5(b)(ii)) shall pay
Buyer the Final Adjustment Amount.
(iii)In addition, on or before the Final Payment Date, each Seller shall
transfer to Buyer all Suspense Funds held by such Seller.
(iv)All amounts paid or transferred pursuant to this Section 3.5 shall be
delivered in United States currency by wire transfer of immediately available
funds to the account or accounts specified in writing by Buyer or the Seller’s
Representative, as applicable.
3.6    Disputes. If Seller’s Representative and Buyer are unable to resolve any
matters addressed in the Dispute Notice within 25 Business Days after the
delivery of such Dispute Notice, then any of Buyer or Seller’s Representative
shall have the right to invoke the dispute resolution provisions of this
Section 3.6 with respect to such disputed matters by delivering written notice
to the Seller’s Representative or Buyer, as applicable. Within 10 Business Days
after any such Person has invoked the provisions of this Section 3.6, Buyer, on
the one hand, and Seller’s Representative, on the other hand, shall summarize
its position with regard to such dispute in a written document of 20 pages or
less and submit such summaries to the Houston, Texas office of Deloitte LLP or
if Deloitte LLP refuses to serve, KPMG LLP, and if KPMG LLP refuses to serve,
such other Person as Buyer and the Seller’s Representative may mutually select
(the “Accounting Arbitrator”), together with the Dispute Notice, the Final
Settlement Statement and any other documentation such Party may desire to
submit. Within 20 Business Days after receiving such Persons’ respective
submissions, the Accounting Arbitrator shall render a decision choosing either
the Seller’s Representative’s position or Buyer’s position with respect to each
matter addressed in any Dispute Notice, based on the materials described above.
Any decision rendered by the Accounting Arbitrator pursuant hereto shall be
final, conclusive and binding on Sellers and Buyer and will be enforceable
against any of the Parties in any court of competent jurisdiction. The costs of
such Accounting Arbitrators shall be borne one-half by Buyer and one-half by the
Seller’s Representative. In the event that both Deloitte LLP and KPMG LLP
decline to serve as the Accounting Arbitrator and Buyer and Seller’s
Representative are unable to mutually agree on the replacement Accounting
Arbitrator, then the Accounting Arbitrator shall be selected by the appointing
authority of the Dallas, Texas office of the American Arbitration Association.


27

--------------------------------------------------------------------------------





3.7    Allocation of Purchase Price / Allocated Values. Buyer and each Seller
agree that the unadjusted Purchase Price shall be allocated among each Seller
and each Seller’s interest in the Assets as set forth in Exhibits A-1 or A-2, as
applicable. The “Allocated Value” for (a) any Seller’s interest in any Asset
equals the portion of the unadjusted Purchase Price allocated to such Seller’s
interest in Exhibits A-1 or A‑2, as applicable, and (b) all Sellers’ interests
in any Asset equals the aggregate portions of the unadjusted Purchase Price
allocated to such Asset in Exhibits A-1 or A-2, as applicable. The Parties also
agree that such Allocated Values shall be used in calculating adjustments to the
Purchase Price as provided herein. Buyer and Sellers also agree (i) that the
Allocated Values, as so adjusted, shall be used by Sellers and Buyer as the
basis for reporting asset values and other items for purposes of this
Section 3.7, and (ii) that neither they nor their Affiliates will take positions
inconsistent with such Allocated Values in notices to Governmental Authorities,
in notices to Preferential Purchase Right holders or in other documents or
notices relating to the transactions contemplated by this Agreement.
3.8    Allocation of Consideration for Tax Purposes. Sellers and Buyer agree
that the Purchase Price, as adjusted, and other amounts treated for U.S. federal
income Tax purposes as consideration for a sale transaction (to the extent known
at such time) (collectively, the “Allocable Amount”) shall be allocated among
the various Assets in accordance with Section 1060 of the Code and the Treasury
Regulations promulgated thereunder and, to the fullest extent allowed by
applicable Laws, in a manner consistent with the Allocated Values. The initial
draft of such allocations shall be prepared by Buyer and shall be provided to
the Seller’s Representative no later than 60 days after Closing for the Seller’s
Representative’s review and approval, such approval not to be unreasonably
withheld (as adjusted, the “Allocation Schedule”). The Allocation Schedule shall
be updated to reflect any adjustments to the Allocable Amount. The allocation of
the Allocable Amount shall be reflected on a completed Internal Revenue Service
Form 8594 (Asset Acquisition Statement under Section 1060), which Form will be
timely filed separately by Sellers and Buyer with the Internal Revenue Service
pursuant to the requirements of Section 1060(b) of the Code. Sellers and Buyer
agree not to take any position inconsistent with the allocations set forth in
the Allocation Schedule unless required by applicable Law or with the consent of
the other Parties; provided, however, that neither Party shall be unreasonably
impeded in its ability and discretion to negotiate, compromise and/or settle any
Tax audit, claim or similar proceedings in connection with such allocation. The
Parties further agree that the allocations set forth on the Allocation
Schedule will represent reasonable estimates of the fair market values of the
Assets described therein.




28

--------------------------------------------------------------------------------





ARTICLE IV
BUYER'S CONDITIONS TO CLOSING


4.1    Individual Seller Conditions. The obligations of Buyer to consummate the
transactions provided for herein with respect to each Seller are subject, at the
option of Buyer, to the fulfillment by each Seller, or waiver by Buyer, on or
prior to the Closing, of each of the following conditions:
(a)Representations. Each of the representations and warranties of such Seller
set forth in Article IX (i) that are qualified by the term “material” or contain
terms such as “material adverse change,” “material adverse effect” or other
terms or Dollar amounts of similar import or effect (whether or not capitalized)
shall be true and correct as of the Execution Date and the Closing Date as
though such representations and warranties were made on and as of those dates,
and (ii) that are not so qualified shall be true and correct in all material
respects as of the Execution Date and the Closing Date as though such
representations and warranties were made on and as of those dates.
(b)Performance. Such Seller shall have performed or complied in all material
respects with all obligations, agreements and covenants contained in this
Agreement as to which performance or compliance by such Seller is required prior
to or at the Closing Date.
(c)Closing Certificates. Each Seller shall have executed and delivered a closing
certificate to Buyer that (i) is dated as of the Closing Date, (ii) is
substantially in the form of Exhibit D attached hereto, and (iii) certifies that
the conditions set forth in Section 4.1(a) and Section 4.1(b) have been
fulfilled with respect to such Seller.
(d)Closing Deliverables. Each Seller shall be ready, willing and able to deliver
to Buyer at the Closing the documents and items required to be delivered by such
Seller under Section 6.3.


4.2    Aggregate Seller Conditions. The obligations of Buyer to consummate the
transactions provided for herein with respect to all Sellers, in the aggregate,
are subject, to the fulfillment by each Seller, or, at the option of Buyer,
waiver by Buyer, on or prior to the Closing, of each of the following
conditions:
(a)Title Defects, Hard Consents, Preferential Rights to Purchase, Environmental
Defects and Casualty Losses. With respect to all Sellers, the sum of (i) all
Title Defect Amounts for Title Defects for which Buyer has elected the remedy
under Section 13.2(d)(i), plus (ii) all Title Defect Amounts that have been
applied to reduce the Purchase Price pursuant to Section 13.2(k), plus (iii) all
Remediation Amounts for Environmental Defects for which Buyer has elected the
remedy under Section 14.1(c)(i), plus (iv) the Allocated Values of all assets
excluded from the transactions contemplated hereby pursuant to Section 12.1(c),
Section 13.2(c), Section 13.2(d)(ii), Section 14.1(b), Section 14.1(c)(iii),
Section 14.1(f) or Section 13.4, plus (v) the amount of any Purchase Price
adjustment that Buyer would be entitled to pursuant to Section 13.3, minus
(vi) the sum of all Title Benefit Amounts that, individually, exceed the
Individual Title Threshold,


29

--------------------------------------------------------------------------------





shall, in the aggregate of the items described in subparts (i) through (vi)
above, be less than 15% of the unadjusted Purchase Price.
(b)No Legal Proceedings. No material suit, action or other proceeding by any
Third Party shall be pending before any Governmental Authority (i) seeking to
restrain, prohibit, enjoin or declare illegal the transactions contemplated by
this Agreement, or (ii) seeking substantial damages in connection with, the
transactions contemplated by this Agreement.
ARTICLE V
SELLER'S CONDITIONS TO CLOSING


The obligations of Sellers to consummate the transactions provided for herein
are subject to the fulfillment by Buyer or, at the option of Seller’s
Representative, waiver by Seller’s Representative, on or prior to the Closing,
of each of the following conditions:
5.1    Representations. Each of the representations and warranties of Buyer set
forth in Article X shall be true and correct in all material respects as of the
Execution Date and the Closing Date as though made on and as of those dates.
5.2    Performance. Buyer shall have materially performed or complied with all
obligations, agreements and covenants contained in this Agreement as to which
performance or compliance by Buyer is required prior to or at the Closing Date.
5.3    No Legal Proceedings. No material suit, action or other proceeding by any
Third Party shall be pending before any Governmental Authority (a) seeking to
restrain, prohibit or declare illegal the transactions contemplated by this
Agreement, or (b) seeking substantial damages in connection with, the
transactions contemplated by this Agreement.
5.4    Title Defects, Hard Consents, Preferential Rights to Purchase,
Environmental Defects, and Casualty Losses. The sum of (a) all Title Defect
Amounts for Title Defects for which Buyer has elected the remedy under
Section 13.2(d)(i), plus (b) all Title Defect Amounts that have been applied to
reduce the Purchase Price pursuant to Section 13.2(k), plus (c) all Remediation
Amounts for Environmental Defects for which Buyer has elected the remedy under
Section 14.1(c)(i), plus (d) the Allocated Values of all assets excluded from
the transactions contemplated hereby pursuant to Section 12.1(c),
Section 13.2(c), Section 13.2(d)(ii), Section 14.1(b), Section 14.1(c)(iii),
Section 14.1(f) or Section 13.4, plus (e) the amount of any Purchase Price
adjustment that Buyer would be entitled to pursuant to Section 13.3, minus
(f) the sum of all Title Benefit Amounts that, individually, exceed the
Individual Title Threshold, shall, in the aggregate of the items described in
subparts (a) through (f) above, be less than 15% of the unadjusted Purchase
Price.
5.5    Replacement Bonds. Buyer shall have obtained, in the name of Buyer,
replacements for Sellers’ and/or their Affiliates’ bonds, letters of credit and
guarantees.
5.6    Officer’s Certificates. Buyer shall have executed and delivered an
officer’s certificate to Seller’s Representative that (a) is dated as of the
Closing Date, (b) is substantially in


30

--------------------------------------------------------------------------------





the form of Exhibit D attached hereto, and (c) certifies that the conditions set
forth in Section 5.1 and Section 5.2 have been fulfilled with respect to Buyer.
5.7    Closing Deliverables. Buyer shall be ready, willing and able to deliver
to Sellers at the Closing the documents and items required to be delivered by
Buyer under Section 6.3.


ARTICLE VI
CLOSING
6.1    Date of Closing. Subject to the conditions set forth in this Agreement,
the sale by Sellers and the purchase by Buyer of the Assets pursuant to this
Agreement (the “Closing”) shall occur on or before 9:00 a.m. (Prevailing Central
Time) on October 24, 2017 (the “Scheduled Closing Date”). The Scheduled Closing
Date may be changed to such other date and time as Buyer and Seller’s
Representative may agree upon in writing; provided that if the conditions to
Closing in Article IV and Article V have not yet been satisfied or waived by the
Scheduled Closing Date, then the Closing shall occur five Business Days after
such conditions have been satisfied or waived. The date Closing actually occurs
shall be the “Closing Date”.
6.2    Place of Closing. The Closing shall be held at the offices of Kelly Hart
& Hallman LLP, located at 201 Main Street, Suite 2500, Fort Worth, Texas 76102,
or at such other place and in such other manner as Buyer and Seller’s
Representative may agree.
6.3    Closing Obligations. At the Closing, the following documents shall be
delivered and the following events shall occur, the execution of each document
and the occurrence of each event being a condition precedent to the others and
each being deemed to have occurred simultaneously with the others:
(a)Each Seller and Buyer shall execute, acknowledge and deliver the Assignment
in sufficient counterparts to facilitate recording in the applicable counties
where such Assets are located.
(b)If applicable, each Seller and Buyer shall execute and deliver assignments,
on appropriate forms, of state and other Leases of Governmental Authorities
included in such Seller’s Assets in sufficient counterparts to facilitate filing
with the applicable Governmental Authorities.
(c)Seller’s Representative and Buyer shall execute and acknowledge the
Preliminary Settlement Statement.
(d)Each Seller shall, as applicable, deliver executed letters in lieu of
transfer orders, as prepared by Seller’s Representative and in form reasonably
satisfactory to Buyer, directing all purchasers of production to make payment to
Buyer of proceeds attributable to production from the Assets from and after the
Effective Time, for delivery by Buyer to the purchasers of production.
(e)Buyer shall deliver to Seller’s Representative, to the accounts and in the
amounts as designated in the Preliminary Settlement Statement, by direct bank or
wire transfer in


31

--------------------------------------------------------------------------------





same day funds, an aggregate amount equal to (i) the Adjusted Purchase Price (as
calculated by the Preliminary Settlement Statement) less (ii) the Deposit.
(f)Buyer and JM Cox shall execute and deliver the Transition Services Agreement.
(g)With respect to Wells of which any Seller or its Affiliate is the designated
operator, such Seller or its Affiliate shall execute and deliver to Buyer: (i) a
validly executed blanket transfer of P-4s designating Buyer as operator of the
Wells with the Texas Railroad Commission, and (ii) any other forms or documents
required to reflect such Seller’s or its Affiliate’s resignation as operator
under any applicable operating agreements.
(h)Seller’s Representative shall, or shall cause each Seller to, deliver
executed releases and termination statements reasonably acceptable to Buyer with
respect to any and all Encumbrances on the Assets incurred by any Seller or its
Affiliates in connection with any Debt Contract affecting any Asset.
(i)Sellers and Buyer shall execute and deliver any other agreements, instruments
and documents which are required by other terms of this Agreement to be executed
and/or delivered at the Closing.
6.4    Records. In addition to the obligations set forth under Section 6.3
above, but notwithstanding anything herein to the contrary, no later than 10
Business Days following the Closing Date, each Seller shall make available to
Buyer, at the offices of JM Cox, located at 400 W. Wall Street, Midland, Texas
79701, or at such other place as Buyer and Seller’s Representative may agree,
the Records for pickup during normal business hours.


ARTICLE VII
TERMINATION; DEFAULT AND REMEDIES


7.1    Right of Termination. This Agreement and the transactions contemplated
herein may be terminated at any time prior to the Closing:
(a)by the mutual written agreement of the Buyer and Seller’s Representative;
(b)by delivery of written notice from Seller’s Representative to Buyer if any
portion of the Deposit is not deposited with the Escrow Agent as provided in
Section 3.2;
(c)by delivery of written notice from Buyer to Seller’s Representative if any of
the conditions set forth in Section 4.1 have not been satisfied (or waived by
Buyer) by the Outside Date;
(d)by delivery of written notice from Seller’s Representative to Buyer if any of
the conditions set forth in Article V (other than Section 5.3 or Section 5.4)
have not been satisfied (or waived by Seller’s Representative) by the Outside
Date;


32

--------------------------------------------------------------------------------





(e)by delivery of written notice from Seller’s Representative to Buyer, or from
Buyer to Seller’s Representative, as applicable, if any of the conditions set
forth in Section 5.3 or Section 4.2(b) have not been satisfied (or waived by
Seller’s Representative or Buyer, as applicable) by the Outside Date; or
(f)by delivery of written notice from Seller’s Representative to Buyer, or from
Buyer to Seller’s Representative, as applicable, if any of the conditions set
forth in Section 5.4 or Section 4.2(a) have not been satisfied (or waived by
Seller’s Representative or Buyer, as applicable) by the Outside Date;
provided, however, that neither Buyer nor Seller’s Representative on behalf of a
Seller shall have the right to terminate this Agreement pursuant to
Section 7.1(c) or Section 7.1(d) if Buyer or such Seller are at such time in
material breach of any provision of this Agreement.
7.2    Effect of Termination. If this Agreement is terminated pursuant to any
provision of Section 7.1, then, except as provided in this Article VII and
except for the provisions of Section 1.1, Section 1.2, Section 7.1, this
Section 7.2, Section 7.3, Section 8.11, Section 9.16, Section 10.10,
Section 12.1(d), Section 12.2, Section 12.3 and Article XV (other than
Sections 15.2(b), 15.2(c), 15.8 and 15.9), this Agreement shall forthwith become
void and of no further force or effect and the Parties shall have no liability
or obligation hereunder.
(a)If Seller’s Representative has the right to terminate this Agreement pursuant
to Section 7.1(d) because of (i) the Willful Breach by Buyer of this Agreement,
or (ii) the failure of Buyer to close the transactions contemplated by this
Agreement in the instance where, as of the Outside Date, (A) all of the
conditions in Article IV (excluding conditions that, by their terms, cannot be
satisfied until the Closing) have been satisfied (or waived by Buyer),
(B) Sellers are ready, willing and able to perform their obligations under
Section 6.3, and (C) Buyer nevertheless elects not to close the transactions
contemplated by this Agreement, then, in either such event, Sellers’ sole and
exclusive remedy shall be (1) to obtain specific performance as against Buyer;
or (2) to (x) terminate this Agreement pursuant to Section 7.1(d) and
(y) receive the Deposit from Escrow Agent as liquidated damages, and not as a
penalty, for such termination, free and clear of any claims thereon by Buyer,
and, upon such termination, Seller’s Representative and Buyer shall instruct
Escrow Agent to transfer the Deposit to the Seller’s Representative within five
Business Days of the date this Agreement is terminated. The Parties agree that,
the receipt of the Deposit shall be deemed to be liquidated damages and that
such amount is reasonable considering all of the circumstances existing as of
the Execution Date and constitute the Parties’ good faith estimate of the actual
damages reasonably expected to result from such termination of this Agreement by
Sellers and which remedy shall be the sole and exclusive remedy available to
Sellers.
(b)If Buyer has the right to terminate this Agreement pursuant to Section 7.1(c)
or Section 7.1(f) because of (i) the Willful Breach by any Seller of this
Agreement, or (ii) the failure of any Seller to close the transactions
contemplated by this Agreement in the instance where, as of the Outside Date,
(A) all of the conditions in Article V (excluding conditions that, by their
terms, cannot be satisfied until the Closing) have been satisfied (or waived by
Seller’s Representative), (B) Buyer is ready, willing and able to perform its
obligations under Section 6.3, and (C) such Seller nevertheless fails to close
the transactions contemplated by this Agreement, then, in either such event of
clauses (i) or (ii) above, Buyer shall have the right of specific performance as
against such


33

--------------------------------------------------------------------------------





Seller. In the event that (1) such Seller shall be legally unable to provide
specific performance, or (2) Buyer shall be unable to obtain such specific
performance, after using its commercially reasonable efforts to do so, then in
either such case Buyer may (x) terminate this Agreement pursuant to
Section 7.1(c) or Section 7.1(f), and (y) be entitled to recover Buyer’s actual
damages from such Seller that are attributable to such Seller’s Willful Breach
of this Agreement or failure to close the transactions contemplated by this
Agreement. Upon such termination, Buyer shall also be entitled to receive a
return of the Deposit from Escrow Agent, free and clear of any claims thereon by
Sellers, and Seller’s Representative and Buyer shall instruct Escrow Agent to
return the Deposit to Buyer within five Business Days of the date this Agreement
is terminated.
(c)If this Agreement is terminated for any reason other than as set forth in
Section 7.2(a) or Section 7.2(b), then the Parties shall have no liability or
obligation hereunder as a result of such termination, and Seller’s
Representative and Buyer shall, within five Business Days of the date this
Agreement is terminated, instruct Escrow Agent to return the Deposit to Buyer.
(d)Subject to the foregoing, upon the termination of this Agreement no Party
shall have any other liability or obligation hereunder.


7.3    Return of Documentation and Confidentiality. Upon termination of this
Agreement, Buyer shall return to Seller’s Representative all title, engineering,
geological and geophysical data, environmental assessments and/or reports, maps,
documents and other information furnished by or on behalf of any Seller to Buyer
or any of its Affiliates or representatives (without retaining any copy thereof)
and an officer of Buyer shall certify same to Seller’s Representative in
writing.




ARTICLE VIII
ASSUMPTION; INDEMNIFICATION; SURVIVAL
8.1    Assumption by Buyer and Retention by Sellers. Without limiting Buyer’s
rights to indemnity under this Article VIII, from and after the Closing, Buyer
assumes and hereby agrees to fulfill, perform, pay and discharge (or cause to be
fulfilled, performed, paid and discharged) all obligations and Liabilities,
known or unknown, with respect to the Assets (other than the Retained
Obligations), whether arising before, on or after the Effective Time, including,
without limitation: (a) the Assumed Environmental Liabilities; (b) the
obligation to furnish makeup gas and/or settle Imbalances according to the terms
of applicable gas sales, processing, gathering or transportation Applicable
Contracts included in the Assets; and (c) all obligations and Liabilities to
(i) pay Working Interests, royalties, overriding royalties and other interest
owners revenues or proceeds attributable to sales of Hydrocarbons, to the extent
attributable to the Assets, other than those held in suspense for which Suspense
Funds are transferred to Buyer pursuant to Section 3.5(b)(iii), and (ii) perform
all obligations applicable to or imposed on the lessee, owner, or operator under
the Leases and the Applicable Contracts, or as required by Laws (all of said
obligations and Liabilities herein being referred to as the “Assumed
Obligations”). Sellers shall retain and agree to fulfill, perform, pay


34

--------------------------------------------------------------------------------





and discharge (or cause to be fulfilled, performed, paid and discharged), and
hereby release the Buyer Indemnified Parties with respect to, the Retained
Obligations.
8.2    Indemnities of each Seller. Effective as of the Closing, subject to the
limitations set forth herein (including those set forth in Sections 8.4, 8.6,
8.7 and 8.8), each Seller shall, severally and not jointly, be responsible for,
shall pay on a current basis and hereby agrees to defend, indemnify, hold
harmless and forever release Buyer and its Affiliates, and all of its and their
respective partners, members, directors, officers, managers, employees, agents
and representatives (collectively, “Buyer Indemnified Parties”) from and against
any and all Liabilities, arising from, based upon, related to or associated
with:
(a)any breach by such Seller of any of its representations or warranties
contained in Article IX or in the certificate delivered to Buyer by such Seller
pursuant to Section 4.1(c);
(b)any breach by such Seller of any of its covenants or agreements under this
Agreement or in the certificate delivered to Buyer by such Seller pursuant to
Section 4.1(c);
(c)such Seller’s share of any the Liabilities described in Section 15.7;
(d)such Seller’s share of any Liabilities resulting from any personal injury or
death relating to the Assets and occurring prior to Closing, it being recognized
and agreed that, as between Sellers, nothing herein shall expand or limit
exculpations of the operations Liability of any Seller serving as the operator
of Assets under applicable operating agreements;
(e)such Seller’s share of any Liabilities resulting from Claims for property
damage relating to the Assets and occurring prior to Closing, it being
recognized and agreed that, as between Sellers, nothing herein shall expand or
limit exculpations of the operations Liability of any Seller serving as the
operator of Assets under applicable operating agreements;
(f)such Seller’s share of any Liabilities arising out of offsite disposal of
Hazardous Substances generated on the Assets, or used on the Assets, in each
case occurring prior to the Closing;
(g)any and all Seller Taxes of such Seller;
(h)such Seller’s failure to pay (or cause to be paid) all Burdens due by such
Seller with respect to its interest in the Assets and attributable to periods
prior to the Effective Time in accordance with applicable Law and the terms of
the applicable Leases;
(i)any Contracts between such Seller and any Affiliate of such Seller that are
attributable to periods of time prior to the Closing;
(j)the gross negligence or willful misconduct of such Seller or any of its
Affiliates in connection with its operations, prior to Closing, of the Assets in
its capacity as operator thereof, in each case, to the extent the same are
related to a Claim;
(k)any Proceeding set forth on Schedule 9.7;
(l)such Seller’s Excluded Assets;


35

--------------------------------------------------------------------------------





(m)such Seller’s failure to perform all obligations applicable to or imposed on
such Seller under the Leases and the Applicable Contracts, or as required by
Laws, in each case, (i) with respect to periods of time prior to the Effective
Time, and (ii) excluding any Assumed Environmental Liabilities;
(n)such Seller’s failure to properly account for (or caused to be accounted for)
any Imbalances or any Suspense Funds, in each case, attributable to periods of
time prior to the Effective Time;
(o)all Retained Employee-Related Liabilities; and
(p)any claim against, or Liability of, such Seller (i) for any breach by such
Seller of any of its representations or warranties contained in the Pending
Transaction Documentation, (ii) for any breach by such Seller of any of its
covenants or agreements under the Pending Transaction Documentation or (iii)
arising out of or related to the corresponding Traded-Out Assets and the
production therefrom arising before the effective time of the Pending
Transaction, except to the extent such claim or Liability arises from the
ownership or operation of the Pending Transaction Assets by Buyer following the
closing of the acquisition by Buyer of such Pending Transaction Assets, if
applicable, pursuant to Section 11.9.
The obligations described in subsections (d) through (p) of this Section 8.2 may
be referred to herein collectively as such Seller’s “Retained Obligations.” For
purposes of Section 8.2(c) through 8.2(f), a Seller’s “share” of any specified
Liability shall be equal to (1) the aggregate amount of such specified
Liability, multiplied by (2) a fraction, the (x) numerator of which shall be the
portion of the Adjusted Purchase Price payable to such Seller pursuant to this
Agreement (as determined by the Seller’s Representative in its sole discretion)
and (y) denominator of which shall be the aggregate Adjusted Purchase Price.
8.3    Indemnities of Buyer. Effective as of the Closing, subject to the
limitations set forth herein (including those set forth in Sections 8.4, 8.6,
8.7 and 8.8), Buyer and its successors and assigns shall assume, be responsible
for, shall pay on a current basis and defend, indemnify, hold harmless and
forever release Sellers and their respective Affiliates, and all of their
respective partners, members, directors, officers, managers, employees, agents
and representatives (collectively, “Seller Indemnified Parties”) from and
against any and all Liabilities arising from, based upon, related to or
associated with:
(a)any breach by Buyer of any of its representations or warranties contained in
Article X or in the certificate delivered to Seller’s Representative by Buyer
pursuant to Section 5.6;
(b)any breach by Buyer of any of its covenants or agreements under this
Agreement or in the certificate delivered to Seller’s Representative by Buyer
pursuant to Section 5.6; and
(c)the Assumed Obligations.




36

--------------------------------------------------------------------------------





8.4    Limitation on Liability.
(a)No Seller shall have any liability for any indemnification under
Section 8.2(a) (other than liabilities with respect to the breach by such Seller
of any of its Fundamental Representations) (i) for any individual Liability
unless the amount of such Liability exceeds $50,000 and (ii) until and unless
the aggregate amount of all Liabilities for which Claim Notices are delivered by
Buyer with respect to such Seller exceeds the Indemnity Deductible applicable to
such Seller, and then only to the extent such Liabilities exceed such Indemnity
Deductible.
(b)Notwithstanding anything to the contrary contained in this Agreement, no
Seller shall be required to indemnify the Buyer Indemnified Parties under
Section 8.2(a) (other than liabilities with respect to the breach by such Seller
of any of its Fundamental Representations) for aggregate Liabilities in excess
of 10% of the aggregated Allocated Value of all Assets sold by such Seller
hereunder. Without prejudice to the other limitations contained herein, under no
circumstances shall a Seller’s maximum indemnification obligations hereunder
ever exceed an amount equal to the portion of the Adjusted Purchase Price
actually received by such Seller.
(c)For the avoidance of doubt and notwithstanding anything seemingly to the
contrary herein, the Liabilities of Sellers in connection with this Agreement
are several and not joint in all respects.
8.5    Express Negligence. THE DEFENSE, INDEMNIFICATION, HOLD HARMLESS, RELEASE
AND ASSUMPTION OF THE ASSUMED OBLIGATIONS PROVISIONS PROVIDED FOR IN THIS
AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT THE LIABILITIES, LOSSES, COSTS,
EXPENSES AND DAMAGES IN QUESTION AROSE OR RESULTED SOLELY OR IN PART FROM THE
SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR
OTHER FAULT OR VIOLATION OF LAW OF OR BY ANY INDEMNIFIED PARTY, PROVIDED,
HOWEVER, BUYER SHALL HAVE NO OBLIGATION UNDER THIS AGREEMENT TO INDEMNIFY OR
HOLD HARMLESS ANY SELLER INDEMNIFIED PERSON FOR ANY DAMAGES THAT ARE
ATTRIBUTABLE TO, ARISE FROM OR IN CONNECTION WITH, ARE BASED UPON, OR EXIST BY
REASON OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SELLER INDEMNIFIED
PERSON. BUYER AND SELLER ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE
EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.
8.6    Exclusive Remedy. Notwithstanding anything to the contrary contained in
this Agreement, from and after the Closing, Section 8.2, Section 8.3,
Section 12.1(d), Section 13.1(b), Section 13.2(d), Section 13.2(e),
Section 13.2(k), Section 14.1(c), Section 14.1(f), Section 15.7(e),
Section 15.7(g) and each Seller’s special warranty of title in the Assignment
contain the Parties’ sole and exclusive remedy against each other with respect
to the transactions contemplated hereby and the sale of the Assets, including
breaches of the representations, warranties, covenants and agreements of the
Parties contained in this Agreement or in any document delivered pursuant to
this Agreement. For the avoidance of doubt and notwithstanding anything to the
contrary contained in this Agreement or in the Assignment, after Closing, if an
applicable Seller or Seller’s Representative demonstrates that Buyer received,
pursuant to the Assignment (i) an aggregate Net


37

--------------------------------------------------------------------------------





Revenue Interest equal to the aggregate Net Revenue Interests of all Sellers for
each Well or each applicable Target Formation in each Tract as set forth in
Exhibits A-1 and A-2, (ii) an aggregate Working Interest equal to the aggregate
Working Interests of all Sellers for each Well and each Target Formation in each
Tract as set forth in Exhibits A-1 and A-2, and (iii) an aggregate number of Net
Acres equal to the aggregate number of Net Acres of all Sellers in each Target
Formation in each Tract as set forth in Exhibit A-2, then Buyer shall not have
any remedy under the special warranty of title in the Assignment with respect to
any claim related to a Net Revenue Interest, Working Interest or Net Acre
deficiency.
8.7    Indemnification Procedures. All claims for indemnification under
Section 8.2, Section 8.3, and Section 12.1(d) shall be asserted and resolved as
follows:
(a)For purposes of this Article VIII, and Section 12.1(d), the term
“Indemnifying Party” when used in connection with particular Liabilities shall
mean the Party or Parties having an obligation to indemnify another Party or
Parties with respect to such Liabilities pursuant to this Article VIII, or
Section 12.1(d), and the term “Indemnified Party” when used in connection with
particular Liabilities shall mean the Party or Parties having the right to be
indemnified with respect to such Liabilities by another Party or Parties
pursuant to Article VIII or Section 12.1(d).
(b)To make claim for indemnification under Section 8.2, Section 8.3, or
Section 12.1(d), an Indemnified Party shall notify the Indemnifying Party of its
claim under this Section 8.7, including the specific details of and specific
basis under this Agreement for its claim (the “Claim Notice”). In the event that
the claim for indemnification is based upon a claim by a Third Party against the
Indemnified Party (a “Claim”), the Indemnified Party shall provide its Claim
Notice promptly after the Indemnified Party has actual knowledge of the Claim
and shall enclose a copy of all papers (if any) served with respect to the
Claim; provided that the failure of any Indemnified Party to give notice of a
Claim as provided in this Section 8.7 shall not relieve the Indemnifying Party
of its obligations under Section 8.2, Section 8.3 and Section 12.1(d) (as
applicable) except to the extent (and then only to the extent) such failure
prejudices the Indemnifying Party’s ability to defend against the Claim. In the
event that the claim for indemnification is based upon an inaccuracy or breach
of a representation, warranty, covenant or agreement, the Claim Notice shall
specify the representation, warranty, covenant or agreement that was inaccurate
or breached.
(c)In the case of a claim for indemnification based upon a Claim, the
Indemnifying Party shall have 30 days from its receipt of the Claim Notice to
notify the Indemnified Party whether it admits or denies its liability to defend
the Indemnified Party against such Claim at the sole cost and expense of the
Indemnifying Party. The Indemnified Party is authorized, prior to and during
such 30 day period, to file any motion, answer or other pleading that it shall
deem necessary or appropriate to protect its interests or those of the
Indemnifying Party and that is not prejudicial to the Indemnifying Party.
(d)If the Indemnifying Party admits its liability to defend the Claim, it shall
have the right and obligation to diligently defend, at its sole cost and
expense, the Claim. The Indemnifying Party shall have full control of such
defense and proceedings, including any compromise or settlement of the Claim. If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate
in contesting any Claim which the Indemnifying Party elects to contest.


38

--------------------------------------------------------------------------------





The Indemnified Party may participate in, but not control, any defense or
settlement of any Claim controlled by the Indemnifying Party pursuant to this
Section 8.7(d). Without the written consent of the Indemnified Party, an
Indemnifying Party shall not (i) settle any Claim or consent to the entry of any
judgment with respect to any Claim which does not include an unconditional
written release of the Indemnified Party from all liability in respect of such
Claim or (ii) settle any Claim or consent to the entry of any judgment with
respect any Claim in any manner that may materially and adversely affect the
Indemnified Party (other than as a result of money damages covered by the
indemnity).
(e)If the Indemnifying Party does not admit its liability to defend the Claim,
fails to timely respond, or admits its liability but fails diligently to
prosecute or settle the Claim, then the Indemnified Party shall have the right
to defend against the Claim at the sole cost and expense of the Indemnifying
Party, with counsel of the Indemnified Party’s choosing, subject to the right of
the Indemnifying Party to admit its liability to defend the Claim and assume the
defense of the Claim at any time prior to its settlement or final determination.
If the Indemnifying Party has not yet admitted its liability for a Claim
defense, the Indemnified Party shall notify the Indemnifying Party of any
proposed settlement and the Indemnifying Party shall have the option, on or
before the 10th day following receipt of that notice (i) to admit in writing its
liability for the Claim defense, and (ii) if liability is so admitted, to
reject, in its reasonable judgment, the proposed settlement.
(f)In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Party shall have 30 days from its receipt of the Claim Notice to
(i) cure the Liabilities complained of, (ii) admit its liability for such
Liability or (iii) dispute the claim for such Liabilities. If the Indemnifying
Party does not notify the Indemnified Party within such 30 day period that it
has cured the Liabilities or that it disputes the claim for such Liabilities,
then the Indemnifying Party shall be deemed to be disputing the claim for such
Liabilities.
8.8    Survival.
(a)The representations and warranties of the Parties set forth in this Agreement
(other than the Fundamental Representations) shall, in each case, survive the
Closing for a period of 12 months after the Closing Date. The Fundamental
Representations shall survive the Closing indefinitely. The covenants and
agreements of the Parties set forth in this Agreement that, by their terms, are
to be performed prior to the Closing shall survive the Closing for a period of
one year after the Closing Date. The obligation of each Seller to indemnify the
Buyer Indemnified Parties for such Seller’s Retained Obligations shall (A) with
respect to such Seller’s Retained Obligations set forth in Section 8.2(h),
survive the Closing for a period of 18 months after the Closing Date, (B) with
respect to such Seller’s Retained Obligations set forth in Sections 8.2(d), (e),
(j), (m), (n) and (o), survive the Closing for a period of two years after the
Closing Date, (C) with respect to such Seller’s Retained Obligations set forth
in Section 8.2(f), survive the Closing until the expiration of the applicable
statute of limitations with respect to such environmental offsite disposal
matters, (D) with respect to such Seller’s Retained Obligations set forth in
Section 8.2(g), survive the Closing until 60 days after the expiration of the
applicable statute of limitations with respect to such Seller Taxes, and
(E) with respect to such Seller’s Retained Obligations set forth in
Section 8.2(i), (k), (l) and (p), survive the Closing without time limit.
(b)Subject to Section 8.8(a) and except as set forth in Section 8.8(c), the
remainder of this Agreement shall survive the Closing without time limit.
Representations,


39

--------------------------------------------------------------------------------





warranties, covenants and agreements shall be of no further force and effect
after the date of their expiration; provided that there shall be no termination
of any bona fide claim asserted pursuant to this Agreement with respect to such
a representation, warranty, covenant or agreement prior to its expiration date.
(c)The indemnities in Section 8.2(a), Section 8.2(b), Section 8.3(a) and
Section 8.3(b) shall terminate as of the termination date of each respective
representation, warranty, covenant or agreement that is subject to
indemnification, except, in each case, as to matters for which a specific
written claim for indemnity has been delivered to the Indemnifying Party on or
before such termination date.
8.9    Waiver of Right to Rescission. Sellers and Buyer acknowledge that,
following the Closing, the payment of money, as limited by the terms of this
Agreement, shall be adequate compensation for breach of any representation,
warranty, covenant or agreement contained herein or for any other claim arising
in connection with or with respect to the transactions contemplated by this
Agreement. As the payment of money shall be adequate compensation, following the
Closing, Buyer and Sellers waive any right to rescind this Agreement or any of
the transactions contemplated hereby.
8.10    Insurance. The amount of any Liabilities for which any of the Buyer
Indemnified Parties or Seller Indemnified Parties is entitled to indemnification
under this Agreement or in connection with or with respect to the transactions
contemplated by this Agreement shall be reduced by any corresponding insurance
proceeds actually received by any such indemnified Party under any insurance
arrangements.
8.11    Waiver of Consequential Damages. NONE OF THE BUYER INDEMNIFIED PARTIES
NOR SELLER INDEMNIFIED PARTIES SHALL BE ENTITLED TO RECOVER FROM SELLERS OR
BUYER, OR THEIR RESPECTIVE AFFILIATES, ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE, EXEMPLARY, REMOTE OR SPECULATIVE DAMAGES, INCLUDING DAMAGES FOR LOST
PROFITS (OTHER THAN LOST PROFITS THAT CONSTITUTE DIRECT DAMAGES AS A MATTER OF
LAW) OF ANY KIND ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT ANY SUCH PARTY SUFFERS
SUCH DAMAGES (INCLUDING COSTS OF DEFENSE AND REASONABLE ATTORNEY’S FEES INCURRED
IN CONNECTION WITH DEFENDING OF SUCH DAMAGES) TO A THIRD PARTY, WHICH DAMAGES
(INCLUDING COSTS OF DEFENSE AND REASONABLE ATTORNEY’S FEES INCURRED IN
CONNECTION WITH DEFENDING AGAINST SUCH DAMAGES) SHALL NOT BE EXCLUDED BY THIS
PROVISION AS TO RECOVERY HEREUNDER. SUBJECT TO THE PRECEDING SENTENCE, BUYER, ON
BEHALF OF EACH OF THE BUYER INDEMNIFIED PARTIES, AND SELLERS, ON BEHALF OF EACH
OF THE SELLER INDEMNIFIED PARTIES, WAIVE ANY RIGHT TO RECOVER ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE, EXEMPLARY, REMOTE OR SPECULATIVE DAMAGES,
INCLUDING DAMAGES FOR LOST PROFITS (OTHER THAN LOST PROFITS THAT CONSTITUTE
DIRECT DAMAGES AS A MATTER OF LAW) OF ANY KIND, ARISING IN CONNECTION WITH OR
WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


40

--------------------------------------------------------------------------------





8.12    Indemnity Escrow. In order to provide security for Sellers’
indemnification obligations under this Agreement, the Indemnity Escrow shall be
held by Escrow Agent, and disbursed by Escrow Agent after the Closing in
accordance with this Section 8.12 and the Escrow Agreement. With respect to each
claim for indemnification asserted in good faith by Buyer against Sellers
pursuant to Section 8.2 or special warranty claim pursuant to the Assignment
during the period from and after the Closing Date up to the date that is two
years following the Closing Date (the “Escrow Termination Date”), upon final
resolution or determination of such an indemnity or warranty claim by the
applicable Parties or in accordance with Section 8.7, as applicable, Buyer and
Seller’s Representative shall jointly instruct Escrow Agent to disburse to Buyer
the amount set forth in such joint instruction, which will be that portion of
the Indemnity Escrow being held in the Indemnity Escrow account as would satisfy
such finally resolved or determined indemnity or warranty claim. On the date
that is six months following the Closing Date, Buyer and Seller’s Representative
shall jointly instruct the Escrow Agent to disburse to Seller’s Representative
an amount equal to the positive difference, if any, between (a)  Fifteen Million
Dollars ($15,000,000), and (b) an amount equal to the sum of (i) all amounts
disbursed to Buyer as of such date, and (ii) any amounts necessary to satisfy
any unresolved Claim Notices made in good faith as of such time in the
proportions requested by Seller’s Representative within three Business Days of
its receipt of such joint instruction. On the date that is 12 months following
the Closing Date, Buyer and Seller’s Representative shall jointly instruct the
Escrow Agent to disburse to Seller’s Representative an amount equal to the
positive difference, if any, between (A) Twenty-Five Million Dollars
($25,000,000), and (B) an amount equal to the sum of (i) all amounts disbursed
to Buyer as of such date, and (ii) any amounts necessary to satisfy any
unresolved Claim Notices made in good faith as of such time in the proportions
requested by Seller’s Representative within three Business Days of its receipt
of such joint instruction. On the Escrow Termination Date, Seller’s
Representative shall, subject to the remainder of this sentence, be entitled to
receive the Indemnity Escrow balance as of such time and such amount shall be
automatically distributed to Seller’s Representative in the proportions
requested by Seller’s Representative pursuant to the terms of the Escrow
Agreement (and Buyer and Seller’s Representative shall jointly instruct Escrow
Agent to take any necessary actions in order to accomplish the foregoing);
provided, however, that Sellers shall not be entitled to a distribution of, and
Escrow Agent shall retain, any amounts necessary to satisfy any unresolved Claim
Notices that have been timely delivered by Buyer in good faith in accordance
with Section 8.7 (which amounts shall remain in the Indemnity Escrow until such
Claim Notices are finally resolved). If there are remaining amounts due by any
Seller to Buyer pursuant to its indemnity obligations under Section 8.2 after
the Indemnity Escrow balance is exhausted, then such amounts shall be promptly
paid to Buyer by such Seller as they are agreed by the applicable Parties or
finally determined in accordance with the terms of this Agreement. If there are
any funds remaining in the Indemnity Escrow account after the resolution of all
previously outstanding Claim Notices, then Seller’s Representative and Buyer
shall promptly jointly instruct Escrow Agent to release the remaining account
balance to Seller’s Representative in the proportions requested by Seller’s
Representative within three Business Days of its receipt of such joint
instruction.




41

--------------------------------------------------------------------------------





ARTICLE IX
REPRESENTATIONS AND WARRANTIES OF SELLER


Each Seller, severally and not jointly, as to such Seller, represents and
warrants to Buyer the following:
9.1    Organization, Existence and Qualification. If such Seller is not a
natural person, such Seller is duly formed, validly existing and in good
standing under the Laws governing its organization. If such Seller is a natural
person, such Seller has all requisite and legal capacity to enter into this
Agreement and perform his or her obligations hereunder. Such Seller has all
requisite power and authority to own its interest in the Assets (including its
interests in the Assets) and to carry on its business as now conducted. If such
Seller is not a natural person, such Seller is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which it carries on
business or in which its Assets are located as such qualification is required by
Law.
9.2    Authority, Approval and Enforceability. Such Seller has full power and
authority to enter into and perform its obligations under this Agreement and the
Transaction Documents to which it is a party and the transactions contemplated
herein and therein. If such Seller is not a natural person, the execution,
delivery and performance by such Seller of this Agreement have been duly and
validly authorized and approved by all necessary actions of such Seller. This
Agreement is, and the Transaction Documents to which such Seller is a party when
executed and delivered by such Seller will be, the valid and binding obligation
of such Seller and enforceable against such Seller in accordance with their
respective terms, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium and similar Laws, as well as to principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law).
9.3    No Conflicts. The execution, delivery and performance by such Seller of
this Agreement and the consummation of the transactions contemplated herein will
not (a) conflict with or result in a breach of any provisions of the governing
documents of such Seller, if applicable, (b) result in a default or the creation
of any Encumbrance or give rise to any right of termination, cancellation or
acceleration under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, license or other material agreement to which such Seller is
a party or by which such Seller or such Seller’s Assets may be bound or
(c) violate any Law applicable to such Seller or any of its interest in the
Assets.
9.4    Consents. Except (a) as set forth in Schedule 9.4, (b) for Customary
Post-Closing Consents, (c) under Contracts that are terminable upon 30 days or
less notice without payment of any fee, and (d) for the Preferential Purchase
Rights set forth in Schedule 9.10, there are no requirements for consents from
any Governmental Authority or other Third Parties to any assignment that such
Seller is required to obtain in connection with the transfer of its interest in
the Assets by such Seller to Buyer or the consummation of the transactions
contemplated by this Agreement by such Seller.


42

--------------------------------------------------------------------------------





9.5    Bankruptcy. There are no bankruptcy or receivership proceedings pending,
being contemplated by or, to such Seller’s Knowledge, threatened in writing
against such Seller or any of its Affiliates.
9.6    Foreign Person. Such Seller is not a “foreign person” within the meaning
of Section 1445 of the Code.
9.7    Litigation. Except as set forth in Schedule 9.7, as of the Execution
Date, there is no suit, action, claim, demand, filing, charge, litigation,
pending settlement, order or proceeding (each a “Proceeding”) by any Person by
or before any Governmental Authority, and no arbitration proceedings, (in each
case) pending, or threatened in writing, against such Seller or its Affiliates,
or to which such Seller or its Affiliates is a party, with respect to such
Seller’s interest in the Assets or that would affect the ability of such Seller
to consummate the transactions contemplated by this Agreement or perform its
obligations hereunder.
9.8    Material Contracts.
(a)Schedule 9.8(a) sets forth all of such Seller’s Applicable Contracts of the
type described below (collectively, the “Material Contracts”):
(i)any Applicable Contract that can reasonably be expected to result in
aggregate payments of more than $50,000 by all Sellers during the current or any
subsequent fiscal year;
(ii)any Applicable Contract that can reasonably be expected to result in
aggregate revenues of more than $50,000 by all Sellers during the current or any
subsequent fiscal year;
(iii)any Applicable Contract that is a Hydrocarbon purchase and sale, exchange,
supply, transportation, gathering, processing, marketing or similar Applicable
Contract related to such Seller’s interest in the Assets and that is not
terminable without penalty upon 30 days or less notice;
(iv)any Applicable Contract that is a purchase and sale agreement (other than
with respect to production of Hydrocarbons in the ordinary course), farmout
agreement, participation agreement, exploration agreement, development
agreement, joint operating agreement, partnership agreement (other than tax
partnerships) unit, pooling or communitization agreements, joint venture
agreement or similar Applicable Contract related to such Seller’s interest in
the Assets;
(v)any Applicable Contract that is a drilling contract;
(vi)any Applicable Contract of such Seller to sell, lease, farmout, exchange,
transfer or otherwise dispose of all or any part of such Seller’s interest in
the Assets from and after the Effective Time, but excluding rights or
reassignment upon intent to abandon an Asset;
(vii)any Applicable Contract that provides for an irrevocable power of attorney
related to such Seller that will be in effect after the Closing Date;


43

--------------------------------------------------------------------------------





(viii)any Applicable Contract that provides for calls on production of
Hydrocarbons from such Seller’s interest in the Assets or options to purchase
Hydrocarbons produced from such Seller’s interest in the Assets;
(ix)any Applicable Contract that purports to contain a dedication covering any
portion of such Seller’s interest in the Assets;
(x)any Applicable Contract between such Seller and any other Seller or an
Affiliate of any Seller that will not be terminated prior to Closing;
(xi)any Applicable Contract that relates to such Seller’s interest in the Assets
and (A) contains or constitutes an existing area of mutual interest agreement or
an agreement to enter into an area of mutual interest agreement in the future,
or (B) includes non-competition restrictions or other similar restrictions on
doing business; and
(xii)any Applicable Contract that constitutes an amendment, supplement or
modification in respect of any of the foregoing.
(b)Except as set forth in Schedule 9.8(b), there exists no default under any
Applicable Contract by such Seller or by any other Person that is a party to any
such Seller’s Material Contract. As of the Execution Date, such Seller (or the
Seller’s Representative) has made available to Buyer (i) true and complete
copies of all of such Seller’s Applicable Contracts (including all amendments,
supplements and modifications in respect thereof) or (ii) accurate summaries of
the commercial terms of such Seller’s Applicable Contracts.
(c)There are no Hedge Contracts binding on such Seller’s interest in the Assets
pursuant to which any production of Hydrocarbons from such Seller’s interest in
the Assets is dedicated or committed from and after the Effective Time.
9.9    No Material Violation of Laws. Except as set forth in Schedule 9.9,
(a) for Assets operated by such Seller or its Affiliates, such Seller and its
applicable Affiliate(s) have complied in all material respects with, and the
ownership, operation, development, maintenance and use of the Assets operated by
such Seller or its Affiliates, as applicable, have been in compliance in all
material respects with, in each case, all applicable Laws, (b) for Assets not
operated by such Seller or its Affiliates, to the Knowledge of such Seller the
applicable operator has complied in all material respects with, and the
ownership, operation, development, maintenance and use of such Assets have been
in compliance in all material respects with, in each case, all applicable Laws,
and (c) for all Assets in which such Seller owns an interest, neither such
Seller nor its Affiliates have received any written notice of a material
violation of or material default by it or its Affiliates with respect to any Law
or any decision, ruling, order or award of any Governmental Authority, in each
case, that is applicable to such Seller’s interest in the Assets. This
Section 9.9 does not include any matters with respect to Environmental Laws,
Environmental Conditions or any other environmental matter, such matters being
addressed exclusively in Section 9.14.
9.10    Preferential Purchase Rights. Except as set forth in Schedule 9.10,
there are no Preferential Purchase Rights that are applicable to the transfer of
such Seller’s interest in the Assets to Buyer.


44

--------------------------------------------------------------------------------





9.11    Burdens. Except as set forth in Schedule 9.11, if (a) such Seller or any
of its Affiliates is the operator of such Assets, such Seller or its applicable
Affiliates have paid or caused to be paid in accordance with applicable Law and
the terms of the applicable Leases, in all material respects, all Burdens due by
such Seller with respect to its interest in the Assets, and (b) neither such
Seller nor any of its Affiliates is the operator of such Assets, then, to the
Knowledge of such Seller, the applicable operator has paid or caused to be paid
in accordance with applicable Law and the terms of the applicable Leases, in all
material respects, all Burdens due with respect to such Seller’s interest in
such Assets.
9.12    Imbalances/Payout Status. Except as set forth in Schedule 9.12(a), to
such Seller’s Knowledge there are no Imbalances associated with such Seller’s
interest in the Assets as of the Effective Time. To such Seller’s Knowledge,
Schedule 9.12(b) sets forth the status of any “payout” balance, as of the date
set forth on such schedule, for those Wells in which such Seller owns an
interest that are subject to a reversion or other adjustment at some level of
cost recovery or payout (or passage of time or other event other than
termination of a Lease by its terms).
9.13    Current Commitments. Schedule 9.13 sets forth, as of the Execution Date,
to Seller’s Knowledge all outstanding authorities for expenditures or written
commitments (“AFEs”) that (a) relate to such Seller’s interest in the Assets and
to drilling, reworking or conducting other operations with respect to, in each
case, a Well or other Asset in which such Seller owns an interest, (b) are in
excess of $100,000, net to such Seller’s interest in the Assets, and (c) for
which all of the activities anticipated in such AFEs have not been completed by
the Execution Date.
9.14    Environmental. Except as set forth in Schedule 9.14:
(a)Such Seller has not entered into any agreements, consents, orders, decrees,
judgments, license or permit conditions, or other directives of any Governmental
Authorities based on any prior violations of Environmental Laws, or any material
Liability thereunder, that relate to the future use of any of such Seller’s
interest in the Assets and that require any Remediation. Except for the
Hazardous Substances generated in the ordinary course of such Seller’s business
and which could not be reasonably expected to result in a material violation of
Environmental Law, such Seller has not disposed of (and in the case of Assets
not operated by such Seller or any of its Affiliates but which such Seller owns
an interest, to such Seller’s Knowledge, the operator has not disposed of) any
Hazardous Substances generated on the Assets, or used on the Assets, at sites
off of the Assets.
(b)Such Seller has not received written notice from any Governmental Authority
(i) of any release or disposal of any Hazardous Substance concerning any land,
facility, asset or property included in the Assets that would reasonably be
expected to prevent compliance by such Seller with any Environmental Law or the
terms of any license or permit issued pursuant thereto or (ii) that alleges any
material violation of or non-compliance with or claim under any Environmental
Law.
9.15    Taxes. Except as disclosed in Schedule 9.15:
(a)all Asset Taxes of such Seller that have become due and payable have been
properly paid by such Seller;


45

--------------------------------------------------------------------------------





(b)all Tax Returns for Asset Taxes that are required to be filed by such Seller
in connection with its ownership or operation of the Assets have been duly and
timely filed by such Seller, and all such Tax Returns for such Asset Taxes are
correct and complete in all material respects;
(c)there are no Encumbrances for Taxes on such Seller’s interest in the Assets,
other than Permitted Encumbrances;
(d)such Seller has not received any written notice of any pending claim (which
remains outstanding) from any applicable Taxing Authority for assessment of
Asset Taxes relating to such Seller and, to such Seller’s Knowledge, no such
claim has been made or threatened except as it relates to pending severance tax
refund claims made by such Seller described in Schedule 9.15;
(e)no audit, administrative, judicial or other proceeding with respect to Asset
Taxes of such Seller has been commenced or is presently pending except as it
relates to pending severance tax refund claims made by such Seller described in
Schedule 9.15; and
(f)none of such Seller’s interest in the Assets is subject to any tax
partnership agreement, or is otherwise treated, or required to be treated, as
held in an arrangement requiring a partnership income Tax Return to be filed
under Subchapter K of Chapter 1 of Subtitle A of the Code or any similar state
statute.
9.16    Brokers’ Fees. Such Seller has not incurred any liability, contingent or
otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which Buyer or any Affiliate of Buyer shall
have any responsibility.
9.17    Suspense Funds. As of the Execution Date, all Suspense Funds are held by
such Seller in accordance with applicable Law and the terms of any applicable
Lease or Applicable Contract and do not exceed $150,000 in the aggregate.
9.18    Advance Payments. Except for the throughput deficiencies attributable to
or arising out of any Applicable Contract included in Schedule 9.18 and any
Imbalances, (a) with respect to any of the Assets operated by such Seller, such
Seller is not obligated by virtue of any take or pay payment, advance payment or
other similar payment (other than royalties, overriding royalties, free gas
arrangements and similar arrangements, in each case, established by the terms of
the Leases) or under any gathering, transmission or any other similar contract
or agreement, or (b) with respect to any of the Assets not operated by such
Seller, to such Seller’s Knowledge, such Seller is not obligated to gather,
deliver, process or transport Hydrocarbons, or deliver proceeds from the sale
thereof, attributable to such Seller’s interest in the Assets at some future
time without receiving full payment therefor at or after the time of delivery.
9.19    Properties.
(a)To such Seller’s Knowledge, no default exists in the performance of any
obligation of such Seller under the Leases in which such Seller owns an interest
that would entitle the lessor thereunder to cancel or terminate any such Leases,
and, except as set forth in Schedule 9.19, no party to any Lease in which such
Seller owns an interest or any successor to the interest of such party has filed
or threatened in writing to file any action to terminate, cancel, rescind or
procure


46

--------------------------------------------------------------------------------





judicial reformation of any such Lease. Such Seller has not received any written
demand asserting such Seller is required to drill any offset well affecting the
Assets.
(b)Except as set forth in Schedule 9.19, to such Seller’s Knowledge, all shut-in
royalty payments and all delay rental payments due under the terms of the Leases
in which Seller owns an interest have been fully and timely paid.
(c)Such Seller has not received any written demand asserting that any of the
Leases have terminated because of the failure to be held by production in paying
quantities by the Wells since the end of the applicable primary terms of the
Leases. Except as set forth in Schedule 9.19, to such Seller’s Knowledge, for
each Lease set forth on the Exhibit A in which Seller owns an interest, there
has been no lapse in production of Hydrocarbons that would give rise to a claim
that such Lease has terminated.
9.20    Non-Consent Operations. Except as disclosed in Schedule 9.20, no
operations are being conducted or have been conducted on the Assets in which
such Seller owns an interest with respect to which such Seller has elected to be
a non-consenting party under the applicable operating agreement and with respect
to which all of such Seller’s rights have not yet reverted to it.
9.21    Permits. Except as set forth in Schedule 9.21, with respect to Assets
currently operated by such Seller or its Affiliates, (a) such Seller or its
applicable Affiliate has acquired all Permits from appropriate Governmental
Authorities to conduct operations on such Assets in material compliance with all
applicable Laws, (b) all such Permits are in full force and effect and no
Proceeding is pending, nor to such Seller’s Knowledge, threatened, to suspend,
revoke or terminate any such Permit or declare any such Permit invalid, and
(c) such Seller and its applicable Affiliates, if applicable, are in compliance
in all material respects with all such Permits.
9.22    Guarantees. Schedule 9.22 accurately sets forth a true and complete list
of (a) all bonds, letters of credit, guarantees and other forms of credit
support currently maintained, posted or otherwise provided by such Seller or its
Affiliates that relate to such Seller’s interest in the Assets or the Assumed
Obligations (collectively, the “Guarantees”) and (b) all pending claims and the
claims history against such Guarantees.
9.23    Wells and Equipment. To such Seller’s Knowledge and except as set forth
in Schedule 9.23:
(a)all Wells in which such Seller owns an interest have been drilled and
completed within the limits permitted by all applicable Leases, Contracts, or
pooling or unit agreements and such Wells in which such Seller owns an interest
are not on expired leases;
(b)no Well in which such Seller owns an interest is subject to penalties on
allowables on or after the Effective Time because of any overproduction or any
other violation of Laws;
(c)there are no Wells in which such Seller owns an interest located on the
Assets (i) that such Seller is currently obligated by any Laws or Contract to
currently plug, dismantle or abandon, (ii) that such Seller has plugged,
dismantled or abandoned in a manner that does not comply in all material
respects with applicable Law or (iii) with respect to which such Seller has


47

--------------------------------------------------------------------------------





received notice from any Governmental Authority that such Well must be plugged,
dismantled or abandoned; and
(d)all easements, rights-of-way, licenses and authorizations from Governmental
Authorities necessary to access, construct, operate, maintain, and repair the
Personal Property in the ordinary course of business as currently conducted have
been obtained.
9.24    Operator. Such Seller has not received any written notice of any vote
(or other action) being taken to remove any Seller as the operator of any of the
Assets. All of the Wells, and all of the Leases that are committed to a joint
operating agreement listed on Schedule 9.8(a), are operated by such Seller or an
Affiliate thereof.
9.25    Condemnation. There is no actual, or to Seller’s Knowledge, threatened
taking (whether permanent, temporary, whole or partial) of such Seller’s
interest in any of the Assets, or any part of such Seller’s interest in the
Assets, by reason of condemnation or eminent domain or the threat of
condemnation or eminent domain.


ARTICLE X
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Sellers the following:
10.1    Organization, Existence and Qualification. Buyer is a Texas corporation
duly formed and validly existing under the Laws of the jurisdiction of its
formation, and Buyer has all requisite power and authority to own and operate
its property and to carry on its business as now conducted. Buyer is duly
licensed or qualified to do business as a foreign corporation in all
jurisdictions in which it carries on business or owns assets and such
qualification is required by Law. Buyer is duly licensed or qualified to do
business in Texas.
10.2    Authority, Approval and Enforceability. Buyer has full power and
authority to enter into and perform its obligations under this Agreement and the
Transaction Documents to which it is a party and the transactions contemplated
herein and therein. The execution, delivery and performance by Buyer of this
Agreement have been duly and validly authorized and approved by all necessary
corporate action on the part of Buyer. This Agreement is, and the Transaction
Documents to which Buyer is a party when executed and delivered by Buyer will
be, the valid and binding obligation of Buyer and enforceable against Buyer in
accordance with their respective terms, subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and similar Laws, as well as to
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).
10.3    No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the consummation of the transactions contemplated herein will not
(a) conflict with or result in a breach of any provisions of the organizational
or other governing documents of Buyer, (b) result in a default or the creation
of any Encumbrance or give rise to any right of termination, cancellation


48

--------------------------------------------------------------------------------





or acceleration under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license or other agreement to which Buyer is a party
or by which Buyer or any of its property may be bound or (c) violate any Law
applicable to Buyer or any of its property.
10.4    Consents. There are no consents or other restrictions on assignment,
including requirements for consents from Third Parties to any assignment (in
each case) that Buyer is required to obtain in connection with the transfer of
the Assets from Sellers to Buyer or the consummation of the transactions
contemplated by this Agreement by Buyer.
10.5    Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Buyer’s knowledge, threatened
in writing against Buyer.
10.6    Litigation. There is no suit, action or litigation by any Person by or
before any Governmental Authority, and no arbitration proceedings, (in each
case) pending, or threatened in writing, against Buyer, that would affect the
ability of Buyer to consummate the transactions contemplated by this Agreement
or perform its obligations hereunder.
10.7    Financing. As of Closing, Buyer will have sufficient cash in immediately
available funds and available lines of credit with which to pay the Purchase
Price, consummate the transactions contemplated by this Agreement and perform
its obligations under this Agreement and the Transaction Documents.
10.8    Regulatory. As of the Closing Date, Buyer or its designee operator shall
be qualified to own and assume operatorship of oil, gas and mineral leases in
all jurisdictions where the Assets are located, and the consummation of the
transactions contemplated by this Agreement will not cause Buyer or such
designee to be disqualified as such an owner or operator. To the extent required
by any applicable Laws, Buyer or its designee operator shall, as of the Closing
Date, (a) hold all lease bonds and any other surety or similar bonds as may be
required by, and in accordance with, all applicable Laws governing the ownership
and operation of the Assets and (b) have filed any and all required reports
necessary for such ownership and operation with all Governmental Authorities
having jurisdiction over such ownership and operation.
10.9    Independent Evaluation. Buyer is sophisticated in the evaluation,
purchase, ownership and operation of oil and gas properties and related
facilities. In making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer has relied on its own
independent investigation and evaluation of the Assets and the advice of its own
legal, Tax, economic, environmental, engineering, geological and geophysical
advisors and not on any comments, statements, projections or other material made
or given by any representative, consultant or advisor of Sellers. Buyer
acknowledges and affirms that on or prior to Closing, Buyer will have completed
its independent investigation, verification, analysis, and evaluation of the
Assets and made all such reviews and inspections of the Assets as it has deemed
necessary or appropriate to consummate the transaction contemplated hereunder;
provided, however, no such investigation, verification, analysis or evaluation
(or absence thereof) shall reduce, modify, release or waive any of Sellers’
obligations or Liabilities hereunder or under any of the other Transaction
Documents.


49

--------------------------------------------------------------------------------





10.10    Brokers’ Fees. Buyer has incurred no liability, contingent or
otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which Sellers or Sellers’ Affiliates shall
have any responsibility.
10.11    Accredited Investor. Buyer is an “accredited investor,” as such term is
defined in Regulation D of the Securities Act, and will acquire the Assets for
its own account and not with a view to a sale or distribution thereof in
violation of the Securities Act, and the rules and regulations thereunder, any
applicable state blue sky Laws or any other applicable securities Laws.


ARTICLE XI
CERTAIN AGREEMENTS


11.1    Conduct of Business.
(a)Except (1) as set forth in Schedule 11.1, (2) for the operations covered by
the AFEs described in Schedule 9.13, (3) with respect to Section 11.1(a)(i)
only, as required in the event of an emergency to protect life, property or the
environment, and (4) as expressly contemplated by this Agreement or as expressly
consented to in writing by Buyer (which consent shall not be unreasonably
delayed, withheld or conditioned), each Seller shall, from and after the
Execution Date until the Closing:
(i)subject to (A) such Seller’s right to comply with the terms of the Leases,
Applicable Contracts, applicable Laws and requirements of Governmental
Authorities and (B) interruptions resulting from force majeure, mechanical
breakdown and planned maintenance, in each case, operate or, in the case of
those Assets not operated by such Seller or its Affiliates, use its commercially
reasonable efforts to cause to be operated, the Assets in the usual, regular and
ordinary manner consistent with past practice;
(ii)maintain, or cause to be maintained, the books of account and Records of
such Seller relating to the Assets in the usual, regular and ordinary manner and
in accordance with the usual accounting practices of such Seller;
(iii)pay, when due, all Taxes, Burdens, Operating Expenses and any other
assessments with respect to such Seller’s interest in the Assets that become due
and payable prior to Closing;
(iv)(A) if such Seller has a contractual right to renew or extend the term of
any Lease, maintain in full force and effect such Lease and timely and properly
pay Lease Burdens and all Lease renewals and extensions in accordance with the
terms of such Lease, and (B) with respect to any other applicable Lease, timely
and properly pay Lease Burdens, use commercially reasonable efforts to maintain
in full force and effect such Lease, and if there is the potential to renew or
extend any such Lease, use commercially reasonable efforts to timely and
properly pay any applicable Lease renewals and extensions;


50

--------------------------------------------------------------------------------





(v)comply in all material respects with all Laws that are applicable to the
Assets in which such Seller owns an interest;
(vi)maintain insurance coverage on the Assets in which such Seller owns an
interest presently furnished by nonaffiliated Third Parties in the amounts and
of the types presently in force;
(vii)notify Buyer if any Lease in which such Seller owns an interest terminates
promptly upon learning of such termination;
(viii)provide Buyer lease operating expense statements with respect to the
Assets in which such Seller is the operator by the 10th day of each month
applicable to operations during the preceding month;
(ix)maintain all material Permits, approvals, bonds and guarantees affecting the
Assets in which such Seller owns an interest, and make all filings that Seller
is required to make under applicable Law with respect to the Assets in which
such Seller owns an interest;
(x)give written notice to Buyer as soon as is practicable of any written notice
received or given by such Seller with respect to any alleged breach by such
Seller or any Third Party of any Lease or Material Contract or violation of law
or Proceeding or similar claim; and
(xi)take any and all actions necessary to ensure that the Assets in which such
Seller owns an interest are free and clear of all Encumbrances as of the Closing
except for Permitted Encumbrances.
(b)Except (1) as set forth in Schedule 11.1, (2) for the operations covered by
the AFEs described in Schedule 9.13, (3) as required in the event of an
emergency to protect life, property or the environment, and (4) as expressly
contemplated by this Agreement or as expressly consented to in writing by Buyer
(which consent shall not be unreasonably delayed, withheld or conditioned), each
Seller shall not, from and after the Execution Date until the Closing:
(i)(A) enter into an Applicable Contract that, if entered into on or prior to
the Execution Date, would have been required to be listed on Schedule 9.8(a), or
(B) terminate (unless the term thereof expires pursuant to the provisions
existing therein) or materially amend the terms of any Material Contract;
(ii)enter into, terminate (unless the term thereof expires pursuant to the
provisions existing therein), materially amend or surrender any rights under any
Lease or Right-of-Way, provided that such Seller shall be permitted to amend any
Lease to increase its pooling authority;
(iii)subject to Section 11.1(e), approve, propose or commit to any individual
AFE or similar request which would reasonably be estimated to require
expenditures in excess of $100,000 across all Sellers;
(iv)transfer, sell, mortgage, encumber, pledge or dispose of any of such
Seller’s interest in the Assets other than the (A) sale and/or disposal of
Hydrocarbons in the ordinary


51

--------------------------------------------------------------------------------





course of business and consistent with past practices and (B) sales of equipment
that is no longer necessary in the operation of the Assets in which such Seller
owns an interest or for which replacement equipment has been obtained;
(v)incur costs to secure or acquire Lease renewals or extensions and/or
necessary Rights-of-Way that would exceed $100,000 in the aggregate across all
Sellers;
(vi)resign as the operator of any of the Assets;
(vii)waive, compromise or settle any material right or claim if such waiver,
compromise or settlement would adversely affect the future use, ownership or
operation of any of the Assets in which such Seller owns an interest in any
material respect;
(viii)incur Liabilities with respect to the Assets in which such Seller owns an
interest for which Buyer would be responsible after Closing, other than
transactions in the normal, usual and customary manner, of a nature and in an
amount (not to exceed $50,000 net to such Seller’s interest) consistent with
past practices employed by such Seller with respect to the Assets;
(ix)make a non-consent election;
(x)enter into or amend any contract or agreement with its Affiliates affecting
such Seller’s interest in any of the Assets;
(xi)make any change to a division order, revenue deck or expense deck relating
to such Seller’s interest in any of the Assets that causes the Net Revenue
Interest or Working Interest of such Seller in any such Assets to differ from as
set forth on Exhibit A-1 or Exhibit A-2, as applicable;
(xii)abandon any Lease or Well capable of production in commercial quantities;
or
(xiii)commit to do any of the foregoing.
(c)Without expanding any obligations which Sellers may have to Buyer, it is
expressly agreed that Sellers shall never have any monetary liability to Buyer
with respect to any breach or failure of Section 11.1(a)(i) or
Section 11.1(a)(ii) greater than that which such Seller might have as the
operator to a non-operator under the applicable operating agreement (or, in the
absence of such an agreement, under the AAPL 610 (1989 Revision) form Operating
Agreement), IT BEING RECOGNIZED THAT, UNDER SUCH AGREEMENTS AND SUCH FORM, THE
OPERATOR (SOLELY IN ITS CAPACITY AS OPERATOR) IS NOT RESPONSIBLE FOR ITS OWN
NEGLIGENCE, AND HAS NO RESPONSIBILITY OTHER THAN FOR GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
(d)Buyer acknowledges Sellers own undivided interests in certain of the
properties comprising the Assets that it is not the operator thereof, and Buyer
agrees that the acts or omissions of the other Working Interest owners
(including the operators) who are not Sellers or any Affiliates of Sellers shall
not constitute a breach of the provisions of this Section 11.1, nor shall any
action required by a vote of Working Interest owners constitute such a breach so
long as such Seller has voted its interests in a manner that complies with the
provisions of this Section 11.1.


52

--------------------------------------------------------------------------------





(e)With respect to any AFE or similar request received by Sellers that is
estimated to cost in excess of $100,000 in the aggregate across all the Sellers,
each applicable Seller shall forward such AFE to Buyer as soon as is reasonably
practicable and thereafter the Parties shall consult with each other regarding
whether or not such Seller should elect to participate in such operation. Buyer
agrees that it will (i) timely respond to any written request for consent
pursuant to this Section 11.1(e) and Section 11.1(b)(iii), and (ii) consent to
any written request for approval of any AFE or similar request that Buyer
reasonably considers to be economically appropriate or is necessary to continue
any Asset in force and effect beyond Closing and to which operator has
consented. In the event the Parties are unable to agree within 10 days (unless a
shorter time, not to be less than 48 hours, is reasonably required by the
circumstances and the applicable joint operating agreement and such shorter time
is specified in such Seller’s request for consent) of Buyer’s receipt of any
consent request as to whether or not such Seller should elect to participate in
such operation, Buyer’s decision shall control.
11.2    Operation of Assets After the Closing.
(a)Except as provided for in the Transition Services Agreement, it is expressly
understood and agreed that Sellers shall not be obligated to continue operating
any of the operated Assets following the Closing and Buyer assumes full
responsibility for operating (or causing the operation of) all such Assets
following the Closing. Seller does not warrant or guarantee that Buyer will
become the operator of the operated Assets or any portion of the Assets, as such
matter will be controlled by the applicable joint operating agreement(s).
(b)Each Seller, as applicable, shall (and shall cause its Affiliates to) use its
reasonable efforts to support Buyer’s succession of any Seller currently serving
as operator of the Operated Assets, including (i) seeking the written
undertakings of the other co-owners of such Assets to Buyer’s succession as
operator to such Seller with respect to such Operated Assets, (ii) confirming
that such owners will vote for Buyer to succeed such Seller as operator of such
Operated Assets under operating agreements applicable thereto, and (iii) taking
any other action reasonably requested by Buyer with respect to the transfer of
operatorship with respect to such Operated Assets. Buyer will file all
appropriate forms and declarations or bonds with federal and state agencies
relative to its assumption of operatorship promptly following Closing. For all
Operated Assets, all applicable Sellers will execute and deliver to Buyer, and
Buyer will promptly file all documents necessary for such applicable Sellers to
resign as operator of such Assets and for Buyer or an Affiliate thereof to
succeed such Seller as operator of such Assets, including appropriate change or
transfer of operator forms to file with the applicable Governmental Authority.
(c)From and after Closing, if any Seller holding an applicable Retained Burden
has a right of consent to the formation of any drilling, spacing or pooled unit
(or the formation of any other pooled unit incorporating the Lands) or the
drilling of any allocation well, in each case, with respect to the Assets, such
Seller agrees and acknowledges that it shall not unreasonably delay, withhold or
condition such consent.
11.3    Employee Matters.
(a)From the Closing Date through a date that is 60 days after the Closing Date,
Sellers shall (upon reasonable notice and with the right to have a
representative present) permit


53

--------------------------------------------------------------------------------





Buyer and its Affiliates, and their respective authorized representatives, to
consult with employees of any Seller, or its Affiliates, who devote a majority
of their time to the Assets concerning matters related to the Assets
(“Employees”). Each Seller shall use reasonable efforts to make the Employees
available to Buyer, its Affiliates and their respective representatives, at such
Seller’s place of business, for such consultation which shall be for a
reasonable period of time and shall not unduly interfere with such Employees’
obligations or Seller’s business operations.
(b)Sellers have provided Buyer, or within ten days following the Execution Date,
Sellers shall provide to Buyer, a list of the Employees and to whom Buyer or its
Affiliate may make offers of employment, which offers shall be for employment
effective as of the Closing Date and on terms and conditions established by
Buyer or its Affiliate in its sole discretion. Each such offer shall be made on
or before 15 days prior to the Closing Date. No later than the date that is 5
days prior to the Closing Date, Buyer shall notify Seller’s Representative as to
each Employee who has accepted employment with Buyer or its Affiliate and each
Employee who has rejected Buyer’s or its Affiliate’s offer of employment. Each
Employee who accepts an offer contemplated by this Section 11.3(b) and assumes
employment with Buyer or its Affiliate on or after the Closing is referred to as
a “Transferred Employee.” The date on which a Transferred Employee assumes
employment with Buyer or its Affiliate is referred to as his or her “Hire Date.”
(c)The provisions of this Section 11.3 are solely for the benefit of the Parties
hereto and nothing in this Section 11.3, express or implied, shall confer upon
any Employee, or legal representative or beneficiary thereof, any rights or
remedies, including any right to employment or continued employment for any
specified period, or compensation or benefits of any nature or kind whatsoever
under this Agreement. Nothing in this Section 11.3, express or implied, shall be
(i) deemed an amendment of any Employee Benefit Plan providing benefits to any
Employee, or (ii) construed to prevent Buyer or its Affiliates from terminating
or modifying to any extent or in any respect any employee benefit plan that
Buyer or its Affiliates may establish or maintain.
11.4    Governmental Bonds. Buyer acknowledges that none of the bonds, letters
of credit and guarantees, if any, posted by Sellers or their Affiliates with
Governmental Authorities and relating to the Assets are transferable to Buyer.
11.5    Exclusivity. Until the earlier of (a) the Closing or (b) the valid
termination of this Agreement, Sellers shall not, and shall cause their
Affiliates, agents and representatives not to, solicit offers, inquiries or
proposals from or negotiate or participate in discussions with, or disclose
information to, any Third Party in connection with the possible sale of or other
disposition of all or any material portion of the Assets (other than replacement
of equipment or sale of Hydrocarbons in the regular course of business), or any
other transaction involving a change in the ownership of, or debt or equity
financing of, the Assets.
11.6    Revenues.
(a)In the event either (i) Buyer receives revenues attributable to any of the
Assets for any periods prior to the Effective Time or (ii) any Seller receives
revenues attributable to any of the Assets for any periods after the Effective
Time which revenues, in either case, are not accounted for in the Preliminary
Settlement Statement or the Final Settlement Statement, the receiving Party will
hold such revenues for the exclusive benefit of the Party entitled thereto
pursuant to this


54

--------------------------------------------------------------------------------





Agreement and, if not taken into account for purposes of the Final Settlement
Statement, shall promptly deliver such funds to the appropriate Party within
thirty (30) days after receipt.
(b)In the event either (i) Buyer pays monies for Operating Expenses attributable
to any of the Assets for any periods prior to the Effective Time, or (ii) any
Seller pays monies for Operating Expenses attributable to any of the Assets for
any periods after the Effective Time which payment, in either case, is not
accounted for in the Preliminary Settlement Statement or the Final Settlement
Statement, then (A) such paying Party shall deliver the owing Party (or the
Seller’s Representative, if Buyer is the paying Party) an invoice and proof of
payment with respect to such Operating Expenses, and (B) within 30 days after
receipt of the applicable invoice and proof of payment are received by Buyer or
the Seller’s Representative, as applicable, the owing Party (or the Seller’s
Representative, if a Seller is the owing Party) shall reimburse the Party that
paid such Operating Expenses.
(c)In the event that any Party (i) receives an invoice of an expense or
obligation which is owed by the other Party, then if such Party receiving the
invoice is (A) a Seller, such Seller shall promptly forward such invoice to
Buyer, and (B) Buyer, Buyer shall promptly forward such invoice to the Seller’s
Representative, and (ii) receives an invoice or other evidence of an obligation
that is partially an obligation of both Buyer, on the one hand, and any Seller,
on the other hand, then Buyer and the Seller’s Representative shall consult with
each other, and following such consultation each owing Party shall promptly pay
its portion of such obligation to the obligee.
11.7    Financial Information. From and after the date of this Agreement until
December 31, 2022 (the “Records Period”), each Seller who is, or whose Affiliate
is, the operator of any of the Assets shall, and shall cause their Affiliates
and their respective officers, directors, managers, employees, agents and
representatives to, provide reasonable cooperation to Buyer, its Affiliates and
their agents and representatives in connection with Buyer’s or its Affiliates’
filings, if any, that are required by the Securities and Exchange Commission,
under securities laws applicable to Buyer and its Affiliates (collectively, the
“Filings”, and such afore described Sellers, each a “Cooperating Seller”).
During the Records Period, each Cooperating Seller agrees to make available to
Buyer and its Affiliates and their agents and representatives any and all books,
records, information and documents to the extent that such are attributable to
the Assets in such Cooperating Seller’s or its Affiliates’ possession or control
and reasonable access to such Cooperating Seller’s and its Affiliates’
personnel, in each case as reasonably required by Buyer, its Affiliates and
their agents and representatives in order to prepare, if required, in connection
with the Filings, financial statements meeting the requirements of Regulation
S-X under the Securities Act of 1933, as amended (“Securities Act”), along with
any documentation attributable to the Assets required to complete any audit
associated with such financial statements, which records and information shall
include, for the avoidance of doubt, lease operating statements for the 24 month
period prior to the Execution Date. During the Records Period, each Cooperating
Seller shall, and shall cause its Affiliates to, provide reasonable cooperation
to the independent auditors chosen by Buyer (“Buyer’s Auditor”) in connection
with any audit by Buyer’s Auditor of any financial statements of such
Cooperating Seller or its Affiliates with respect to the Assets that Buyer or
any of its Affiliates requires to comply with the requirements of the Securities
Act or the Securities Exchange Act of 1934 with respect to any Filings. During
the Records Period, each Cooperating Seller and its Affiliates shall retain all
books, records, information and documents relating to the Assets for the three
fiscal years prior to


55

--------------------------------------------------------------------------------





January 1, 2017 and the period from January 1, 2017 through the Closing Date.
Buyer will reimburse each Cooperating Seller and its Affiliates, within 10
Business Days after demand in writing therefor, for any and all reasonable out
of pocket costs incurred by such Cooperating Seller and its Affiliates in
complying with the provision of this Section 11.7. Notwithstanding anything to
the contrary in this Section 11.7, Buyer, its Affiliates and their agents and
representatives shall act reasonably and shall not unduly interfere with any
employees of any Seller or any Seller’s business operations during the Records
Period when performing any actions pursuant to this Section 11.7.
11.8    Non-Competition. Except with respect to any Excluded Assets, each Seller
agrees that, commencing on the Closing Date and ending on the date that is 18
months after the Closing Date, without the prior written consent of Buyer, such
Seller shall not, and shall cause its Affiliates not to, acquire any “top lease”
covering any lands covered by any Lease.
11.9    Pending Transaction.
(a)Pursuant to the Pending Transaction, Sellers anticipate acquiring the assets
set forth on Exhibit A-4 (the “Pending Transaction Assets”) in exchange for the
assets set forth on Exhibit A-5 (the “Traded-Out Assets”). Seller’s
Representative shall notify Buyer within two Business Days after each of (i) the
execution of any definitive agreement (such definitive agreement, together with
all exhibits and schedules thereto and the transaction documents in connection
therewith, the “Pending Transaction Documentation”) with respect to the Pending
Transaction and (ii) any closing with respect to the Pending Transaction (a
“Pending Transaction Closing”). Each such written notice shall specify any
changes to the Pending Transaction Assets and shall include all exhibits,
schedules and other documentation, and in the case of a Pending Transaction
Closing, shall include a description of the Pending Transaction Assets acquired
by Sellers at such Pending Transaction Closing (together with detailed
information of each applicable Lease, Unit, Well, Right-of-Way or Personal
Property, the Net Revenue Interest and Working Interest information for each
applicable Well and each Target Formation for each applicable Tract, and the Net
Acres information for each Target Formation for each applicable Tract),
provided, however, that in no event shall any Seller be obligated by this
Section 11.9 to disclose any marketing agreements that are subject to any
confidentiality or similar agreements or obligations in favor of the Pending
Transaction Counterparty or other Third Party (any such marketing agreements,
the “Subject Marketing Agreements”). Notwithstanding anything herein to the
contrary, Buyer’s prior written consent shall be required for any change in the
Pending Transaction Assets (other than as a result of defects validly asserted
against the Pending Transaction Counterparty by Sellers) or the Traded-Out
Assets. The Allocated Values for the Pending Transaction Assets are set forth on
Exhibit A-1 and Exhibit A-2, as applicable. Pursuant to Section 12.1 and
promptly after each Pending Transaction Closing, if any, Sellers shall afford to
Buyer and Buyer’s Representatives reasonable access to the applicable Pending
Transaction Assets and all related records and information in order for Buyer to
conduct its investigations and due diligence in accordance with this Agreement,
and the date such access is provided to such records and information as well as
to the Subject Marketing Agreements with respect to any Pending Transaction
Assets subject to a Pending Transaction Closing shall be referred to as the
“Pending Transaction Access Date” for such Pending Transaction Assets.
(b)If a Pending Transaction Access Date occurs no later than 30 days prior to
the Title Claim Date, the applicable Pending Transaction Assets shall be
considered “Assets” for


56

--------------------------------------------------------------------------------





all purposes hereunder and shall be transferred to Buyer at Closing, subject to
the terms and conditions of this Agreement.
(c)If a Pending Transaction Closing occurs on or prior to the Closing Date but
the Pending Transaction Access Date occurs later than 30 days prior to the Title
Claim Date, at Buyer’s election, either (i) the applicable Pending Transaction
Assets shall be considered “Assets” for all purposes hereunder and shall be
transferred to Buyer at Closing, subject to the terms and conditions of this
Agreement, or (ii) the applicable Pending Transaction Assets will not be
conveyed by Sellers to Buyer on the Closing Date and the Purchase Price payable
at Closing will be reduced by the aggregate Allocated Values of such Pending
Transaction Assets.
(d)If a Pending Transaction Closing occurs after the Closing Date or if Buyer
makes the election in Section 11.9(c)(ii), then the applicable Pending
Transaction Assets will not be conveyed by Sellers to Buyer on the Closing Date
and the Purchase Price payable at Closing will be reduced by the aggregate
Allocated Values of such Pending Transaction Assets. In addition, the following
provisions shall apply to such Pending Transaction Assets:
(i)The provisions of Article VIII, Section 13.2, Section 13.3, Section 13.4,
Section 14.1 and Section 14.2 shall apply to each Pending Transaction Asset;
provided that notwithstanding anything contained in this Agreement to the
contrary, (A) the Closing or the Closing Date for such Pending Transaction Asset
shall be the date set forth in Section 11.9(d)(ii), (B) the Title Claim Date and
the Environmental Claim Date for such Pending Transaction Asset shall be the
date that is 30 days after the Pending Transaction Access Date for such Pending
Transaction Asset, and (C) the application of the Title Deductible shall take
into account the aggregate applicable Title Defect Amounts with respect to all
other Assets pursuant to Section 13.2(i), and the Environmental Defect
Deductible shall take into account the aggregate applicable Remediation Amounts
with respect to all other Assets pursuant to Section 14.1(e).
(ii)Subject to Buyer’s and Sellers’ rights and obligations under Article VIII,
Section 13.2, Section 13.3, Section 13.4, Section 14.1 and Section 14.2, Buyer
shall acquire such Pending Transaction Assets on the date that is 40 days
following the Pending Transaction Access Date for such Pending Transaction
Assets. On such date of Buyer’s acquisition, (A) Buyer shall purchase such
Pending Transaction Assets and pay to Sellers the amount equal to the Allocated
Values of such Pending Transaction Assets, as adjusted pursuant to Section 13.2,
Section 13.3, Section 13.4 and Section 14.1, and (B) Sellers shall assign to
Buyer such Pending Transaction Assets pursuant to an instrument in substantially
the same form as the Assignment.
(e)Notwithstanding anything contained in this Agreement to the contrary, if a
Pending Transaction Closing has not occurred prior the date that is 45 days
following Closing, or if the Pending Transaction Documentation is not reasonably
acceptable to Buyer (which decision Buyer shall irrevocably make within 5
Business Days of being furnished a final draft of the proposed Pending
Transaction Documentation), then (x) at either Buyer’s or Seller’s
Representative’s option, such Pending Transaction Assets shall be permanently
excluded from the transactions contemplated by this Agreement in which case the
Purchase Price shall be reduced by the aggregate Allocated Values of such
Pending Transaction Assets and Sellers shall pay such amount to Buyer within 10
days after such election by Buyer or Seller’s Representative, as applicable, and
(y) at either Buyer’s or Seller’s Representative’s option, and to the extent
Sellers may lawfully do so without incurring


57

--------------------------------------------------------------------------------





any liability in contract or tort arising out of the Pending Transaction, Buyer
shall acquire the Traded-Out Assets for the price set forth on Exhibit A-5. If
the option in Section 11.9(e)(y) is exercised, the following provisions shall
apply to such Traded-Out Assets:
(i)Pursuant to Section 12.1 and promptly after the option in Section 11.9(e)(y)
is exercised, Sellers shall afford to Buyer and Buyer’s Representatives
reasonable access to the applicable Traded-Out Assets and all related records
and information in order for Buyer to conduct its investigations and due
diligence in accordance with this Agreement, and the date such access is
provided with respect to a Traded-Out Asset shall be referred to as the
“Traded-Out Asset Access Date” for such Traded-Out Asset.
(ii)The provisions of Article VIII, Section 13.2, Section 13.3, Section 13.4,
Section 14.1 and Section 14.2, shall apply to each Traded-Out Asset; provided
that notwithstanding anything contained in this Agreement to the contrary, (A)
the Closing or the Closing Date for such Traded-Out Asset shall be the date set
forth in Section 11.9(e)(iii), (B) the Title Claim Date and the Environmental
Claim Date for such Traded-Out Asset shall be the date that is 30 days after the
Traded-Out Asset Access Date for such Traded-Out Asset, and (C) the application
of the Title Deductible shall take into account the aggregate applicable Title
Defect Amounts with respect to all other Assets pursuant to Section 13.2(i), and
the Environmental Defect Deductible shall take into account the aggregate
applicable Remediation Amounts with respect to all other Assets pursuant to
Section 14.1(e).
(iii)Subject to Buyer’s and Sellers’ rights and obligations under Article VIII,
Section 13.2, Section 13.3, Section 13.4, Section 14.1 and Section 14.2, Buyer
shall acquire such Traded-Out Assets on the date that is 40 days following the
Traded-Out Asset Access Date for such Traded-Out Assets. On such date of Buyer’s
acquisition, (A) Buyer shall purchase such Traded-Out Assets and pay to Sellers
the amount equal to the Allocated Values of such Traded-Out Assets set forth on
Exhibit A-5, as adjusted pursuant to Section 13.2, Section 13.3, Section 13.4
and Section 14.1, and (B) Sellers shall assign to Buyer such Traded-Out Assets
pursuant to an instrument in substantially the same form as the Assignment.
ARTICLE XII
ACCESS; DISCLAIMERS


12.1    Access.
(a)From and after the Execution Date and up to and including the Closing Date
(or earlier termination of this Agreement), but subject to the other provisions
of this Section 12.1 and obtaining any required consents of Third Parties,
including Third Party operators of the Assets (which consents Sellers shall use
commercially reasonable efforts (which shall not require the payment of money)
to obtain), (i) each Seller shall afford to Buyer and its officers, employees,
agents, accountants, attorneys, investment bankers and other authorized
representatives (“Buyer’s Representatives”) reasonable access, during normal
business hours, to (x) such Seller’s employees (following prior notice to
Seller’s Representative), (y) such Seller’s Assets, and (z) all Records in such
Seller’s or its Affiliates’ possession, and (ii) each Seller shall permit
Buyer’s Representatives


58

--------------------------------------------------------------------------------





to contact any purchaser of production from such Seller’s interest in the Assets
that is directly remitting Burdens and Working Interest amounts on behalf of
such Seller. All investigations and due diligence conducted by Buyer or any
Buyer’s Representative shall be conducted at Buyer’s sole cost, risk and expense
and any conclusions made from any examination done by Buyer or any Buyer’s
Representative shall result from Buyer’s own independent review and judgment.
(b)Buyer shall be entitled to conduct a Phase I environmental assessment with
respect to the Assets. Seller’s Representative or its designees shall have the
right to accompany Buyer and Buyer’s Representatives whenever they are on site
on the Assets and also to collect split test samples if any are collected.
Notwithstanding anything herein to the contrary, Buyer shall not have access to,
and shall not be permitted to conduct, any environmental due diligence
(including any Phase I environmental assessments) with respect to any Assets
where Sellers do not have the authority to grant access for such due diligence
(provided, however, Sellers shall use their commercially reasonable efforts
(which shall not require the payment of money) to obtain permission from any
Third Party to allow Buyer and Buyer’s Representatives such access).
(c)Neither Buyer nor any Buyer’s Representative shall be entitled to conduct any
sampling, boring, drilling or other invasive investigation activities
(collectively, “Invasive Activities”) on or with respect to any of the Assets.
If as a result of any Phase I environmental assessment findings, Buyer’s
Representative recommends to Buyer to conduct any Invasive Activities, Buyer
shall notify the Seller’s Representative of the affected Asset of such
recommendation in writing. If Seller’s Representative does not consent to any
such Invasive Activities proposed by Buyer with respect to a particular Asset or
is unable to grant access to Buyer or its designee to conduct the recommended
Invasive Activities requested by Buyer with respect to any Asset, Buyer shall
have the right, in its sole and absolute discretion, to exclude such Asset
affected thereby, and the Purchase Price shall be reduced at Closing by the
Allocated Value of such Asset so excluded.
(d)Buyer shall use its commercially reasonable efforts to coordinate its
environmental property assessments and physical inspections of the Assets with
Seller’s Representative and all Third Party operators to minimize any
inconvenience to or interruption of the conduct of business by Sellers or such
Third Party operators. Buyer shall abide by Seller’s Representative’s, and any
Third Party operator’s, safety rules, regulations and operating policies of
which Buyer has been made aware in writing while conducting its due diligence
evaluation of the Assets, including any environmental or other inspection or
assessment of the Assets. Except for those Liabilities that result from
discovery of conditions or defects that already existed or with respect to the
Assets prior to or at the time of such investigations, Buyer hereby agrees to
defend, indemnify and hold harmless each of the operators of the Assets and the
Seller Indemnified Parties from and against any and all Liabilities arising out
of, resulting from or relating to any field visit, environmental property
assessment, or other due diligence activity conducted by Buyer or any Buyer’s
Representative with respect to the Assets, EVEN IF SUCH LIABILITIES ARISE OUT OF
OR RESULT FROM, SOLELY OR IN PART, THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR
COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF
OR BY A MEMBER OF THE SELLER INDEMNIFIED PARTIES, EXCEPTING ONLY IN THE CASE OF
THIS SECTION 12.1(d) (i) LIABILITIES ACTUALLY RESULTING ON THE ACCOUNT OF THE
GROSS


59

--------------------------------------------------------------------------------





NEGLIGENCE OR WILLFUL MISCONDUCT OF A MEMBER OF THE SELLER INDEMNIFIED PARTIES
AND (ii) LIABILITIES THAT WERE EXISTING PRIOR TO SUCH INSPECTIONS.
12.2    Confidentiality. Buyer acknowledges that, pursuant to its right of
access to the Records and the Assets, Buyer will become privy to confidential
and other information of Sellers and that such confidential information shall be
held confidential by Buyer and Buyer’s Representatives in accordance with the
terms of the Confidentiality Agreement. If the Closing should occur, the
foregoing confidentiality restriction on Buyer, including the Confidentiality
Agreement, shall terminate (except as to (a) such portion of the Assets that are
not conveyed to Buyer pursuant to the provisions of this Agreement, (b) the
Excluded Assets and (c) information related to assets other than the Assets).
12.3    Disclaimers.
(a)EXCEPT (i) AS EXPRESSLY SET FORTH IN ARTICLE IX OR IN ANY CERTIFICATE
DELIVERED BY A SELLER AT CLOSING PURSUANT TO SECTION 4.1(c) OR (ii) WITH RESPECT
TO THE SPECIAL WARRANTY CONTAINED IN EACH ASSIGNMENT, (A) NO SELLER MAKES
REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED; (B) EACH SELLER
EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING)
TO BUYER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR
REPRESENTATIVES (INCLUDING, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT
MAY HAVE BEEN PROVIDED TO BUYER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT,
CONSULTANT, REPRESENTATIVE OR ADVISOR OF ANY SELLER OR ANY OF ITS AFFILIATES)
AND (C) EACH SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY WITH
REGARD TO ANY LIMITATIONS OR RESTRICTIONS UPON, THE LEGAL RIGHT, AUTHORITY OR
ABILITY, IF ANY, OF SELLERS (OR BUYER) TO POOL, UNITIZE OR OTHERWISE COMBINE THE
LANDS, LEASES, AND TRACTS.
(b)EXCEPT (i) AS EXPRESSLY SET FORTH IN ARTICLE IX OR IN ANY CERTIFICATE
DELIVERED BY A SELLER AT CLOSING PURSUANT TO SECTION 4.1(c) OR (ii) WITH RESPECT
TO THE SPECIAL WARRANTY CONTAINED IN EACH ASSIGNMENT, EACH SELLER EXPRESSLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO
(A) TITLE TO ANY OF THE ASSETS, (B) THE CONTENTS, CHARACTER OR NATURE OF ANY
REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT OR ANY ENGINEERING, GEOLOGICAL OR
SEISMIC DATA OR INTERPRETATION, RELATING TO THE ASSETS, (C) THE QUANTITY,
QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (D) ANY
ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS,
(E) THE PRODUCTION OF HYDROCARBONS FROM THE ASSETS, (F) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS, (G) THE
CONTENT, CHARACTER OR NATURE OF ANY INFORMATION MEMORANDUM, REPORTS, BROCHURES,
CHARTS


60

--------------------------------------------------------------------------------





OR STATEMENTS PREPARED BY ANY SELLER OR ANY OTHER PERSON (INCLUDING THIRD
PARTIES) WITH RESPECT TO THE ASSETS, (H) ANY OTHER MATERIALS OR INFORMATION THAT
MAY HAVE BEEN MADE AVAILABLE TO BUYER OR ITS AFFILIATES OR ITS OR THEIR
EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO AND (I) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM
FROM PATENT OR TRADEMARK INFRINGEMENT.
(c)EXCEPT (i) AS EXPRESSLY SET FORTH IN ARTICLE IX OR IN ANY CERTIFICATE
DELIVERED BY A SELLER AT CLOSING PURSUANT TO SECTION 4.1(c) OR (ii) WITH RESPECT
TO THE SPECIAL WARRANTY CONTAINED IN EACH ASSIGNMENT, EACH SELLER FURTHER
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF
MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS, FITNESS FOR A PARTICULAR
PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY OF THE ASSETS,
RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES THAT BUYER SHALL BE DEEMED TO BE OBTAINING THE PERSONAL
PROPERTY IN ITS PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND
“WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR
UNDISCOVERABLE), AND THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS
OF THE PERSONAL PROPERTY AS BUYER DEEMS APPROPRIATE.
(d)EXCEPT AS EXPRESSLY SET FORTH IN SECTION 9.14 OR IN ANY CERTIFICATE DELIVERED
BY A SELLER AT CLOSING PURSUANT TO SECTION 4.1(c), BUT WITHOUT PREJUDICE TO
SELLERS’ INDEMNITY OBLIGATIONS UNDER SECTION 8.2 AND THE RIGHT OF BUYER
INDEMNIFIED PARTIES TO BE INDEMNIFIED PURSUANT TO SECTION 8.2, NO SELLER HAS AND
NO SELLER WILL MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR
CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF HAZARDOUS SUBSTANCES
INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL
RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF THE
ASSETS, AND NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A
REPRESENTATION OR WARRANTY, AND SUBJECT TO BUYER’S LIMITED RIGHTS AS EXPRESSLY
SPECIFIED IN THIS AGREEMENT FOR A BREACH OF ANY SELLER’S REPRESENTATIONS SET
FORTH IN SECTION 9.14 OR IN ANY CERTIFICATE DELIVERED BY A SELLER AT CLOSING
PURSUANT TO SECTION 4.1(c), BUT WITHOUT PREJUDICE TO SELLERS’ INDEMNITY
OBLIGATIONS UNDER SECTION 8.2 AND THE RIGHT OF BUYER INDEMNIFIED PARTIES TO BE
INDEMNIFIED PURSUANT TO SECTION 8.2, BUYER SHALL BE DEEMED TO BE OBTAINING THE
ASSETS “AS IS” AND “WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR
ENVIRONMENTAL CONDITION AND THAT BUYER WILL MAKE OR CAUSE TO BE MADE SUCH
ENVIRONMENTAL INSPECTIONS OF THE ASSETS AS BUYER DEEMS APPROPRIATE.


61

--------------------------------------------------------------------------------





(e)SELLERS AND BUYER AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS SECTION 12.3 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF ANY
APPLICABLE LAW.


ARTICLE XIII
TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS


13.1    Sellers’ Title.
(a)General Disclaimer of Title Warranties and Representations. Without limiting
Buyer’s remedies for Title Defects set forth in this Article XIII, except as set
forth in Section 13.1(b), no Seller makes any warranty or representation,
express, implied, statutory or otherwise, with respect to title to any of the
Assets and Tracts and, Buyer acknowledges and agrees that Buyer’s sole remedy
for any defect of title, including any Title Defect, with respect to any of the
Assets (i) before Closing, shall be as set forth in Section 13.2, and (ii) after
Closing, shall be pursuant to (A) the special warranty of title to the Wells,
Leases, Tracts, Rights-of-Way and Personal Property contained in the Assignment,
and (B) Buyer’s rights under Section 8.2(b) with respect to a breach of
Section 11.1(b)(iv) or Section 13.4. For the avoidance of doubt and
notwithstanding anything to the contrary contained in this Agreement or in the
Assignment, after Closing, if an applicable Seller or Seller’s Representative
demonstrates that Buyer received, pursuant to the Assignments (1) an aggregate
Net Revenue Interest equal to the aggregate Net Revenue Interests of all Sellers
for each Well and each Target Formation in each Tract as set forth in Exhibits
A-1 and A-2, (2) an aggregate Working Interest equal to the aggregate Working
Interests of all Sellers for each Well and each Target Formation in each Tract
as set forth in Exhibits A-1 and A-2, and (3) an aggregate number of Net Acres
equal to the aggregate number of Net Acres of all Sellers in each Target
Formation in each Tract as set forth in Exhibit A-2, then in no event shall
Buyer have any remedy under clause (ii)(A) with respect to any claim related to
a Net Revenue Interest, Working Interest or Net Acre deficiency.
(b)Special Warranty of Defensible Title. The Assignment delivered at Closing
will contain a special warranty of Defensible Title as to such Seller’s interest
in the Wells, Leases, Tracts, Rights-of-Way and Personal Property by the
applicable Seller, subject, however, to the Permitted Encumbrances. For the
avoidance of doubt, any claim by Buyer under each Seller’s special warranty of
Defensible Title in the Assignment shall not be subject to the Individual
Title Threshold or the Title Deductible but shall not exceed the Allocated Value
of the affected Asset and any claims for such breach must be asserted within the
applicable statute of limitations. Any such claims not asserted within the
applicable statute of limitations shall be deemed to be Assumed Obligations.
13.2    Notice of Title Defects; Defect Adjustments.


62

--------------------------------------------------------------------------------





(a)Title Defect Notices. Buyer must deliver (which delivery may be by email), on
or before 5:00 p.m. (Prevailing Central Time) on September 25, 2017 (the
“Title Claim Date”), claim notices to Seller’s Representative meeting the
requirements of this Section 13.2(a) (collectively the “Title Defect Notices”
and individually a “Title Defect Notice”) setting forth any matters which, in
Buyer’s reasonable opinion, constitute Title Defects and which Buyer intends to
assert as a Title Defect pursuant to this Section 13.2. For all purposes of this
Agreement and notwithstanding anything herein to the contrary (except for the
remedies expressly discussed in Section 13.1), Buyer shall be deemed to have
waived, and no Seller shall have any liability for, any Title Defect that Buyer
fails to assert as a Title Defect by a Title Defect Notice received by Seller’s
Representative on or before the Title Claim Date. To be effective, each
Title Defect Notice shall be in writing and shall include (i) a description of
the alleged Title Defect and a description of the Asset and/or associated Tract,
or any portion thereof, affected by such Title Defect (each a “Title Defect
Property”), (ii) the Allocated Value of each Title Defect Property,
(iii) supporting documents (which may be furnished via access to a web link or
ftp site), to the extent in Buyer’s, its Affiliate’s, or its Third Party
contractor’s possession, reasonably necessary for Seller’s Representative to
verify the existence of such Title Defect, (iv) the amount by which Buyer
reasonably believes the Allocated Value of each Title Defect Property is reduced
by such Title Defect and the computations upon which Buyer’s belief is based,
and (v) if applicable, each Seller whose interest is affected by such
Title Defect; provided, however, that an alleged failure to comply with
subsections (i) through (v) above shall not cause any such Title Defect Notice
to be invalid or any Title Defect to be waived if the defect notice is
reasonably sufficient to provide notice to Seller’s Representative of the
existence and nature of the alleged Title Defect.
(b)Title Benefit Notices. If Buyer discovers any Title Benefit, it shall
promptly deliver notice to Seller’s Representative prior to the Title Claim
Date. Seller’s Representative shall have the right, but not the obligation, to
deliver to Buyer on or before a time that is at least 24 hours prior to the
Title Claim Date with respect to each Title Benefit a notice (a “Title Benefit
Notice”) including (i) a description of the alleged Title Benefit and a
description of the Lease and the associated Tract set forth on Exhibit A-2, or
the Well set forth on Exhibit A-1, or portion thereof, affected by such
Title Benefit (each a “Title Benefit Property”), (ii) the Allocated Value of
each such Title Benefit Property, (iii) supporting documents, to the extent in
Sellers’, its Affiliate’s, or its Third Party contractor’s possession,
reasonably necessary for Buyer to verify the existence of such Title Benefit,
(iv) the amount by which Seller’s Representative reasonably believes the
Allocated Value of such Title Benefit Property is increased by the Title Benefit
and the computations upon which Seller’s Representative’s belief is based, and
(v) if applicable, each Seller whose interest is affected by such Title Benefit.
(c)Sellers’ Right to Cure. Subject to the terms of Section 13.2(d), the Sellers
shall have the right, but not the obligation, to attempt, at the sole cost of
such Sellers, to cure at any time prior to the end of the 75 days following
Closing (the “Cure Period”) any Title Defects of which the Sellers have been
advised by Buyer or Seller’s Representative. Should any such Seller wish to
attempt to cure any such Title Defect following Closing during the Cure Period,
Seller’s Representative must deliver written notice to Buyer of such election on
or before the date that is five Business Days prior to Closing. At Closing, the
Purchase Price will be reduced by the Allocated Value of each Title Defect
Property for which Seller’s Representative has provided such notice to Buyer.
Such Title Defect Properties will not be conveyed by any such Seller to Buyer on
the Closing


63

--------------------------------------------------------------------------------





Date. Should such Sellers cure the applicable Title Defects to Buyer’s
reasonable satisfaction during the Cure Period, then, within 10 Business Days
after such Title Defects are cured to Buyer’s reasonable satisfaction, such
Title Defect Properties will be purchased by Buyer and sold by such Seller(s)
for a price equal to the Allocated Value of such Title Defect Properties that
was removed from the Purchase Price at Closing (as such Allocated Value may be
adjusted as provided in this Agreement), with the conveyance of the applicable
Title Defect Properties being made pursuant to an Assignment. Should the Parties
dispute whether such Title Defect was, in fact, cured during the Cure Period,
the provisions of Section 13.2(k) shall govern and control such dispute.
(d)Remedies for Title Defects. Subject to Seller’s Representative’s right to
dispute the existence of a Title Defect and/or the Title Defect Amount asserted
with respect thereto prior to the Closing Date and subject to the rights of the
Parties pursuant to Section 7.1(f), in the event that any Title Defect timely
asserted by Buyer in accordance with Section 13.2(a) is not waived in writing by
Buyer or cured on or before Closing, then, subject to the Individual
Title Threshold and the Title Deductible:
(i)Buyer may reduce the Purchase Price by the Title Defect Amount (as determined
pursuant to Section 13.2(g) or Section 13.2(k)); or
(ii)solely in instances in which the Title Defect Amount equals 100% of the
Allocated Value of the applicable Title Defect Property, Buyer or the Seller’s
Representative may cause the applicable Sellers to retain their respective
interests in the entirety of such Title Defect Property and all associated
Assets, in which event the Purchase Price shall be reduced by an amount equal to
the Allocated Value of such Title Defect Property, and such Title Defect
Property and associated Assets will constitute “Excluded Assets” for all
purposes of this Agreement;
(iii)in the event either remedy set forth above is implemented, then the Sellers
acknowledge and agree that, only for purposes of allocation and distribution by
the Seller’s Representative of the Purchase Price (as adjusted pursuant to this
Agreement) among the Sellers, any reduction of the Purchase Price shall be
applied in the following manner: (A) first (1) if only one Seller’s interest
resulted in the Title Defect, against the individual Seller’s interest in the
Title Defect Property, or (2) if more than one Seller’s interest resulted in the
Title Defect, against such Sellers’ interests in the Title Defect Property on a
pro rata basis based on each such Seller’s respective Allocated Value in the
Title Defect Property; (B) second, to the extent the reduction of the Purchase
Price (as adjusted pursuant to this Agreement) is not satisfied by the preceding
clause (A) above, against such Seller’s (or Sellers’, as applicable) interest(s)
in all other Assets or Tracts, including any Title Benefits that are applicable
to such Seller(s) in any other Assets or Tracts; and (C) third, to the extent
the reduction of the Purchase Price (as adjusted pursuant to this Agreement) is
not satisfied by the preceding clauses (A) and (B) above, against the other
Sellers’ interests in the Title Defect Property, on a pro rata basis based on
each such Seller’s respective Allocated Value in the Title Defect Property.
(e)Remedies for Title Benefits. With respect to each Title Benefit Property
affected by Title Benefits reported under Section 13.2(b), as Sellers’ sole and
exclusive remedies for any Title Benefits, the amount (the “Title Benefit
Amount”) equal to the increase in the Allocated Value for such Asset caused by
such Title Benefits, as determined pursuant to Section 13.2(h) or
Section 13.2(k), shall, if and only if such Title Benefit Amount is greater than
the Individual


64

--------------------------------------------------------------------------------





Title Threshold, be applied as to offset the aggregate Title Defect Amounts
attributable to Title Defects pursuant to Section 13.2(i).
(f)Exclusive Remedy. Except for Buyer’s rights (i) under the special warranty of
title to the Wells, Leases, Tracts, Rights-of-Way and Personal Property
contained in the Assignment, (ii) to terminate this Agreement pursuant to
Section 7.1(f), and (iii) under Section 8.2(b) with respect to a breach of
Section 11.1(b)(iv) or Section 13.4, the provisions set forth in Section 13.2(d)
and Section 13.2(k) shall be the sole and exclusive right and remedy of Buyer
with respect to any Seller’s failure to have Defensible Title with respect to
any Asset.
(g)Title Defect Amount. The amount by which the Allocated Value of the affected
Title Defect Property is reduced as a result of the existence of a Title Defect
shall be the “Title Defect Amount” and shall be determined in accordance with
the following terms and conditions:
(i)if Buyer and Seller’s Representative agree on the Title Defect Amount, then
that amount shall be the Title Defect Amount;
(ii)if the Title Defect is an Encumbrance that is undisputed and liquidated in
amount, then the Title Defect Amount shall be the amount necessary to be paid to
remove the Title Defect from the Title Defect Property;
(iii)if (A) the Title Defect represents a discrepancy between (1) any Seller’s
Net Revenue Interest with respect to any Target Formation for any Tract or with
respect to any Well and (2) such Seller’s Net Revenue Interest with respect to
such Target Formation for such Tract or with respect to such Well as set forth
in Exhibits A-2 or A-1, as applicable, and (B) such Seller’s Working Interest
with respect to such Target Formation for such Tract or with respect to such
Well is less than such Seller’s Working Interest with respect to such Target
Formation for such Tract or with respect to such Well as set forth in Exhibits
A-2 or A-1, as applicable, in the same proportion to such Net Revenue Interest
decrease, then the Title Defect Amount shall be the product of (x) the Allocated
Value of such Title Defect Property, multiplied by (y) a fraction, the
(I) numerator of which is the Net Revenue Interest decrease with respect to such
Target Formation for such Tract or with respect to such Well, and
(II) denominator of which is the Net Revenue Interest with respect to such
Target Formation for such Tract or with respect to such Well as set forth in
Exhibits A-2 or A-1, as applicable;
(iv)if (A) the Title Defect for any Tract is the actual failure of a Seller to
own the represented Net Acres with respect to any Target Formation for such
Tract as shown under the column titled “Seller Net Acres” on Exhibit A-2
throughout the duration of the productive life of such Tract, and (B) such Title
Defect does not have an adverse impact on the Allocated Value of the remainder
of such Tract, then the Title Defect Amount will be the product of (x) the
Allocated Value of such Title Defect Property, multiplied by (y) a fraction, the
(I) numerator of which is the positive difference between the (a) Net Acres with
respect to such Target Formation for such Tract as shown under the column titled
“Seller Net Acres” on Exhibit A-2, and (b) actual Net Acres held by such Seller
with respect to such Target Formation for such Tract, and (II) denominator of
which is the Net Acres with respect to such Target Formation for such Tract as
shown under the column titled “Seller Net Acres” on Exhibit A-2; provided that,
if a Seller’s ownership of any applicable Net Acres in any applicable Target
Formation set forth on Exhibit A-2 for any Tract identified on


65

--------------------------------------------------------------------------------





Exhibit A-2 covers less than the full vertical interval in such applicable
Target Formation under such Tract, then the Title Defect Amount shall be the
product of (1) the Allocated Value of such Net Acres for such applicable Target
Formation multiplied by (2) a fraction, the numerator of which is the thickness
(in feet) of the vertical interval of such applicable Target Formation under
such Tract not covered by such Seller’s ownership of such Net Acres and the
denominator of which is the thickness (in feet) of the full vertical interval of
such applicable Target Formation under such Tract for such Net Acres;
(v)if the Title Defect represents an obligation, Encumbrance upon or other
defect in title to the Title Defect Property of a type not described above, then
the Title Defect Amount shall be determined by taking into account the Allocated
Value of the Title Defect Property, the portion of the Title Defect Property
affected by the Title Defect, the legal effect of the Title Defect, the
reasonably anticipated economic effect of the Title Defect over the life of the
Title Defect Property, the values placed upon the Title Defect by Buyer and
Seller’s Representative, and such other reasonable factors as are customarily
utilized in the oil and gas industry to make a proper evaluation;
(vi)the Title Defect Amount with respect to a Title Defect Property shall be
determined without duplication of any costs or losses included in another
Title Defect Amount hereunder;
(vii)if a Title Defect does not affect a Title Defect Property throughout the
entire remaining productive life of such Title Defect Property, such fact shall
be taken into account in determining the Title Defect Amount;
(viii)for purposes of Section 13.2(i) only, all Title Defects with respect to
any Well or Tract that are attributable to (A) the interests of more than one
Seller hereunder, or (B) more than one Target Formation shall, in each case, all
be aggregated together for purposes of determining the Title Defect Amount with
respect to the applicable Title Defect Property;
(ix)notwithstanding anything to the contrary in this Agreement, if a Title
Defect results in a Seller not having Defensible Title to a Lease as well as any
corresponding Tract, the Purchase Price shall be reduced only one time with
respect to either the Lease or the Tract and in no event shall Buyer be entitled
to claim a Title Defect Amount with respect to both a Lease and a Tract for such
Title Defect; and
(x)notwithstanding anything to the contrary in this Article XIII, the aggregate
Title Defect Amounts attributable to the effects of all Title Defects upon any
single Title Defect Property shall not exceed the Allocated Value of such
Title Defect Property and no Title Defect Amount shall be asserted by Buyer with
respect to any Well or Tract except as to (A) presently producing formations in
any Well, or (B) the Target Formations in any Tract.
(h)Title Benefit Amount. The Title Benefit Amount resulting from a Title Benefit
shall be determined in accordance with the following methodology, terms and
conditions:
(i)if Buyer and Seller’s Representative agree on the Title Benefit Amount, then
that amount shall be the Title Benefit Amount;


66

--------------------------------------------------------------------------------





(ii)if (A) the Title Benefit represents a discrepancy between (1) any Seller’s
Net Revenue Interest with respect to any Target Formation for any Tract or with
respect to any Well and (2) such Seller’s Net Revenue Interest with respect to
such Target Formation for such Tract or with respect to such Well as set forth
in Exhibits A-2 or A-1, as applicable, and (B) such Seller’s Working Interest
with respect to such Target Formation for such Tract or with respect to such
Well is greater than such Seller’s Working Interest with respect to such Target
Formation for such Tract or with respect to such Well as set forth in Exhibits
A-2 or A-1, as applicable, in the same proportion to such Net Revenue Interest
increase, then the Title Benefit Amount shall be the product of (1) the
Allocated Value of such Title Benefit Property, multiplied by (2) a fraction,
the (x) numerator of which is the Net Revenue Interest increase with respect to
such Target Formation for such Tract or Well, and (y) denominator of which is
the Net Revenue Interest with respect to such Target Formation for such Tract or
Well as set forth in Exhibits A-2 or A-1, as applicable;
(iii)if the Title Benefit represents an increase in the Net Acres with respect
to any Target Formation for any Tract owned by a Seller compared to the
represented Net Acres with respect to such Target Formation for such Tract as
shown under the column titled “Seller Net Acres” on Exhibit A-2 throughout the
duration of the productive life of such Tract, then the Title Benefit Amount
will be the product of (x) the Allocated Value of such Title Defect Property,
multiplied by (y) a fraction, the (A) numerator of which is the positive
difference between the (I) actual Net Acres held by such Seller with respect to
such Target Formation for such Tract, and (II) Net Acres with respect to such
Target Formation for such Tract as shown under the column titled “Seller Net
Acres” on Exhibit A-2, and (B) denominator of which is the Net Acres with
respect to such Target Formation for such Tract as shown under the column titled
“Seller Net Acres” on Exhibit A-2;
(iv)for purposes of Section 13.2(i) only, all Title Benefits with respect to any
Well or Tract that are attributable to (A) the interests of more than one Seller
hereunder, or (B) more than one Target Formation shall, in each case, all be
aggregated together for purposes of determining the Title Benefit Amount with
respect to the applicable Title Benefit Property; and
(v)if the Title Benefit is of a type not described above, then the Title Benefit
Amounts shall be determined by taking into account the Allocated Value of the
Title Benefit Property, the portion of the Title Benefit Property affected by
such Title Benefit, the legal effect of the Title Benefit, the potential
economic effect of the Title Benefit over the life of the Title Benefit
Property, the values placed upon the Title Benefit by Buyer and Seller’s
Representative and such other reasonable factors as are necessary to make a
proper evaluation.
(i)Title Thresholds and Deductible. Notwithstanding anything to the contrary,
(i) in no event shall there be any adjustments to the Purchase Price or other
remedies provided by any Seller for any individual Title Defect or any
individual Title Benefit for which the Title Defect Amount or the Title Benefit
Amount, as applicable, does not exceed $50,000 (such amount “Individual
Title Threshold”); and (ii) in no event shall there be any adjustments to the
Purchase Price or other remedies provided by any Seller for any Title Defect
that exceeds the Individual Title Threshold unless (A) the difference of (1) the
total Title Defect Amounts of all such Title Defects that exceed the Individual
Title Threshold (excluding any Title Defects cured by the applicable Seller to
Buyer’s reasonable satisfaction prior to Closing), minus (2) the Title Benefit


67

--------------------------------------------------------------------------------





Amounts of all Title Benefits that exceed the Individual Title Threshold,
exceeds (B) the Title Deductible, whereupon Buyer shall be entitled to
adjustments to the Purchase Price or other remedies only with respect to the
Title Defect Amounts in excess of the aggregate Title Deductible.
(j)Exceptions to Individual Title Threshold and Title Deductible.
Notwithstanding anything in this Agreement to the contrary, the Individual
Title Threshold and Title Deductible shall not apply to: (i) any Title Defect
that results from (whether in whole or in part) the existence of any Retained
Burden; and (ii) any Title Defects and Title Benefits that (A) affect the same
Title Defect Property (whether one or more Sellers are affected by such Title
Defects and/or Title Benefits), but only to the extent such Title Defects and
Title Benefits affect the same Title Defect Property, and (B) the applicable
Seller or Seller’s Representative demonstrates will not collectively cause Buyer
to receive (1) an aggregate Net Revenue Interest less than the aggregate Net
Revenue Interests of all Sellers for each Target Formation in the applicable
Title Defect Property as set forth in Exhibits A-1 or A-2, as applicable, (2) an
aggregate Working Interest greater than the aggregate Working Interests of all
Sellers for each Target Formation in the applicable Title Defect Property as set
forth in Exhibits A-1 or A-2, as applicable, and (3) an aggregate number of Net
Acres less than the aggregate number of Net Acres of all Sellers in each Target
Formation in the applicable Title Defect Property as set forth in Exhibit A-2.
(k)Title Dispute Resolution. Seller’s Representative and Buyer shall attempt to
agree on (i) all Title Defects, Title Benefits, Title Defect Amounts and
Title Benefit Amounts prior to Closing and (ii) the efficacy of any attempted
cure of a Title Defect promptly upon the expiration of the Cure Period. If
Seller’s Representative and Buyer are unable to so agree, the Title Defects,
Title Benefits, Title Defect Amounts, Title Benefit Amounts or cure in dispute
shall be exclusively and finally resolved pursuant to this Section 13.2(k).
There shall be a single arbitrator, who shall be a title attorney licensed in
the State of Texas with at least 10 years’ experience in oil and gas titles
involving properties in the regional area in which the Title Defect Properties
are located, as selected by mutual agreement of Buyer and Seller’s
Representative within 15 days after the end of the Cure Period (the
“Title Arbitrator”). In the event the Parties are unable to mutually agree upon
the Title Arbitrator within such time period, then Seller’s Representative on
the one hand and Buyer on the other hand shall each nominate a candidate to be
the Title Arbitrator, and such candidates so nominated by the Parties shall
together determine the Title Arbitrator. Seller’s Representative and the Buyer
shall each present to the Title Arbitrator, with a simultaneous copy to the
other party, a single written statement of its position on the defect or benefit
in question, together with a copy of this Agreement and any supporting material
that such Party desires to furnish, not later than the 10th Business Day after
appointment of the Title Arbitrator. In making the determination, the
Title Arbitrator, unless the Title Arbitrator requests additional information
from either party, shall make a determination of the matter submitted based
solely on the single written submission of Seller’s Representative and Buyer and
shall be bound by the terms of this Agreement. Provided, however, the
Title Arbitrator may consider available legal and industry matters as in the
Title Arbitrator’s opinion are necessary or appropriate to make a proper
determination. The Title Arbitrator’s determination shall be made within 20
Business Days after submission of the matters in dispute and shall be final and
binding upon all Parties, without right of appeal. The Title Arbitrator,
however, may not award the Buyer a greater Title Defect Amount than the
Title Defect Amount claimed by Buyer in its applicable Title Defect Notice or
Sellers a greater Title Benefit Amount than the Title Benefit Amount claimed by
Seller’s Representative in its


68

--------------------------------------------------------------------------------





applicable Title Benefit Notice. The Title Arbitrator shall act as an expert for
the limited purpose of determining the specific disputed Title Defect,
Title Benefit, Title Defect Amounts, Title Benefit Amounts and/or cure efforts
submitted by either party and may not award damages, interest or penalties to
either party with respect to any matter. The applicable Sellers and Buyer shall
bear their own legal fees and other costs of presenting its case. The Seller’s
Representative, on the one hand, and Buyer, on the other hand, shall each bear
one-half of the costs and expenses of the Title Arbitrator. To the extent that
the award of the Title Arbitrator with respect to any Title Defect Amount or
Title Benefit Amount is not taken into account as an adjustment to the Purchase
Price pursuant to Section 3.4 or Section 3.5, then within 10 days after the
Title Arbitrator delivers written notice to Buyer and Seller’s Representative of
his award with respect to a Title Defect Amount or a Title Benefit Amount (and
subject to Section 13.2(k)), (A) Buyer shall pay to Seller’s Representative the
amount, if any, so awarded by the Title Arbitrator to Sellers, and (B) such
Sellers (severally and not jointly) shall pay to Buyer the amount, if any, so
awarded by the Title Arbitrator to Buyer. For the avoidance of doubt, no amounts
owing under this Section 13.2(k) by such Sellers to Buyer shall be paid from the
Indemnity Escrow. Nothing herein shall operate to cause the Closing to be
delayed on account of any arbitration hereunder and to the extent any
adjustments are not agreed upon by the Parties as of the Closing, the Purchase
Price shall be adjusted therefor as of the Closing by an amount that is equal to
the average of (1) the Title Defect Amount claimed in good faith by the Seller’s
Representative and (2) the Title Defect Amount claimed in good faith by Buyer,
and subsequent adjustments thereto, if any, will be made pursuant to Section 3.5
or this Section 13.2(k).
13.3    Casualty Loss. If, after the Execution Date but prior to the Closing
Date, any portion of the Assets is destroyed by fire or other casualty or is
taken in condemnation or under right of eminent domain (each, a “Casualty
Loss”), then (a) subject to the Parties’ rights pursuant to Section 7.1(f),
Buyer shall nevertheless be required to close, (b) each Seller, at the Closing,
shall (i) pay to Buyer all sums actually paid to such Seller by Third Parties by
reason of such Casualty Loss insofar as with respect to such Assets and
(ii) assign, transfer and set over to Buyer or subrogate Buyer to all of such
Sellers’ right, title and interest (if any) in insurance claims, rights to
compensation under condemnation or eminent domain, unpaid awards and other
rights against Third Parties (excluding any Liabilities, other than insurance
claims, of or against any such Seller’s Seller Indemnified Parties) arising out
of such Casualty Loss insofar as with respect to the Assets, and (c) the
Purchase Price shall be adjusted downward to the extent, if any, that such sums
and such rights are not sufficient to cover the entire amount of such Casualty
Loss; provided, however, that each Seller shall reserve and retain (and Buyer
shall assign to each Seller) all rights, title, interests and claims against
Third Parties for the recovery of such Seller’s costs and expenses incurred
prior to the Closing in pursuing or asserting any such insurance claims or other
rights against Third Parties with respect to any such Casualty Loss.
13.4    Consents to Assign and Preferential Purchase Rights.
(a)Seller’s Representative shall (i) within 10 days after the Execution Date,
send to each holder of a (A) right to consent to assignment pertaining to the
Assets and the transactions contemplated hereby, a notice seeking such holder’s
consent to the transactions contemplated hereby, and (B) Preferential Purchase
Right, a notice in accordance with the agreement giving rise to such right
informing such holder of the transactions contemplated hereby, and (ii) prior to
sending, give


69

--------------------------------------------------------------------------------





Buyer a reasonable opportunity to review and comment on such notices and
incorporate Buyer’s reasonable comments thereto.
(b)If any Seller (or Seller’s Representative on its behalf) fails to obtain a
Hard Consent applicable to any of its Asset(s) prior to the Closing or any
consent request is rejected in writing by the holder thereof, then, in each such
case, the affected Asset(s) shall be excluded from the Assets to be acquired by
Buyer at Closing hereunder and the Purchase Price shall be reduced by the
Allocated Value of the Asset(s) so excluded (which, for the avoidance of doubt,
shall affect only the impacted Seller(s)). In the event that any such consent
(with respect to any applicable Asset(s) excluded pursuant to this
Section 13.4(b)) that was not obtained prior to Closing is obtained within 180
days following Closing, then, Buyer shall purchase from such affected Seller(s),
within 10 days after such consent is obtained, such Asset(s) so excluded under
the terms of this Agreement for the amount by which the Purchase Price was
reduced at Closing due to the exclusion of such Asset(s) (as such amount is
appropriately adjusted in accordance to Section 3.3 with respect to such
Asset(s)), and such Seller shall assign to Buyer such Asset(s) pursuant to an
assignment in the form of the Assignment and shall be entitled to receipt of
such payment.
(c)If any Seller (or Seller’s Representative on its behalf) fails to obtain a
consent prior to the Closing and (i) such consent is not a Hard Consent and
(ii) such consent was not rejected in writing by the holder thereof, then the
Asset(s) subject to such un-obtained consent shall be acquired by Buyer at
Closing as part of the Assets.
(d)If any Preferential Purchase Right is exercised prior to the Closing Date, or
if the time frame for the exercise of such Preferential Purchase Right has not
expired as of the Closing Date and the applicable Seller (or Seller’s
Representative on its behalf) has not received a written waiver of the
Preferential Purchase Right, then that portion of the Assets affected by such
Preferential Purchase Right shall be excluded from the Assets at Closing and the
Purchase Price shall be adjusted downward by an amount equal to the Allocated
Value of such affected Assets (which, for the avoidance of doubt, shall only
impact the affected Seller(s)).
(e)If a Third Party exercises its Preferential Purchase Right, but does not
consummate the applicable transaction within the time frame specified in the
Preferential Purchase Right (provided that the reason therefor is not such
Seller’s default), such Seller agrees to convey its interest in the affected
Asset to Buyer as soon as possible after the expiration of the time for
consummation of the applicable transaction by the holder of the Preferential
Purchase Right (provided that the same occurs within 180 days following
Closing), such conveyance to be effective as of the Effective Time, and Buyer
agrees to pay the Seller’s Representative on behalf of such Seller(s) the
Allocated Value of the affected Asset (as adjusted in accordance with
Section 3.3 to reflect such conveyance being made as of the Effective Time).
(f)If a Preferential Purchase Right is not discovered prior to Closing, and the
affected Asset is conveyed to Buyer at Closing, and the Preferential Purchase
Right is exercised after Closing, Buyer agrees to convey such affected Asset to
the Third Party exercising such right on the same terms and conditions under
which such Seller(s) conveyed such Asset to Buyer (with the purchase price being
the Allocated Value for the affected Asset as adjusted pursuant to Section 3.3
and such other adjustments as may be permitted to reflect any other post-Closing
expenditures Buyer has made with respect to such Asset) and Buyer shall retain
all amounts paid by the party


70

--------------------------------------------------------------------------------





exercising such Preferential Purchase Right. In the event of such exercise,
Buyer shall prepare, execute and deliver a form of conveyance of such Asset to
such exercising party, such conveyance to be in form and substance as provided
in this Agreement.
ARTICLE XIV
ENVIRONMENTAL MATTERS


14.1    Notice of Environmental Defects.
(a)Environmental Defect Notices. If Buyer discovers any Environmental Condition
which, in its reasonable opinion, Buyer determines constitutes an Environmental
Defect, Buyer shall notify Seller’s Representative on or before 5:00 p.m.
(Prevailing Central Time) on September 25, 2017 (the “Environmental Claim Date”)
of such Environmental Defect (an “Environmental Defect Notice”). An
Environmental Defect Notice shall be in writing and shall include (i) a
description of the Environmental Condition constituting the asserted
Environmental Defect(s), (ii) the Asset(s) (or portions thereof) affected by the
asserted Environmental Defect (each, an “Environmental Defect Property”),
(iii) documentation, including any physical measurements or, to the extent
permitted by Seller’s Representative under Section 12.1, lab analyses or
photographs, sufficient for Seller’s Representative to verify the existence of
the asserted Environmental Defect(s), in each case, to the extent in Buyer’s,
its Affiliate’s, or its Third Party contractor’s possession, (iv) the Allocated
Value of each Environmental Defect Property, (v) the Remediation Amount
(itemized in reasonable detail) that Buyer asserts is attributable to such
Environmental Defect and the computations and information upon which Buyer’s
belief is based; provided, however, that an alleged failure to comply with
subsections (i) through (v) above shall not cause any such Environmental Defect
Notice to be invalid or any Environmental Defect to be waived if the defect
notice is reasonably sufficient to provide notice to Seller’s Representative of
the existence and general nature of the alleged Environmental Defect. Buyer’s
calculation of the Remediation Amount included in the Environmental Defect
Notice must describe in reasonable detail the Remediation proposed for the
Environmental Condition that gives rise to the asserted Environmental Defect and
identify assumptions used by the Buyer in calculating the Remediation Amount.
For all purposes of this Agreement but subject to Buyer’s remedy for a breach of
Sellers’ representation contained in Section 9.14, Buyer shall be deemed to have
waived, and Sellers shall have no liability for, any Environmental Defect which
Buyer fails to assert as an Environmental Defect by an Environmental Defect
Notice received by Seller’s Representative on or before the Environmental Claim
Date. Sellers shall have the right, but not the obligation, to cure any asserted
Environmental Defect to Buyer’s reasonable satisfaction on or before Closing.
(b)Sellers’ Right to Cure. Subject to the terms of Section 14.1(c), the Sellers
shall have the right, but not the obligation, to attempt, at the sole cost of
such Sellers, to cure at any time prior to the end of the Cure Period any
Environmental Defects of which the Sellers or Seller’s Representative have been
advised by Buyer in a timely Environmental Defect Notice. Should any such Seller
wish to attempt to cure any such Environmental Defect following Closing during
the Cure Period, Seller’s Representative must deliver written notice to Buyer of
such election on or before the date that is five Business Days prior to Closing.
At Closing, the Purchase Price will be


71

--------------------------------------------------------------------------------





reduced by the Allocated Value of each Environmental Defect Property for which
Seller’s Representative has provided such notice to Buyer. Such
Environmental Defect Properties will not be conveyed by any such Seller to Buyer
on the Closing Date. Should such Sellers cure the applicable Environmental
Defects to Buyer’s reasonable satisfaction during the Cure Period, then, within
10 Business Days after such Environmental Defects are cured to Buyer’s
reasonable satisfaction, such Environmental Defect Properties will be purchased
by Buyer and sold by such Seller(s) for a price equal to the Allocated Value of
such Environmental Defect Properties that were removed from the Purchase Price
at Closing (as such Allocated Value may be adjusted as provided in this
Agreement), with the conveyance of the applicable Environmental Defect
Properties being made pursuant to an Assignment. Should the Parties dispute
whether such Environmental Defect was, in fact, cured during the Cure Period,
the provisions of Section 14.1(f) shall govern and control such dispute.
(c)Remedies for Environmental Defects. Subject to the Seller’s Representative’s
right to dispute the existence of an Environmental Defect and/or the Remediation
Amount asserted with respect thereto prior to the Closing Date, and subject to
the rights of the Parties pursuant to Section 7.1(f), in the event that any
Environmental Defect timely asserted by Buyer in accordance with Section 14.1(a)
is not waived in writing by Buyer or cured on or before Closing, then, subject
to the Individual Environmental Defect Threshold and the Environmental Defect
Deductible, Buyer shall, at its sole option, elect to:
(i)reduce the Purchase Price by the Remediation Amount, which reduction, for
purposes of allocation and distribution of the Purchase Price among Sellers,
shall be applied against the affected individual Seller’s interest if less than
all Sellers are affected by such Environmental Defect;
(ii)cause the applicable Sellers to assume responsibility for the Remediation of
such Environmental Defect and complete the Remediation with respect to the
affected Assets to Buyer’s reasonable satisfaction before the end of the Cure
Period; or
(iii)solely in instances in which the Remediation Amount exceeds 50% of the
Allocated Value of the Environmental Defect Property, cause the applicable
Sellers to retain their respective interests in the entirety of such
Environmental Defect Property and all associated Assets, in which event the
Purchase Price shall be reduced by an amount equal to the Allocated Value of
such Environmental Defect Property, which reduction, for purposes of allocation
and distribution of the Purchase Price among Sellers, shall be applied against
the affected individual Seller’s interest if less than all Sellers are affected
by such Environmental Defect, and such Environmental Defect Property and
associated Assets will constitute “Excluded Assets” for all purposes of this
Agreement.
If Buyer elects the option set forth in clause (i) above, Buyer shall be deemed
to have assumed responsibility for all of the costs and expenses attributable to
the Remediation of the Environmental Condition attributable to such
Environmental Defect and such responsibility of Buyer shall be deemed to
constitute part of the Assumed Obligations hereunder. If Buyer elects the option
set forth in clause (ii) above, the affected Sellers shall use reasonable
efforts to implement such Remediation in a manner which is consistent with the
requirements of Environmental Laws in a timely fashion for the type of
Remediation that Seller’s Representative and Buyer agree that Sellers will
undertake and Buyer, effective as of the Closing, grants to Seller’s
Representative, access to the to conduct


72

--------------------------------------------------------------------------------





such Remediation. Notwithstanding anything in this Agreement to the contrary, in
those instances in which Buyer’s request to conduct invasive investigations of
certain Assets made under Section 12.1(c) is denied by Seller’s Representative
and Buyer elects to withdraw the affected Assets from the purchase and sale
under this Agreement and such Assets as a consequence are deemed Excluded Assets
pursuant to Section 12.1(c), the Purchase Price shall be reduced by the
aggregate amount of the Allocated Values of such Assets (which, for the
avoidance of doubt, shall only impact the affected Seller(s)) pursuant to
Section 3.3(b)(iv) and such Sellers shall have no option to pursue any other
remedy with respect to same.
(d)Exclusive Remedy. Except as provided in Section 8.2(a) for a breach of such
Seller’s representations and warranties set forth in Section 9.14 and Buyer’s
rights to terminate this Agreement pursuant to Section 7.1(f), the provisions
set forth in Section 14.1(c) and Section 14.1(f) shall be the exclusive right
and remedy of Buyer with respect to any Environmental Defect with respect to any
Asset.
(e)Environmental Thresholds and Deductible. Notwithstanding anything to the
contrary, (i) in no event shall there be any adjustments to the Purchase Price
or other remedies provided by any Sellers for any individual Environmental
Defect for which the Remediation Amount does not exceed $75,000 (such amount
“Individual Environmental Defect Threshold”); and (ii) in no event shall there
be any adjustments to the Purchase Price or other remedies provided by any
Seller for any Environmental Defect for which the Remediation Amount exceeds the
Individual Environmental Defect Threshold unless (A) the total Remediation
Amounts of all such Environmental Defects that exceed the Individual
Environmental Defect Threshold (excluding any Environmental Defects cured by
Sellers to Buyer’s reasonable satisfaction prior to Closing) exceeds (B) the
Environmental Defect Deductible, whereupon Buyer shall be entitled to
adjustments to the Purchase Price or other remedies only with respect to such
Environmental Defects in excess of the Environmental Defect Deductible (which,
for the avoidance of doubt, shall only impact the affected Seller(s)).
(f)Environmental Dispute Resolution. Seller’s Representative and Buyer shall
attempt to agree on (i) all Environmental Defects and Remediation Amounts prior
to Closing, and (ii) the efficacy of any attempted cure of an Environmental
Defect promptly upon the expiration of the Cure Period. If Seller’s
Representative and Buyer are unable to so agree, the Environmental Defects,
Remediation Amounts and/or cure in dispute shall be exclusively and finally
resolved by arbitration pursuant to this Section 14.1(f). There shall be a
single arbitrator, who shall be an environmental attorney with at least 15
years’ experience in environmental matters involving oil and gas producing
properties in the regional area in which the affected Assets are located, as
selected by mutual agreement of Buyer and Seller’s Representative within 15 days
after the Closing Date (the “Environmental Arbitrator”). In the event the
Parties are unable to mutually agree upon the Environmental Arbitrator within
such time period, then Seller’s Representative on the one hand and Buyer on the
other hand shall each nominate a candidate to be the Environmental Arbitrator,
and such candidates so nominated by the parties shall together determine the
Environmental Arbitrator. Seller’s Representative and the Buyer shall each
present to the Environmental Arbitrator, with a simultaneous copy to the other
party, a single written statement of its position on the defect in question,
together with a copy of this Agreement and any supporting material that such
party desires to furnish, not later than the 10th Business Day after appointment
of the Environmental Arbitrator.


73

--------------------------------------------------------------------------------





In making the determination, the Environmental Arbitrator, unless the
Environmental Arbitrator requests additional information from either party,
shall make a determination of the matter submitted based solely on the single
written submission of Seller’s Representative and Buyer and shall be bound by
the terms of this Agreement. Provided, however, the Environmental Arbitrator may
consider available legal and industry matters as in the Environmental
Arbitrator’s opinion are necessary or appropriate to make a proper
determination. The Environmental Arbitrator’s determination shall be made within
20 days after submission of the matters in dispute and shall be final and
binding upon both Parties, without right of appeal. The Environmental
Arbitrator, however, may not award Buyer any greater Remediation Amount than the
Remediation Amount claimed by Buyer in its applicable Environmental Defect
Notice. The Environmental Arbitrator shall act as an expert for the limited
purpose of determining the specific disputed Environmental Defects and/or
Remediation Amounts submitted by either party and may not award damages,
interest or penalties to either party with respect to any matter. Sellers and
Buyer shall each bear its own legal fees and other costs of presenting its case.
The Seller’s Representative, on the one hand, and Buyer, on the other hand,
shall each bear one-half of the costs and expenses of the Environmental
Arbitrator. Nothing herein shall operate to cause the Closing to be delayed on
account of any arbitration hereunder and to the extent any adjustments are not
agreed upon by the Parties as of the Closing, then the applicable Environmental
Defect Property and all associated Assets shall be excluded from the Assets to
be conveyed to Buyer at Closing, in which event the Purchase Price shall be
reduced by an amount equal to the Allocated Value of such excluded Environmental
Defect Property and associated Assets. Within 10 days after the Environmental
Arbitrator delivers written notice to Buyer and Seller’s Representative of his
award with respect to a Remediation Amount (and subject to Section 14.1(c) and
Section 14.1(e)), should the Remediation Amount of such Environmental Defect
Property (A) not exceed the Allocated Value threshold set forth in
Section 14.1(c)(iii), then such Asset(s) so excluded under the terms of this
Section 14.1(f) shall be assigned to Buyer by the applicable Sellers pursuant to
an assignment in the form of the Assignment for the amount by which the Purchase
Price was reduced at Closing due to the exclusion of such Asset(s) (as such
amount is appropriately adjusted in accordance to Section 3.3 with respect to
such Asset(s) and in accordance with Section 14.1(c) as a result of the
Environmental Arbitrator’s decision), or (B) meet or exceed the Allocated Value
threshold set forth in Section 14.1(c)(iii), the Buyer shall have the option to
receive an assignment of such Assets in the manner described in subpart
(A) above or choose to exclude such Assets permanently pursuant to its rights
under Section 14.1(c)(iii).
14.2    NORM, Wastes and Other Substances. Buyer acknowledges that the Assets
have been used for exploration, development, production, gathering and
transportation of oil and gas and there may be petroleum, produced water, wastes
or other substances or materials located in, on or under the Assets or
associated with the Assets. Equipment and sites included in the Assets may
contain asbestos, NORM or other Hazardous Substances. NORM may affix or attach
itself to the inside of wells, pipelines, materials and equipment as scale, or
in other forms. The wells, materials and equipment located on the Assets or
included in the Assets may contain NORM and other wastes or Hazardous
Substances. NORM containing material and/or other wastes or Hazardous Substances
may have come in contact with various environmental media, including, water,
soils or sediment. Special procedures may be required for the assessment,
remediation, removal, transportation or disposal of environmental media, wastes,
asbestos, NORM and other Hazardous Substances from the Assets. For the avoidance
of doubt (a) NORM shall not, by itself, constitute the basis of a breach


74

--------------------------------------------------------------------------------





of Sellers’ representations and warranties set forth in Section 9.14, and (b) to
the extent an Environmental Condition is based on NORM that is presently in
compliance with applicable Environmental Laws, it shall not constitute the basis
of an Environmental Defect.


ARTICLE XV
MISCELLANEOUS


15.1    Exhibits and Schedules.
(a)All of the Exhibits and Schedules referred to in this Agreement (including
those Exhibits and Schedules that are specific to an individual Seller)
constitute a part of this Agreement (it being understood that, with respect to
those Schedules that are that are specific to an individual Seller, such
Schedules shall constitute a part of this Agreement only as to such Seller).
Sellers and Buyer and their respective counsel have received a complete set of
Exhibits and Schedules to this Agreement prior to and as of the execution of
this Agreement.
(b)Unless the context requires otherwise or unless otherwise indicated in the
Schedules, capitalized terms used but not defined in the Schedules have their
respective meanings set forth in this Agreement. Disclosure of any fact or item
by a Seller in any of the Schedules shall be deemed to have been disclosed with
respect to every other Section of Article IX that contains a reference to a
Schedule, but only to the extent it is readily apparent on the face of such
Schedule that such disclosure is applicable with respect to such other Section.
The headings in the Schedules are for convenience of reference only and shall
not affect the disclosures contained therein. References in the Schedules to any
Contract shall be deemed to refer to any and all amendments, restatements,
supplements, other modifications, exhibits and schedules thereto.
(c)No information contained in the Schedules shall be deemed to be an admission
by any Seller to any other Party or Third Party of any matter whatsoever
(including any violation of Law or breach of Contract). In disclosing the
information in the Schedules, each Seller expressly does not waive any
attorney-client privilege associated with any such information or any protection
afforded by the “work product doctrine” with respect to any of the matters
disclosed or discussed therein. Neither the specification of any item or matter
in any representation or warranty contained in this Agreement nor the inclusion
of any specific item in the Schedules is intended to imply that such item or
matter, or other items or matters, are or are not in the ordinary course of
business, and no Party shall use the fact of the setting forth or the inclusion
of any such item or matter in any dispute or controversy between the Parties as
to whether any obligation, item or matter not described in this Agreement or
included in the Schedules is or is not in the ordinary course of business for
purposes of this Agreement. No disclosure of any matter contained in the
Schedules will create an implication that such matter meets any standard of
materiality (it being further understood and agreed that (i) matters reflected
in the Schedules are not necessarily limited to matters required by this
Agreement to be reflected in such Schedules, which additional matters are
included for informational purposes only and do not necessarily include other
matters of a similar nature, and (ii) the inclusion of any item in any Schedule
will not be construed as implying that any


75

--------------------------------------------------------------------------------





such item is “material” for any purpose). Nothing in any Schedule is intended or
shall be construed to broaden the scope of any representation or warranty made
by such Seller in this Agreement.
15.2    Expenses and Taxes.
(a)All fees, costs and expenses incurred by Sellers or Buyer in negotiating this
Agreement or in consummating the transactions contemplated by this Agreement
shall be paid by the Person incurring the same, including, legal and accounting
fees, costs and expenses.
(b)All required documentary, filing and recording fees and expenses in
connection with the filing and recording of the assignments (including the
Assignment), conveyances or other instruments required to convey title to the
Assets to Buyer shall be borne by Buyer. Each Seller shall remain responsible
for, and shall bear and pay, all Income Taxes incurred by or imposed on such
Seller, its direct or indirect owners or Affiliates, or any combined, unitary,
or consolidated group of which any of the foregoing is or was a member, and no
such Taxes shall be taken into account as adjustments to the Purchase Price
under Section 3.3. Buyer shall assume responsibility for, and shall bear and
pay, all state sales, use, transfer and similar Taxes incurred or imposed with
respect to the transactions described in this Agreement (the “Transfer Taxes”).
Each Seller shall remain responsible for, and shall bear and pay, all Asset
Taxes attributable for such Seller for (i) any period ending on or before the
Effective Time, and (ii) the portion of any Straddle Period ending at the
Effective Time. All Asset Taxes arising after the Effective Time (including all
Straddle Period Asset Taxes not apportioned to Sellers) shall be allocated to
and borne by Buyer. Upon determination of the actual amount of Asset Taxes, to
the extent not taken into account under Section 3.3, payments will be made to
cause the appropriate Party to bear the Asset Taxes allocable to such Person
under this Section 15.2(b). For purposes of allocation among the Parties of
Asset Taxes that are payable with respect to Straddle Periods, (A) Asset Taxes
that are attributable to the severance or production of Hydrocarbons shall be
allocated to the period in which the severance or production giving rise to such
Asset Taxes occurred, (B) Asset Taxes that are based upon or related to income
or receipts or imposed on a transactional basis (other than such Asset Taxes
described in clause (A) or (C)), shall be allocated to the period in which the
transaction giving rise to such Asset Taxes occurred, and (C) Asset Taxes that
are ad valorem, property or other Asset Taxes imposed on a periodic basis
pertaining to a Straddle Period shall be allocated between the portion of such
Straddle Period ending at the Effective Time and the portion of such Straddle
Period beginning immediately following the Effective Time by prorating each such
Asset Tax based on the number of days in the applicable Straddle Period that
occur on or before the day on which the Effective Time occurs, on the one hand,
and the number of days in such Straddle Period that occur after the day on which
the Effective Time occurs, on the other hand.
(c)Sellers shall timely file any Tax Return with respect to Asset Taxes due on
or before the Closing Date or that otherwise relates solely to periods before
the Closing Date (a “Pre-Closing Tax Return”) and shall pay any Asset Taxes
shown due and owing on such Pre-Closing Tax Return. From and after the Closing
Date, Buyer shall timely file any Tax Returns with respect to Asset Taxes
required to be filed after the Closing Date, including for any Straddle Period
(a “Post-Closing Tax Return”), and, subject to Buyer’s indemnification rights
under Article VIII, shall be responsible for the payment to the applicable
Taxing Authorities of all Asset Taxes that become due and payable after the
Closing Date. Buyer shall file any Post-Closing Tax Return in a


76

--------------------------------------------------------------------------------





manner consistent with past practice except as otherwise required by Law. The
Parties agree that (i) this Section 15.2(c) is intended to solely address the
timing and manner in which certain Tax Returns relating to Asset Taxes are filed
and the Asset Taxes shown thereon are paid to the applicable Taxing Authority,
and (ii) nothing in this Section 15.2(c) shall be interpreted as altering the
manner in which Asset Taxes are allocated to and economically borne by the
Parties.
(d)Any payments made to any Party pursuant to Article VIII shall constitute an
adjustment of the Purchase Price for Tax purposes and shall be treated as such
by Buyer and Sellers on their Tax Returns to the extent permitted by applicable
Law.
(e)The Parties shall cooperate fully, as and to the extent reasonably requested
in connection with the filing of any Tax Returns, the qualification for any
exemption or reduction in Tax that may be available, any audit, litigation or
other proceeding with respect to these matters for the Assets. Such cooperation
shall include the retention of records and information which are reasonably
relevant to any such audit, litigation or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. Buyer agrees to allow access
(upon request) to the Assets by Seller’s Representative and their auditors and
State or Federal representatives relevant to any such audit, litigation or other
proceeding.
15.3    Assignment. Except in the case of assignment by Buyer to an Affiliate or
as otherwise provided in Section 15.16, this Agreement may not be assigned by
Buyer or Sellers without the prior written consent of (a) if Buyer is the Party
desiring to make such assignment, the Seller’s Representative, and (b) if a
Seller is the Party desiring to make such assignment, Buyer. In the event Buyer
or the Seller’s Representative, as applicable, consent to any such assignment
requiring consent, unless otherwise agreed by such Persons, such assignment
shall not relieve the assigning Party of any obligations and responsibilities
hereunder.
15.4    Interpretation. Buyer, Sellers, their respective counsel and Buyer’s
Representatives participated in the review and/or preparation of this Agreement
(including the Exhibits and Schedules). In the event of any ambiguity in this
Agreement, all Parties acknowledge and agree that no presumption shall arise
based on the identity of the draftsman or preparer of this Agreement (including
the Exhibits and Schedules). Certain of the Exhibits and Schedules to this
Agreement are prepared in good faith by Buyer and/or Buyer’s Representatives
based on information provided by Seller’s Representative or its representatives
or designees. Without limiting the foregoing and notwithstanding anything
contained in this Agreement to the contrary, the Parties agree and acknowledge
that Buyer’s rights, claims and remedies under this Agreement shall in no way be
limited or prejudiced by Buyer’s and Buyer’s Representatives’ role in or
knowledge acquired as a result of or in connection with preparing such Exhibits
and Schedules and drafting this Agreement.
15.5    Publicity.
(a)No Party shall make or issue any press release or other public announcements
concerning the transactions contemplated by this Agreement without the prior
consent of (i) if Buyer is the Party desiring to make any such release or
announcement, the Seller’s Representative, and (ii) if a Seller is the Party
desiring to make any such release or announcement, Buyer, in each case, which
consent shall not be unreasonably withheld or delayed. In no event may any Party
make or


77

--------------------------------------------------------------------------------





issue any press release or other public announcements concerning the
transactions contemplated by this Agreement until the Deposit has been deposited
with the Escrow Agent pursuant to Section 3.2. If a Party desires to make a
public announcement, it shall first give Buyer or the Seller’s Representative,
as applicable, 48 hours written notification of its desire to make such a public
announcement. The written notification shall include (A) a request for consent
to make the announcement, and (B) a written draft of the text of such public
announcement. Buyer, on the one hand, and the Sellers and Seller’s
Representative, on the other hand, shall each use their reasonable efforts to
consult with the other Parties regarding the contents of any such release or
announcement. Notwithstanding anything to the contrary in this Section 15.5(a),
in no event shall any Seller be identified by name in any press release or
public announcement made pursuant to this Section 15.5(a).
(b)Nothing in this Section 15.5 shall prohibit any Party from issuing or making
a public announcement or statement if such Party deems it, in its sole but
reasonable and good faith discretion (i) necessary to do so in order to comply
with any applicable Law or the rules of any stock exchange having jurisdiction
of a Party or a Party’s Affiliates, or (ii) desirable with respect to the
investment community at large; provided, however, that (A)  no disparaging
remarks shall be made regarding any Seller and (B) to the extent practical,
prior written notification shall be given to the other Parties prior to any such
announcement or statement.
15.6    Notices. All notices and communications required or permitted to be
given hereunder shall be sufficient in all respects if given in writing and
addressed as indicated below, and any communication or delivery hereunder shall
be deemed to have been duly delivered upon the earliest of: (a) actual receipt
by the Party or Seller’s Representative to be notified; (b) if sent by U.S.
certified mail, postage prepaid, return receipt requested, the date shown as
received on the return notice; (c) if by email, upon receipt, provided that if
such email is received after 5:00 pm local time of such recipient, such email
will be deemed to have been received on the following Business Day; and
provided, further, however, that any notice delivered hereunder via email or
other electronic transmission shall, in order to be effective, be followed by
delivery of the same notice via one of the other methods authorized pursuant to
this Section 15.6; or (d) if by Federal Express overnight delivery (or other
reputable overnight delivery service), the date shown on the notice of delivery.
Addresses for all such notices and communication shall be as follows:




78

--------------------------------------------------------------------------------





If to any Seller or Seller’s Representative by Federal Express overnight
delivery:
JM Cox Resources, L.P.
Alpine Oil Company
Kelly Cox
400 W. Wall Street, 4th Floor
Midland, Texas 79701
Attention: Ms. Sherry Milam
If to any Seller or Seller’s Representative by any other approved method in this
Section 15.6:
JM Cox Resources, L.P.
Alpine Oil Company
Kelly Cox
P.O. Box 2217
Midland, Texas 79702
Attention: Ms. Sherry Milam
Email: smilam@jmcrlp.com
In each case, with a copy (which shall not constitute notice) to:
Kelly Hart & Hallman LLP
201 Main Street, Suite 2500
Fort Worth, TX 76102
Attention: Robert C. Grable
Email: bob.grable@kellyhart.com
If to Buyer:
QEP Energy Company
1050 17th Street, Suite 800
Denver, CO 80265
Attention: Mike Watanabe
Email: mike.watanabe@qepres.com


79

--------------------------------------------------------------------------------





With copies (which shall not constitute notice) to:
QEP Energy Company
1050 17th Street, Suite 800
Denver, CO 80265
Attention: Chris Woosley
Email: chris.woosley@qepres.com
QEP Energy Company
1050 17th Street, Suite 800
Denver, CO 80265
Attention: Matt Myers
Email: matt.myers@qepres.com
Seller’s Representative or Buyer may change the address to which such
communications are to be addressed by giving written notice to (1) in the case
of Buyer, the Seller’s Representative, and (2) in the case of any Seller or
Seller’s Representative, Buyer, in each case, in the manner provided in this
Section 15.6. If a date specified herein for giving any notice or taking any
action is not a Business Day (or if the period during which any notice is
required to be given or any action taken expires on a date which is not a
Business Day), then the date for giving such notice or taking such action (and
the expiration date of such period during which notice is required to be given
or action taken) shall be the next day which is a Business Day.
15.7    Seller’s Representative.
(a)Each Seller exclusively and irrevocably appoints JM Cox as its representative
with full authority and power without limitation to execute all instruments
(other than any Assignment or any certificate required pursuant to
Section 4.1(c)), to perform all covenants and obligations, to grant such waivers
and consents on behalf of such Seller under this Agreement, to exercise all
rights on such Seller’s behalf in connection with the performance of this
Agreement and to amend this Agreement except to the extent such amendment would
decrease the Purchase Price or adversely and disproportionately affect such
Seller without such Seller’s consent, in each case, as Seller’s Representative
in its sole discretion shall deem advisable, both prior to and after Closing.
(b)JM Cox in its capacity as representative appointed under Section 15.7(a) is
“Seller’s Representative.”
(c)Without in any way limiting the authority and power set forth in
Sections 15.7(a), each Seller irrevocably appoints the Seller’s Representative
the agent and attorney-in-fact of such Seller for the purposes of acting in the
name and stead of such Seller in: (i) giving and receiving all notices permitted
or required by this Agreement and acting on behalf of such Sellers for all


80

--------------------------------------------------------------------------------





purposes under this Agreement; (ii) dealing with Buyer in connection with any
and all adjustments to the Purchase Price under this Agreement (including
negotiating and settling any dispute regarding any such adjustments on behalf of
such Sellers); (iii) acting on such Seller’s behalf under any covenant,
agreement or provision of this Agreement; (iv) agreeing with Buyer as to any
amendments to this Agreement or waivers of any terms of this Agreement which
Seller’s Representative may reasonably deem necessary or advisable, including
the extension of time in which to consummate the transactions contemplated by
this Agreement, and the waiver of any closing conditions; (v) employing legal
counsel; (vi) paying any legal and any other fees, costs and expenses incurred
in connection with the transactions contemplated by this Agreement;
(vii) granting any consent or approval on behalf of such Seller under this
Agreement; (viii) determining whether the conditions to Closing in Article V
have been satisfied and supervising the Closing, including waiving any such
condition if Seller’s Representative, in its sole discretion, determine that
such waiver is appropriate; (ix) taking any action that may be necessary or
desirable, as determined by Seller’s Representative in its sole discretion, in
connection with the termination of this Agreement in accordance with
Article VII; (x) serving as payment agent for Sellers and otherwise making the
determinations referenced by Section 2.4 in accordance with Section 2.4,
including directing the timing, making and manner of payment of the Purchase
Price (as adjusted pursuant to this Agreement) hereunder equitably among the
Sellers in accordance with this Agreement as contemplated by Section 2.4;
(xi) dealing with Buyer in connection with the determination, dispute,
negotiation and settlement of any Title Defects or Environmental Defects; and
(xii) making, executing, acknowledging, and delivering all such contracts,
orders, receipts, notices, requests, instructions, certificates, letters, and
other writings, and in general doing all things and taking all actions which
Seller’s Representative, in its sole discretion, may consider necessary or
proper in connection with or to carry out the terms of this Agreement, as fully
as if such Sellers were personally present and acting. This power of attorney
and all authority conferred hereby is granted and conferred subject to the
interests of the other parties to this Agreement, and in consideration of those
interests and for the purpose of completing the transactions contemplated
hereby, this power of attorney and all authority conferred hereby shall be
irrevocable and shall not be terminated by the Sellers or by operation of Law,
whether by the incapacity of any of the Sellers or by the occurrence of any
other event. As the representative of the Sellers, Seller’s Representative shall
act as the agent for all such Persons, shall have authority to bind each such
Person in accordance with this Agreement, and Buyer shall be fully protected in
relying conclusively without any investigation upon any notices, instruction,
dealings, and actions of Seller’s Representative within the scope of this
Section 15.7 and the power of attorney contained herein.
(d)Each Seller exclusively and irrevocably appoints the Seller’s Representative,
acting jointly, with full authority and power to execute the Escrow Agreement,
to perform all covenants and obligations under the Escrow Agreement, to execute
joint written instructions to the Escrow Agent under the Escrow Agreement, to
grant waivers and consents under the Escrow Agreement, to exercise all rights in
connection with the performance of the Escrow Agreement and to amend the Escrow
Agreement, in each case, as the Seller’s Representative in its sole discretion
shall deem advisable, during the term of the Escrow Agreement. Each Seller
agrees that Buyer and Escrow Agent shall be entitled to rely on this granting of
power of attorney in all respects.
(e)Notwithstanding anything to the contrary herein, the Seller’s Representative
shall not owe any fiduciary duties to the Sellers and shall not have any
Liability of any kind


81

--------------------------------------------------------------------------------





whatsoever to the Sellers arising hereunder or in any way related to any of the
transactions contemplated hereby, including for any action taken, or omission
made, by Seller’s Representative while acting in good faith in the absence of
bad faith or willful misconduct and each Seller hereby irrevocably and
unconditionally forever releases Seller’s Representative from any and all
Liability of any kind whatsoever arising hereunder or in any way related to any
of the transactions contemplated hereby, including for any action taken, or
omission made, by the Seller’s Representative while acting in good faith, except
(and only to the extent) of bad faith or willful misconduct by Seller’s
Representative. The Seller’s Representative may, in all matters arising in
connection with this Agreement, rely on the advice of counsel and the Seller’s
Representative shall not be liable to the Sellers for anything done, omitted, or
suffered in good faith based on such advice in the absence of bad faith or
willful misconduct by the Seller’s Representative. The Seller’s Representative
undertakes to perform such duties herein and only such duties as are
specifically set forth in this Agreement and no implied covenants or obligations
shall be read into this Agreement against the Seller’s Representative.
(f)Buyer, the Escrow Agent and all other Persons shall have the right to rely
upon all actions taken or omitted to be taken by Seller’s Representative
pursuant to this Agreement. Notwithstanding anything herein to the contrary,
Sellers do hereby agree that Buyer Indemnified Parties shall have no Liability
to any Seller or Seller’s Representative as a result of any action or inaction
by Seller’s Representative in the performance of this Agreement or any action or
inaction of any Buyer Indemnified Party at the request or instruction of
Seller’s Representative related to this Agreement, and Sellers do hereby agree
to defend, indemnify, hold harmless and forever release Buyer Indemnified
Parties from any such Liability, including for the avoidance of doubt, any
distribution of any portion of the Adjusted Purchase Price paid to the Seller’s
Representative.
(g)The authorizations of the Seller’s Representative under this Section 15.7
shall be effective until its rights and obligations under this Agreement
terminate by virtue of the termination of all obligations of each Seller under
this Agreement.
(h)Without in any way limiting the authority and power granted to the Seller’s
Representative hereunder, the Seller’s Representative is expressly authorized to
withhold (and otherwise make provision for) any amounts that they determine in
their sole discretion as being sufficient to (i) satisfy any anticipated or
potential downward adjustments to the Purchase Price, it being understood that
any amounts so withheld for such purpose that are remaining after the Final
Payment Date will be distributed to the Sellers in accordance with Section 2.4
promptly after the Final Payment Date, and (ii) to satisfy any anticipated or
potential liabilities or other obligations potentially arising hereunder
affecting any Sellers in the group of Sellers which it represents hereunder, if
and to the extent that Seller’s Representative determines in its sole discretion
acting reasonably and in good faith that such is in the collective best interest
of Sellers, it being understood that any such remaining amounts so withheld will
be distributed to the Sellers in accordance with Section 2.4 promptly after
Seller’s Representative determines in its sole discretion acting reasonably and
in good faith that such distribution is in the collective best interest of
Sellers.
15.8    Further Cooperation. After the Closing, Sellers and Buyer shall execute
and deliver, or shall cause to be executed and delivered, from time to time such
further instruments of conveyance and transfer, and shall take such other
actions as Seller’s Representative or Buyer may reasonably


82

--------------------------------------------------------------------------------





request, to convey and deliver the Assets to Buyer, to perfect Buyer’s title
thereto and to accomplish the orderly transfer of the Assets to Buyer in the
manner contemplated by this Agreement.
15.9    Filings, Notices and Certain Governmental Approvals. Promptly after the
Closing, Buyer shall (a) record all assignments of state Leases executed at the
Closing in the records of the applicable Governmental Authority, and
(b) actively pursue all Customary Post-Closing Consents, that, in each case,
shall not have been obtained prior to the Closing. Buyer obligates itself to use
its commercially reasonable efforts to obtain such consents, including the
posting of any and all bonds or other security that may be required in excess of
its existing lease, pipeline or area-wide bond.
15.10    Entire Agreement; Conflicts.
(a)THIS AGREEMENT, THE EXHIBITS AND SCHEDULES HERETO, THE OTHER TRANSACTION
DOCUMENTS AND THE CONFIDENTIALITY AGREEMENT COLLECTIVELY CONSTITUTE THE ENTIRE
AGREEMENT AMONG SELLERS AND BUYER PERTAINING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS,
WHETHER ORAL OR WRITTEN, OF SELLERS AND BUYER PERTAINING TO THE SUBJECT MATTER
HEREOF.
(b)The Parties expressly acknowledge and agree that, in the event that the
Closing occurs, except as and to the extent provided in Section 12.2, the
Confidentiality Agreement shall be terminated automatically effective as of the
Closing Date.
(c)IN THE EVENT OF A CONFLICT BETWEEN THE TERMS AND PROVISIONS OF THIS AGREEMENT
AND THE TERMS AND PROVISIONS OF ANY EXHIBIT HERETO, THE TERMS AND PROVISIONS OF
THIS AGREEMENT SHALL GOVERN AND CONTROL; PROVIDED, HOWEVER, THAT THE INCLUSION
IN ANY OF THE EXHIBITS HERETO OF TERMS AND PROVISIONS NOT ADDRESSED IN THIS
AGREEMENT SHALL NOT BE DEEMED A CONFLICT, AND ALL SUCH ADDITIONAL PROVISIONS
SHALL BE GIVEN FULL FORCE AND EFFECT, SUBJECT TO THE PROVISIONS OF THIS SECTION
15.10.
15.11    Parties in Interest. The terms and provisions of this Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than the Sellers and Buyer and their
respective successors and permitted assigns, or the Parties’ respective related
Indemnified Parties hereunder, any rights, remedies, obligations or liabilities
under or by reason of this Agreement; provided that only Buyer and its
respective successors and permitted assigns or Seller’s Representative (on
behalf of the Sellers and their respective successors and permitted assigns)
will have the right to enforce the provisions of this Agreement on its own
behalf or on behalf of any of its related Indemnified Parties (but shall not be
obligated to do so). The rights and liabilities of Sellers in connection with
this Agreement are, for the avoidance of doubt, several and not joint in all
respects.


83

--------------------------------------------------------------------------------





15.12    Amendment. This Agreement may be amended only by an instrument in
writing executed by Buyer and, subject to the limitations on such authority set
forth in Section 15.7, Seller’s Representative on behalf of Sellers.
15.13    Waiver; Rights Cumulative. Any of the terms, covenants,
representations, warranties or conditions hereof may be waived only by a written
instrument executed by or on behalf of the Party waiving compliance. No course
of dealing on the part of Sellers or Buyer, or their respective officers,
employees, agents or representatives or any failure by Sellers or Buyer to
exercise any of its rights under this Agreement shall operate as a waiver
thereof or affect in any way the right of such Person at a later time to enforce
the performance of such provision. No waiver by Sellers or Buyer of any
condition or any breach of any term, covenant, representation or warranty
contained in this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such condition or breach
or a waiver of any other condition or of any breach of any other term, covenant,
representation or warranty. The rights of Sellers and Buyer under this Agreement
shall be cumulative, and the exercise or partial exercise of any such right
shall not preclude the exercise of any other right.
15.14    Conflict of Law Jurisdiction, Venue; Jury Waiver.
(a)THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD REQUIRE THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.
(b)THE PARTIES AND SELLER’S REPRESENTATIVE HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
LOCATED IN TARRANT COUNTY, TEXAS (OR, IF REQUIREMENTS FOR FEDERAL JURISDICTION
ARE NOT MET, STATE COURTS LOCATED IN TARRANT COUNTY, TEXAS) AND APPROPRIATE
APPELLATE COURTS THEREFROM FOR THE RESOLUTION OF ANY DISPUTE, CONTROVERSY, OR
CLAIM ARISING OUT OF OR IN RELATION TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, AND EACH OF THE PARTIES AND SELLER’S REPRESENTATIVE HEREBY
IRREVOCABLY AGREES THAT ALL ACTIONS, SUITS AND PROCEEDINGS IN RESPECT OF SUCH
DISPUTE, CONTROVERSY OR CLAIM MAY BE HEARD AND DETERMINED IN SUCH COURTS. EACH
OF THE PARTIES AND SELLER’S REPRESENTATIVE HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, (i) ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH ACTION, SUIT OR PROCEEDING IN
ANY OF THE AFORESAID COURTS, (ii) ANY CLAIM IT MAY NOW OR HEREAFTER HAVE THAT
ANY SUCH ACTION, SUIT OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM,
AND (iii) THE RIGHT TO OBJECT, IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING, THAT ANY SUCH COURT DOES NOT HAVE ANY JURISDICTION OVER SUCH PERSON.
EACH OF THE PARTIES AND SELLER’S REPRESENTATIVE HEREBY IRREVOCABLY CONSENTS TO
THE SERVICE OF ANY PAPERS, NOTICES OR PROCESS AT THE ADDRESS SET OUT IN SECTION
15.6 IN


84

--------------------------------------------------------------------------------





CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING AND AGREES THAT NOTHING HEREIN
WILL AFFECT THE RIGHT OF THE OTHER PARTIES TO SERVE ANY SUCH PAPERS, NOTICES OR
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. EACH OF THE PARTIES AND
SELLER’S REPRESENTATIVE AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE, CONTROVERSY
OR CLAIM MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN
ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.
(c)EACH OF THE PARTIES AND SELLER’S REPRESENTATIVE WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.
15.15    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any of Sellers or Buyer. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, Buyer and the
Seller’s Representative shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.
15.16    Like-Kind Exchange. Notwithstanding anything else in this Agreement,
each Party shall have the right to structure the transactions contemplated under
the terms of this Agreement as a Like-Kind Exchange. Notwithstanding any other
provisions of this Agreement, in connection with effectuating a Like-Kind
Exchange, each Party shall have the right, at or prior to the Closing Date or
any subsequent closing, to assign all or a portion of its rights under this
Agreement (the “Assigned Rights”) to a “qualified intermediary” (as that term is
defined in Section 1.1031(k)-1(g)(4) of the Treasury Regulations) or to an
“Exchange Accommodation Titleholder” (as that term is defined in U.S. Revenue
Procedure 2000-37). In the event a Party (in its capacity as an exchanging
party, referred to in this Section 15.16 as an “Exchanging Party”) assigns the
Assigned Rights to a “qualified intermediary” pursuant to this Section 15.16,
then such Exchanging Party agrees to notify the other Party in writing of such
assignment reasonably in advance of the Closing Date. In addition, should a
Party choose to effectuate a Like-Kind Exchange, the Parties agree to use
reasonable best efforts to cooperate with one another in the completion of such
an exchange, including (i) the execution of all documents reasonably necessary
to effectuate such a Like-Kind Exchange and (ii) having the “qualified
intermediary” fund an amount equal to the Deposit at Closing to the escrow
account and having the original funds deposited by Buyer on the Execution Date
as the Deposit (including any interest and earnings thereon) in the escrow
account distributed to Buyer; provided, however, that (a) the Closing Date shall
not be delayed or affected by reason of the Like-Kind Exchange, (b) the
Exchanging Party shall effect its Exchange through an assignment of the Assigned
Rights to a “qualified intermediary” or to an “Exchange Accommodation
Titleholder,” but such assignment shall not release such Exchanging Party from
any of its liabilities or obligations under this Agreement and (c) the
non-Exchanging Party shall incur no additional unreimbursed costs,


85

--------------------------------------------------------------------------------





expenses, fees or liabilities as a result of or in connection with the exchange
requested by the Exchanging Party. Sellers and Buyer each hereby acknowledge and
agree that any assignment of this Agreement pursuant to this Section 15.16 shall
not release a Party from, or modify, any of its respective liabilities and
obligations (including indemnity obligations to each other) under this
Agreement. Neither Sellers nor Buyer, by its consent to a Like-Kind Exchange,
shall be responsible in any way for the Exchanging Party’s compliance with such
Like-Kind Exchange.
15.17    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. The execution and delivery of this Agreement by any Party may be
evidenced by facsimile or other electronic transmission (including scanned
documents delivered by email), which shall be binding upon all Parties.
15.18    Waiver of Preferential Purchase Rights and Consents. Each Seller hereby
irrevocably (a) waives any Preferential Purchase Rights it may have that are
applicable to the Assets, the transactions contemplated hereunder, and
(b) grants any applicable consents to assignment pertaining to the Assets or the
transactions contemplated hereunder.
[Signature pages follow.]








86

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first written above.
 
BUYER:
 
QEP ENERGY COMPANY
 
 
 
 
By:
/s/ Michael C. Puchalski
Name:
Michael C. Puchalski
Title:
Vice President of Business Development
 
 
 
 



S-1

--------------------------------------------------------------------------------





 
SELLERS:
 
 
 
JM COX RESOURCES, L.P.
 
By JM Cox Resources Genpar, L.L.C., its general partner
 
 
By:
/s/ Kelly Cox
Name:
Kelly Cox
Title:
General Manager
 
 
 
 
 
ALPINE OIL COMPANY
 
 
By:
/s/ Kelly Cox
Name:
Kelly Cox
Title:
President
 
 
 
 
 
KELLY COX
 
 
 
/s/ Kelly Cox
 
Kelly Cox



S-2